            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 1 of 113




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF MARYLAND


ABERDEEN CITY COUNCIL AS                   )     Civil No. RDB-17-388
ADMINISTRATING AUTHORITY FOR               )
THE NORTH EAST SCOTLAND PENSION            )     CLASS ACTION
FUND, and MONROE COUNTY                    )
EMPLOYEES’ RETIREMENT SYSTEM,              )
Individually and on Behalf of All Others   )
Similarly Situated,                        )
                                           )
                            Plaintiffs,    )
                                           )
        vs.                                )
                                           )
UNDER ARMOUR, INC., and KEVIN A.           )
PLANK,                                     )
                                           )
                            Defendants.
                                           )
                                           )



     CONSOLIDATED SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE
                       FEDERAL SECURITIES LAWS




                                           -1-
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 2 of 113


                                                 TABLE OF CONTENTS

                                                                                                                                       Page

I.      INTRODUCTION ...............................................................................................................1 

II.     SUMMARY OF THE ACTION ..........................................................................................2 

III.    JURISDICTION AND VENUE ..........................................................................................5 

IV.     PARTIES .............................................................................................................................6 

V.      SUBSTANTIVE ALLEGATIONS .....................................................................................8 

        A.         Background of the Company ...................................................................................8 

        B.         Plank Drove Under Armour’s Aggressive Growth Strategy .................................10 

        C.         Under Armour’s Brand Heat Began to Die, Demand Weakened, and Sales
                   Declined .................................................................................................................11 

        D.         Declining Apparel Sales Led to Excess Inventory and Liquidations ....................14 

        E.         Defendants Relied on Footwear and International Sales to Obscure the
                   Company’s Sales and Margin Declines .................................................................16 

        F.         The Company’s Stock Price Declined When the Market Learned the Truth
                   About the Company’s Sales Problems ...................................................................17 

        G.         Numerous Facts Support Defendants’ Scienter .....................................................19 

                   1.         Defendant Plank’s Knowledge or Reckless Disregard of the
                              Company’s Undisclosed Fundamental Shift and Sales Problems .............19 

                   2.         Expert Opinion Confirms the SportScan Data Revealed by Morgan
                              Stanley Was “Materially Consistent” with Under Armour’s
                              Internal Data...............................................................................................26 

                   3.         Defendant Plank Was Motivated to Maintain a Positive Market
                              Perception of the Company and the Company’s Artificially
                              Inflated Stock Value ..................................................................................28 

                   4.         Expert Opinion Confirms that Plank’s Class Period Stock Sales
                              Were Highly Suspicious ............................................................................33 

        H.         The Scienter of Company Executives Is Imputed to Defendant Under
                   Armour ...................................................................................................................37 

VI.     DEFENDANTS’ FALSE AND MISLEADING STATEMENTS AND
        OMISSIONS ......................................................................................................................38 
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 3 of 113



        A.       2015 Investor Day ..................................................................................................39 

        B.       3Q15 Financial Results ..........................................................................................42 

VII.    INVESTORS BEGIN TO LEARN THE TRUTH BUT DEFENDANTS
        CONTINUE TO MISLEAD THE MARKET ...................................................................46 

        A.       Published Retail Data Exposes Growth, Market Share, and ASP Declines
                 at Under Armour ....................................................................................................46 

        B.       Misleadingly Positive 4Q15 and FY15 Financial Results and Downplay of
                 the Morgan Stanley Report ....................................................................................50 

        C.       Press Release Reiterating 2016 Financial Outlook Despite Sports
                 Authority’s Bankruptcy .........................................................................................55 

        D.       Misleadingly Positive 1Q16 Financial Results and Guidance Raise .....................56 

        E.       Departures of the Company’s Chief Merchandising Officer and Chief
                 Digital Officer ........................................................................................................61 

        F.       Reduced Financial Guidance Tied to the Sports Authority Bankruptcy................62 

        G.       Under Armour Bond Offering ...............................................................................64 

        H.       Disappointing 2Q16 Financial Results: Partial Revelations of a Growth
                 Slowdown ..............................................................................................................65 

        I.       Goldman Sachs Global Retailing Conference .......................................................70 

        J.       Disappointing 3Q16 Financial Results: Further Revelations of a Growth
                 Slowdown and Compressed Margins.....................................................................71 

        K.       Disappointing 4Q16 & FY16 Financial Results: Revelations of a Severe
                 Growth Slowdown and the Sudden Resignation of CFO Molloy..........................76 

VIII.  POST-CLASS PERIOD REVELATIONS ........................................................................82 

IX.     VERIFIED DERIVATIVE COMPLAINT ........................................................................88 

X.      LOSS CAUSATION AND ECONOMIC LOSS ...............................................................90 

        A.       January 10, 2016 Revelations ................................................................................90 

        B.       May 3, 2016 Revelations .......................................................................................90 

        C.       May 31, 2016 Revelations .....................................................................................91 

        D.       July 26, 2016 Revelations ......................................................................................91 
                                                   - iii -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 4 of 113



           E.         October 25, 2016 Revelations ................................................................................92 

           F.         January 31, 2017 Revelations ................................................................................92 

           G.         August 1, 2017 Revelations ...................................................................................92 

XI.        PRESUMPTION OF RELIANCE .....................................................................................94 

XII.       NO SAFE HARBOR .........................................................................................................96 

XIII.  CLASS ACTION ALLEGATIONS ..................................................................................98 

COUNT I .....................................................................................................................................100 

COUNT II ....................................................................................................................................103 

COUNT III ...................................................................................................................................104 

PRAYER FOR RELIEF ..............................................................................................................106 

JURY TRIAL DEMANDED .......................................................................................................107 




                                                                    - iv -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 5 of 113



I.      INTRODUCTION

        1.       Lead Plaintiff Aberdeen City Council as Administrating Authority for the North East

Scotland Pension Fund (“Aberdeen”) and Monroe County Employees’ Retirement System

(“Monroe”) (collectively, “Plaintiffs”) bring this class action for violations of the federal securities

laws.

        2.       Plaintiffs bring this federal class action under Sections 10(b), 20(a), and 20A of the

Securities Exchange Act of 1934 (“Exchange Act”), and Rule 10b-5 promulgated thereunder, on

behalf of all persons or entities that purchased or acquired common stock of Under Armour, Inc.

(“Under Armour” or “Company”) between September 16, 2015 and January 30, 2017, inclusive
(“Class Period”), and who were damaged thereby. The Exchange Act claims are brought against

Defendants Under Armour and Kevin A. Plank (“Plank”) (collectively, “Defendants”).1
        3.       Plaintiffs make the following allegations upon personal knowledge as to those

allegations concerning Plaintiffs and, as to all other matters, upon the investigation of counsel which

included, without limitation: (a) review and analysis of public filings made by Under Armour and

other related parties and non-parties with the United States Securities and Exchange Commission

(“SEC”); (b) review and analysis of press releases and other publications disseminated by

Defendants and related non-parties; (c) review of news articles and shareholder communications; (d)

review of other publicly available information concerning Defendants and related non-parties; (e)

interviews with factual sources, including individuals formerly employed by the Company and its

retail partners; and (f) consultation with experts. Plaintiffs believe that substantial additional

evidentiary support will exist for the allegations set forth herein after a reasonable opportunity for

discovery.




1
    In the Court’s September 19, 2018, Memorandum Opinion, the Court dismissed with prejudice
the Section 11 and 15 claims brought under the Securities Act of 1933. ECF No. 74 at 2, 50. As
such, Plaintiffs will not re-allege and replead these already rejected claims, but preserve their right to
appeal the dismissal. See Young v. City of Mount Rainier, 238 F.3d 567, 572-73 (4th Cir. 2001).

                                                  -1-
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 6 of 113



II.     SUMMARY OF THE ACTION

        4.       Under Armour is one of the largest sports apparel companies in the world. The

Company sells branded athletic products, which it divides into three categories: apparel, footwear,

and accessories. By a wide margin, apparel is the Company’s largest selling product, accounting for

over two-thirds of net revenue in 2016. Nearly two-thirds of the Company’s sales are made through

wholesale channels such as sporting goods chains (e.g., Dick’s Sporting Goods (“Dick’s”), Foot

Locker, Champs, Finish Line). While Under Armour products are available worldwide, over three-

quarters of its sales come from North America. According to Plank, North American apparel is the

Company’s “largest and most profitable business by far.”
        5.       Under Armour faces steep competition in the athletic apparel industry. The

Company’s chief rivals, Nike and Adidas, have dominated the sector for decades. But the Company

slowly gained market share since its formation in 1996, capitalizing on a premium brand image and a

reputation for state-of-the-art fabrics designed to enhance athletic performance. In 2014, Under

Armour surpassed Adidas to become the number two sportswear brand by revenue in the United

States, and seemed poised to challenge Nike’s supremacy as the top brand.

        6.       Defendants knew that growth was critical to keep pace with competitors and
perpetuate the market’s perception of the Company as a leading premium sports brand. For 26

consecutive quarters, spanning from the second quarter of 2010 (“2Q10”) to the third quarter of 2016

(“3Q16”), Under Armour reported a compounded annual growth rate of 20% or more. At every turn,

Plank reminded investors of this feat, noting that it was shared by only one other company in the

S&P 500, and assured the market that such growth would continue, and continue as a premium-

priced brand.

        7.       Indeed, at the start of the Class Period, during the Company’s Investor Day on

September 16, 2015 (“2015 Investor Day”), Defendants boasted that “demand for our brand has

never been stronger” and led the market to believe that the Company’s incredible growth streak

would continue.


                                               -2-
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 7 of 113



        8.       In reality, however, the Company was then experiencing a severe decline in its

apparel business due to its “brand heat” dying. In other words, customer demand for core products

that the Company had successfully sold for years had begun to wane. As Defendants would later

admit, the Company failed to compensate for this decline by offering new and fashionable products

in line with the latest consumer trends, such as athletic leisure apparel (aka “lifestyle” or

“athleisure”). As a result, the Company’s apparel sales began to slow, causing it to lose market

share to Nike and Adidas.

        9.       Faced with declining demand and excess inventory due to unsold products, the

Company abandoned its fundamental sales philosophy of competing on brand strength over price.

Instead, the Company resorted to lowering sales prices and offering promotions, and had to liquidate

excess inventory at steep discounts. This, in turn, contributed to a drop in the Company’s average

sales prices (ASPs) at a time when competitors in the sports apparel industry, such as the Company’s

chief rival Nike, were steadily increasing average sales prices.

        10.      To preserve the Company’s carefully cultivated image as a fast-growing, premium

sports brand and a legitimate challenger to Nike, Defendants concealed these problems during the

Class Period. Rather than explain to the market that “brand heat” for the Company’s apparel was

dying, Defendants falsely claimed that apparel was stronger than ever. Defendants trumpeted

explosive growth and strong customer demand, while downplaying and concealing the Company’s

ballooning inventory, liquidations, and gross margin compression. And, despite these negative

trends afflicting the Company’s core business, Defendants doubled down on their fraud on January

28, 2016, by repeatedly emphasizing the purportedly continuing premium brand strategy.

        11.      Defendants also attempted to offset the decline of the Company’s core apparel

business by accelerating investments in lower margin footwear products and international expansion.

This expensive strategy temporarily propped up revenue growth and provided a scapegoat for the

Company’s margin declines.
        12.      As a result, Under Armour’s common stock prices were artificially inflated

throughout the Class Period. In fact, analysts noted that Under Armour stock achieved an
                                           -3-
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 8 of 113



“unprecedented valuation” near the beginning of the Class Period. Plank personally cashed in on

such artificial inflation (and the “unprecedented valuation”) by selling a substantial amount of his

Company stock for total proceeds of $138.2 million during the Class Period. As detailed below, and

in the attached expert declaration, these sales were suspicious in timing and amount and dramatically

out of line with Plank’s selling practices before and after the Class Period. Indeed, over just nine

days in November 2015 and April 2016, Plank sold 36% and 42%, respectively, of the shares he had

available to sell shortly after making material misstatements and omissions. Since then, Plank has

not sold a single share of his Company stock. Defendants also leveraged their fraud by raising

nearly $600 million from the sale of then-investment grade bonds (“Bonds”) during the Class Period.

        13.      On January 10, 2016, Morgan Stanley published a report (“Morgan Stanley Report”)

relying on fact-based industry sales data that revealed declining average sales prices, market share,

and margins since spring 2015. The sales data in the report was materially consistent with Under

Armour’s own internal sales data available to Defendants through multiple sources. In response to

this report, Under Armour’s stock declined sharply, which represented the beginning of a decline in

Under Armour common stock prices as the truth began to emerge. However, Defendants denied the

report and reassured investors that the Company’s financial results and prospects were as strong as

ever and that the Company was and would continue to be a premium brand that would not compete

on price. The market credited the Company’s claim with numerous analysts issuing reports stating

that Under Armour was now pursuing its premium-priced strategy even more aggressively.

        14.      Despite this pushback, the market continued to learn of Under Armour’s true financial

condition through a series of disclosures, including a dramatic slowdown in growth, compressed

margins, excess inventory, and Company executive resignations that included the Chief Financial

Officer (“CFO”), Lawrence P. Molloy (“Molloy”), who left after only 13 months on the job. The


                                                 -4-
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 9 of 113



market’s reaction to these revelations caused precipitous drops in Under Armour’s common stock

prices and losses of millions of dollars by Under Armour’s investors.
        15.      The Company’s downward spiral continued after the Class Period ended on January

30, 2017, confirming the depth of the problems alleged herein. During the first half of 2017, Under

Armour continued to report drastically reduced sales growth, lower margins, and excess inventory.

The Company also went through a massive restructuring in an attempt to restore the Company’s

“brand heat,” including an evolution from Under Armour’s traditional performance-oriented

products to “style, innovation, lifestyle, things that look like people want to wear.” The Company’s

common stock has not recovered since the Class Period ended nearly 22 months ago, trading over

50% lower than its artificially inflated Class Period highs.2

III.    JURISDICTION AND VENUE

        16.      The Exchange Act claims asserted herein arise under Sections 10(b), 20(a) and 20A

of the Exchange Act, 15 U.S.C. §§78j(b), 78t(a), 78t-1, and Rule 10b-5 promulgated thereunder by

the SEC, 17 C.F.R. §240.10b-5.

        17.      This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C.

§§1331 and Section 27 of the Exchange Act, 15 U.S.C. §78aa.

        18.      Venue is proper in this District pursuant to 28 U.S.C. §1391(b)-(c), and Section 27 of

the Exchange Act, because Under Armour conducts substantial business in this District, and many of

the acts and practices complained of herein occurred in substantial part in this District.

        19.      In connection with the challenged conduct, Defendants, directly or indirectly, used

the means and instrumentalities of interstate commerce, including, without limitation, the United



2
   On November 15, 2018, Under Armour’s publicly traded common stock closed at $22.39 (Class
A) and $20.90 (Class C) per share compared to $28.94 and $25.09 per share on the final day of the
Class Period (January 30, 2017), and Class Period highs of $52.95 and $46.20 per share on
September 17, 2015 and April 21, 2016, respectively.

                                                  -5-
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 10 of 113



States mails, interstate telephone communications, and the facilities of the national securities

markets.
IV.       PARTIES

          20.    Plaintiff Aberdeen was appointed to serve as Lead Plaintiff in this action by Order of

this Court dated April 26, 2017. Dkt. No. 13. As shown in the certification filed with the Court on

April 11, 2017 (Dkt. No. 6-3) and attached hereto as Exhibit A, Aberdeen purchased or otherwise

acquired 495,441 shares of Class A common stock and 128,037 shares of Class C common stock of

Under Armour at artificially inflated prices during the Class Period.3

          21.    As shown in the certification attached hereto as Exhibit B, Plaintiff Monroe

purchased Class A common stock of Under Armour at artificially inflated prices during the Class

Period.

          22.    Plaintiffs suffered economic losses when true facts about the Company’s financial

condition were disclosed and the artificial inflation was removed from the prices of such common

stock.

          23.    Defendant Under Armour is a Maryland corporation with its principal place of

business located at 1020 Hull Street, Baltimore, Maryland 21230.
          24.    Defendant Plank is the founder of Under Armour and served as Chief Executive

Officer (“CEO”) and Chairman of the Board throughout the Class Period, holding these positions

from the Company’s formation in 1996 through present. As CEO, Plank spoke on Under Armour’s

behalf during conference calls, in press releases, and in the media. Plank was also the Company’s


3
    The Company has three classes of common stock. Class A Common Stock is publicly traded
(NYSE: UAA) and carries one vote per share. Class B Common Stock is non-publicly traded,
carries ten votes per share, and automatically converts to Class A Common Stock when Plank
beneficially owns less than 15% of the total shares of Class A and Class B Common stock
outstanding and in other limited circumstances. Class C Common Stock is publicly traded (NYSE:
UA) and carries no voting rights except in limited circumstances. Shares of Class C Common Stock
were first issued after the close of trading on April 7, 2016, by way of a one-for-one stock dividend
to all holders of record of Class A and Class B Common Stock as of March 28, 2016.

                                                 -6-
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 11 of 113



largest shareholder throughout the Class Period, beneficially owning just over 15% of all shares

outstanding and controlling approximately 65% of the voting shares. Plank went to great lengths to

maintain control of the Company, as demonstrated by a massive recapitalization during the Class

Period that solidified Plank’s control. Since its Initial Public Offering (“IPO”) in 2005, the

Company had two classes of stock, Class A and Class B. Class A Common Stock is publicly traded

(NYSE: UAA) and carries one vote per share. Class B Common Stock is non-publicly traded and

carries ten votes per share. As of October 28, 2015, Plank held 35,700,000 ten-vote Class B shares

and 76,445 one-vote Class A shares, giving him 66.5% of the votes.

        25.      In the years following the 2005 IPO, events such as the issuance of new Class A stock

and employee stock compensation, among other things, diluted Plank’s ownership share and put his

voting control of the Company at risk. A provision in Under Armour’s charter provides that should

Plank’s ownership stake fall below 15%, Plank’s ten-vote Class B shares would automatically

convert to one-vote Class A shares and, thereby, divest Plank of his voting power which would fall

from 65% to below 15%. As one analyst noted, “Given there have been two splits in the last three

years, his ownership has already been diluted, which is why it is becoming dangerously close to the

15% threshold.” In 2015, to prevent that from happening, Plank caused the Company to adopt

several amendments to its charter centered on ensuring that Plank would not lose voting control.

Specifically, the Company resolved in July 2015 to issue a third class of common stock: Class C.

The new Class C stock would have zero votes.

        26.      Plank publicly lobbied for the Class C issuance in a June 15, 2015, letter to

shareholders. Plank acknowledged that the Company’s dual-class structure was designed to ensure

he “retain control over significant decisions impacting Under Armour’s future.” Plank warned the

dilution of his ownership stake “could ultimately undermine our current governance structure.” And

claimed “maintaining our founder-led approach is in the best interests of Under Armour and all of its
                                                 -7-
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 12 of 113



stockholders.” Plank’s letter further touted the benefit of giving him “flexibility of selling these non-

voting shares . . . while maintaining our founder-led approach.”              Importantly, the related

amendments to the Company’s charter included a provision limiting the amount of shares Plank

could sell in any given year to 2.5 million shares, with potential rollover starting in 2017.

        27.      On April 7, 2016, the Class C shares were issued as a 1:1 dividend to all holders of

Class A and Class B shares. The benefit to Plank was two-pronged. First, the Company could use

the zero-vote Class C shares for employee stock-based compensation and financing transactions,

e.g., acquisitions involving Company stock, without diluting Plank’s voting power. Second, as

discussed further below, Plank could sell Class C shares without reducing his voting power – as he

did just a few weeks after the Class C shares were issued.

        28.      While the Class C issuance demonstrated the lengths Plank would go to maintain

control of the company he founded, it was not well received by all. As a July 24, 2015, analyst

report issued by Morningstar noted, the “addition of a Class C stock . . . can hardly be an

improvement for shareholders as a whole.” Likewise, contemporaneous media noted, “the move by

Under Armour will no doubt stoke the ire of some corporate governance experts and academics in

the field. Any time a single person has more voting power in a publicly traded company than her or

his proportional ownership stake in that company, there will be potential conflict.”
V.      SUBSTANTIVE ALLEGATIONS

        A.       Background of the Company

        29.      In 1996, Under Armour was founded by Plank, a 23-year-old former University of

Maryland football player, who engineered a t-shirt using a synthetic fabric, with moisture-wicking

performance fibers that helped keep athletes cool and dry under hot conditions. The Company

specializes in highly technical, performance-oriented athletic apparel, such as ColdGear, HeatGear,

and AllSeasonGear styles designed to enhance comfort and mobility and regulate body temperature

in different types of weather. Under Armour describes its apparel as “engineered to replace

traditional non-performance fabrics in the world of athletics and fitness with performance

alternatives designed and merchandised along gearlines.”
                                             -8-
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 13 of 113



        30.      Over the years, the Company’s product lineup has expanded from a single shirt to

myriad Under Armour branded athletic products in three categories: apparel, footwear, and

accessories. However, apparel remains the Company’s core product and top revenue generator,

accounting for over two-thirds of net revenue in fiscal year 2016 (“FY16”). While Under Armour

products are available worldwide, the Company’s fortunes have always been tied to success in North

America, which contributed 83% of the Company’s net revenues in 2016. Thus, North American

apparel sales are critical to the Company’s success. As Plank admitted at the end of the Class

Period, on January 31, 2017: “North American apparel is still our largest and most profitable

business by far. Accordingly, less-than-expected growth in this area disproportionately pressures

our overall growth rate.”

        31.      During the Class Period, nearly two-thirds of the Company’s sales (65% in 2016) are

wholesale sales to national and regional sporting goods chains (e.g., The Sports Authority, Inc.

(“Sports Authority”), Dick’s, Foot Locker, Champs), independent and specialty retailers, department

store chains, institutional athletic departments, and sports leagues and teams. Under Amour also

owned and operated its own retail locations (called “Brand House” and “Factory House” stores)4 and

retail websites that exclusively sold Under Armour products, which are collectively referred to as the

“direct-to-consumer” (“DTC”) channel, accounting for 31% of the Company’s sales in 2016.

        32.      Under Armour has many competitors, including athletic brands such as Nike, Adidas,
Reebok, lululemon, Columbia, New Balance, Brooks, and Puma. However, the Company steadily

gained market share from these competitors, capitalizing on its premium brand image and reputation

for brand performance rather than competing on price. As one analyst put it just prior to the Class

Period, Under Armour’s “brand . . . is sacrosanct.” By protecting that premium brand image, by fall

of 2014, Under Armour had become the number two sportswear brand according to U.S. revenue,

surpassing Adidas and setting its sights on number one – Nike.

4
    At the end of 2016, Under Armour had 18 Brand House and 151 Factory House stores in North
America. Brand House stores showcase Under Armour’s latest products. Factory House stores,
primarily located in outlet centers, sold excess or undesirable inventory at reduced prices.

                                                -9-
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 14 of 113



        B.       Plank Drove Under Armour’s Aggressive Growth Strategy

        33.      Since Under Armour’s inception in 1996, and even after it went public in 2005, Plank

has called the shots, always controlling a majority of stockholder votes and serving as CEO and

Chairman of the Board. In this “founder-led” approach, which Plank went to great lengths to

protect, Plank has set the destination and the route.

        34.      Plank relished the Company’s image as a scrappy, fast-rising upstart from Baltimore.

He implemented an aggressive growth strategy, brazenly targeting the Company’s more-established

competitors. In 2010, for example, Plank announced the Company’s foray into the basketball

business (one of Nike’s strongholds) by assailing Nike as “old” and declaring Under Armour’s intent
to become the “No. 1” brand.

        35.      Within Under Armour, instructions for determining growth forecasts were very

simple: take what you sold last year and add 20%. The Company’s “top down” aggression came

directly from Plank. Plank’s obsession with the 20% growth streak drove the Company’s revenue-

growth-at-all-costs strategy. For Plank and Under Armour, the overriding objective was growth.

        36.      Plank’s strategy appeared to pay off. Under Armour rode a wave of tremendous

growth into the Class Period. For 26 consecutive quarters (over six years) spanning from 2Q10 to
3Q16, Under Armour reported an unwavering revenue growth rate of 20% or more (on a year- over-

year basis). Plank never missed an opportunity to remind investors of that feat, coupled with ultra-

aggressive projections and assurances that such growth would continue. For example, during the

Company’s 2015 Investor Day, Plank stated:
        We’ve enjoyed 21 consecutive quarters of 20-plus% revenue growth, more than five
        years of 20-plus% revenue growth quarter in an quarter out, delivering and finding a
        way and doing it not because we are pushing or pressing, because it’s the demand
        and the app from our consumer. We are one of only two companies in the S&P 500
        that can make that claim, and we are very proud of that and what that means. And
        frankly, we have no expectation of that stopping anytime soon.




                                                - 10 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 15 of 113



        C.       Under Armour’s Brand Heat Began to Die, Demand Weakened, and
                 Sales Declined

        37.      However, despite many years of successful growth, the Company’s product styles had

grown stale and its premium “brand heat” (i.e., customer demand) was dying by the start of the Class

Period in September 2015. The Company failed to offer new and updated products in line with the

latest consumer trends. One such trend involved athletic leisure apparel (aka “athleisure” or

“lifestyle” apparel), which had exploded in popularity by the start of the Class Period. Athletic

leisure apparel is fashion-oriented casual wear inspired by workout clothing and is sold by many

different retailers beyond the traditional sporting goods stores. Many of the Company’s competitors,

particularly Nike and Adidas, adapted to this trend by expanding their product lines to include

athletic leisure apparel. However, Under Armour failed to offer its own line of athletic leisure

apparel until late in the Class Period. Instead, the Company continued to lean heavily on the same

“core basic” apparel styles it had sold for years, such as training t-shirts and hooded sweatshirts.

While, historically, these products had been huge volume drivers for Under Armour, they became

oversaturated as many customers already owned them in different colors, and were not as interested

in buying them again. This enabled competitors to capture critical sales volume and market share

from Under Armour, and enhance their brand values at the expense of Under Armour.

        38.      Declining demand for Under Armour apparel caused progressively worse financial

problems at the Company. This was particularly damaging because apparel provided the majority of

the Company’s sales (67% of net revenue in 2016) and were critical to meeting the Company’s

aggressive financial projections. According to SportScan retail data, the Company’s core apparel

sales began slowing around spring of 2015, causing the Company to lose market share to rivals like

Nike and Adidas.5 Attempting to cover up these declines and provide the illusion of financial health,



5
    See Morgan Stanley Research, Under Armour Inc. Declining Share and ASPs Dual Threat to
Premium Valuation, Downgrade to UW (Jan. 10, 2016), at 1, 4-6 (“Morgan Stanley Report”). The
Morgan Stanley Report is attached hereto as Exhibit C and incorporated by reference herein. As
discussed in ¶¶64-72, 79-82 below, the SportsScan retail data set forth in this report was materially
consistent with Under Armour’s internal retail data, but Defendants nonetheless publicly
                                             - 11 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 16 of 113



the Company abandoned its fundamental sales philosophy of competing on brand strength rather

than price. Instead, the Company resorted to lowering sales prices, including discounts and

promotions.6 This resulted in rapidly decelerating average sales prices of the Company’s apparel,

causing decreased product margins. This trend compared unfavorably with the sports apparel

industry, and particularly with the Company’s chief rival, Nike, which were experiencing steadily

increasing average sales prices.7
        39.      One notable example of this trend involved Under Armour’s “big logo hoodie” – a

performance-oriented hooded fleece sweatshirt with a big Under Armour logo on the chest. This

was a top seller and huge business volume driver for years and, as a result, Under Armour

consistently carried a large inventory in many different colors. However, as brand heat was dying,

sales for this product began to decline significantly. As a result, the Company decided – for the first

time ever – to run sales of the hoodie during Black Friday of 2015 (November 27, 2015). The

Company offered the hoodie for as much as 25% off at numerous stores, including Dick’s, Sports

Authority, and Macy’s.

        40.      The Company’s sales declines opened the promotional floodgates. After the hoodie

was put on sale for the first time ever in November 2015, Under Armour began to run more and

more promotions in 2015 and 2016. For example, in addition to the big-logo hoodie, Under Armour

began to sell other staples of its apparel lineup like polo shirts and training t-shirts for 25% off in

2015 and 2016. Like the big-logo hoodie, these products historically drove large sales volume at

premium prices and, unlike any prior time, had to be put on sale during the Class Period because of

dying demand for the Company’s brand.


downplayed and discredited this report and falsely reassured investors that the Company’s sales
growth was as strong as ever.
6
    See id. at 1, 4-5.
7
    See id. at 4-5.

                                                - 12 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 17 of 113



        41.      To incentivize retailers to order certain merchandise, the Company used a buyback

program under which sales representatives guaranteed that Under Armour would buy back a certain

amount of the merchandise that did not sell. On the books, the Company’s customers bought and

owned the merchandise for three or four months, but after six months Under Armour was forced to

buy back some of the unsold merchandise. For instance, Under Armour made “handshake” or

“backdoor” deals with Dick’s where Dick’s was willing to accept more products from Under

Armour than Dicks’ thought they needed because Under Armour promised that Dick’s could return

any of the products Dick’s did not sell. Dick’s generally wanted these side agreements documented

in emails. Dick’s was allowed to return a seemingly unlimited amount to Under Armour during the

Class Period. This resulted in a massive amount of returns.

        42.      For a while, the heavy discounts, promotions, lower sales prices, and buyback

arrangements helped the Company continue to report revenue growth, meeting Plank’s aggressive

20% growth projections. But this manufactured price-driven, low quality growth caused lower

product margins that damaged the Company’s bottom line and eroded the Company’s “premium”

brand image.

        43.      Compounding the Company’s declining apparel demand, the Company was also

experiencing a monumental downturn in its primary sales channel, North American wholesale.

Historically, the Company enjoyed strong and profitable sales through its North American wholesale

accounts, including traditional sporting goods stores such as Dick’s, Sports Authority, City Sports,

Sport Chalet, Finish Line, Footlocker, and Champs. By 2015, however, consumers had begun to

eschew these stores in favor of online shopping and large discount chains (e.g., Target, Wal-Mart).

This trend hurt sales of Under Armour’s products because the Company sold relatively few products

through these alternative channels. Meanwhile, specialty stores such as Gap, Abercrombie, and

lululemon began to offer their own athletic leisure apparel that competed with, and cut into the sales

of, apparel sold at traditional sporting goods stores.

                                                - 13 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 18 of 113



        44.      This trend worsened over time and a number of the Company’s traditional sporting

goods customers were forced to declare bankruptcy and close their stores during the Class Period.

Most significantly, on February 9, 2016, CNN reported that one of Under Armour’s largest retail

customers, Sports Authority, faced bankruptcy after missing a $20 million debt payment.

Ultimately, Sports Authority filed for Chapter 11 bankruptcy protection on March 2, 2016, and on

April 26, 2016, announced that it would liquidate rather than reorganize, shuttering 463 stores.

Other key Under Armour retailers were also forced to file bankruptcy and close. On October 5,

2015, City Sports filed for bankruptcy, and subsequently announced that it would liquidate and close

all 26 of its stores. On April 18, 2016, Vestis Retail Group, the operator of Sport Chalet, Eastern

Mountain Sports, and Bob’s Stores, filed for bankruptcy, announcing a restructuring plan that would

result in the closing of 56 stores, including all 47 Sport Chalet stores. The loss of several of Under

Armour’s major North American retailers further pressured the Company’s struggling sales.
        D.       Declining Apparel Sales Led to Excess Inventory and Liquidations

        45.      Diminishing demand for, and declining sales of, core Under Armour products resulted

in excess inventory. In order to shed the excess inventory, the Company needed to take costly

measures to liquidate it at extreme discounts that hurt product margins, and, in turn, the Company’s

gross margins. This problem occurred at both the Company’s own Brand House stores and at the

stores of its retail customers. Excess inventory was a constant problem throughout the Class Period

at the Company’s Brand House stores, including products from every category.

        46.      At one point during the Class Period, for example, Under Armour’s planning team

bought a very large quantity of one of the Company’s t-shirts, around 10,000 units, to be sold at

Under Armour’s top two Brand House stores, which were supposed to be the pinnacle of the Under

Armour product experience. However, only about 100 units of the t-shirt were actually sold, and the

rest became excess inventory. This excess inventory had to be sent to Under Armour’s Factory

House stores and other accounts to be liquidated at a discount. This happened many times with

different products throughout the Class Period, and was very common with men’s apparel.


                                                - 14 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 19 of 113



        47.      Sometimes only about 30% of the inventory at the Company’s Brand House stores

was considered “productive,” meaning only 30% was actually sold to consumers. The remaining

inventory was comprised of “presentation quantity” (inventory allowing the stores to present one or

two units of each size on display) or excess inventory that had to be transferred back to Under

Armour’s distribution houses.

        48.      The distribution houses would send the excess inventory to the Company’s Factory

House stores (i.e., outlet stores) or to liquidation channels like Marshalls and T.J. Maxx, where the

products were sold at a discount. The discount rates at the liquidation channels were the highest,

providing the Company with very low product margins. Sometimes Under Armour was simply

trying to make its money back on products sent to the liquidation channels. In addition to reducing

margins (due to the discounted sales prices), distributions to the Factory House stores and liquidation

channels resulted in higher expenses due to the extra shipping, processing, and labor costs required

to transfer the excess inventory.

        49.      Excess inventory was also a problem at the Company’s retail customers such as

Sports Authority and Dick’s. Facing dwindling sales and ballooning inventory, the Company’s

merchandising team would collaborate with the sales teams and give suggestions about promotions

for the inventory that Under Armour needed to move. Retailers would also make requests for

promotions to rid themselves of the excess inventory, and the Company would then determine

whether to allow such promotions.

        50.      As with the inventory returned from Brand House stores, discussed above, the

Company would attempt to sell the excess inventory returned from retail customers at discounted

prices through liquidation channels such as discount stores like Marshalls and T.J. Maxx. As a last

resort, the Company would ship inventory to be liquidated at Costco stores in Mexico. However,

much of the excess inventory just sat around at the Company, not being sold through any channel,

because the liquidation channels used by the Company were not enough to handle all of the excess.

        51.      The excess inventory was a frequent topic of discussion among sales leaders at the

Company, and information on inventory was widely available at the Company. Indeed, as discussed
                                                - 15 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 20 of 113



in §§V.G-H below, Plank and fellow executives admitted to the excess inventory in their public

statements. However, they misleadingly blamed the rising inventory on benign factors, including a

strategic plan to improve the speed of shipments to customers, and reassured investors that the

situation was improving. In reality, this was untrue, as the excess inventory was caused by the

Company’s dying brand heat, which reduced customer demand and caused the sales declines

discussed above.
        E.       Defendants Relied on Footwear and International Sales to Obscure
                 the Company’s Sales and Margin Declines

        52.      As a result of the Company’s declining apparel sales, exacerbated by the collapse of

the Company’s primary sales channel, Defendants perceived a threat to the Company’s carefully

cultivated market perception as a fast-growing superstar of the sports brand business.            To

compensate, Defendants aggressively expanded their footwear and international sales businesses.

However, as Defendants admitted, these businesses provided much lower margins than the

Company’s core North American apparel business, and a much smaller percentage of revenue (shoes

accounted for only 21% of revenue in 2016). Moreover, the Company needed to make massive

expenditures of time and money in order to undertake such expansion.

        53.      An example of the difficulty of this expansion was the rollout of Under Armour’s
“Curry One” shoe worn by star NBA basketball player Stephen Curry. Under Armour heavily

promoted this shoe. However, Under Armour was essentially paying to have the shoe placed in
stores because the associated expenses were so high and margins were so poor. The Company’s

“Curry Two” shoe faced similar problems. The shoes were badly underpriced in an apparent attempt

to boost revenue and capture market share from Nike, at the risk of damaging Under Armour’s brand

image. Under Armour also slashed their prices on running shoes in an attempt to compete on price

rather than brand image and innovation.

        54.      The Company’s international and footwear expansion, along with the lowering of

apparel prices discussed above, enabled the Company to continue reporting 20% total revenue

growth (as well as strong operating income and earnings) deep into the Class Period, even as the

                                                - 16 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 21 of 113



Company’s core apparel and North American businesses were faltering. Defendants used the

footwear and international businesses as scapegoats for the Company’s declining gross margins (see,

e.g., ¶126). At the same time, Defendants misleadingly claimed the Company’s footwear and

international margins and ASPs were improving and its apparel margins and ASPs remained strong
(see, e.g., ¶127). These misleading statements allowed Defendants to conceal the fact that margin

compression was caused, not only by the growing footwear and international businesses, but also by

declines in the Company’s apparel business, driven by lower sales prices, rampant promotions and

discounting, and excess inventory. It was far more palatable for Defendants to blame margin

compression on the Company’s supposedly expanding footwear and international businesses than to

reveal the truth about the declines in its core apparel segment, which accounted for most of the

Company’s sales.
        F.       The Company’s Stock Price Declined When the Market Learned the
                 Truth About the Company’s Sales Problems

        55.      The Company’s sales problems, including a “fundamental shift” to competing on

price rather than a premium product, were ultimately revealed in a series of partial disclosures that

caused the Company’s common stock prices to gradually decline, as detailed in §§VII-VIII, X

below. The declines would have been swifter and steeper, but Defendants attempted to downplay

and soften the news with continued misrepresentations and omissions throughout the Class Period.

        56.      First, on January 10, 2016, Morgan Stanley issued a detailed report with point-of- sale
data from Under Armour’s retail customers illustrating declines in the Company’s growth, average

sales prices, and market share dating back to spring 2015. This surprising news, which directly

contradicted Defendants’ carefully cultivated image of the Company, caused Under Armour

common stock prices to fall.

        57.      On the heels of this report and the departure of CFO Brad Dickerson (“Dickerson”) in

February 2016 – “which came as a surprise” to analysts, who noted that “this transition comes at an

inopportune time in the company's history. . . . Losing a key leader at a time like this is a concern” –

the Company’s Chief Merchandising Officer (“CMO”), Henry Stafford (“Stafford”), suspiciously

                                                 - 17 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 22 of 113



departed the Company in May 2016. Stafford’s departure coincided with the departure of another

high-level executive, the Company’s Chief Digital Officer (“CDO”) Robin Thurston (“Thurston”),

which was announced on the same day. These abrupt and suspicious departures of these key

executives caused common stock prices to decline again on May 4, 2016.

        58.      On June 1, 2016, contrary to prior assurances, Defendants revealed a reduced

expectation of 2016 revenues and operating income and an impairment charge related to the Sports

Authority bankruptcy, triggering additional common stock price declines.

        59.      Over the next months, a series of increasingly poor quarterly financial results and

reduced financial projections caused further declines in the Company’s common stock prices after

such news was released. On July 26, 2016, Defendants reported second quarter decreases in

operating and net income and a drop in apparel sales growth below 20% for the first time in more

than seven years, and forecast the slowest quarterly growth in over six years. On October 25, 2016,

Defendants revealed a further slowdown in growth in the third quarter, attributed to North American

apparel and wholesale declines, and compressed margins attributed in part to higher discounts,

promotions, and liquidations. On January 31, 2017, Defendants revealed a slowdown in 2016

growth that was far more severe than previously reported and dramatically reduced financial

projections, attributed to problems in the North American apparel business, as well as compressed

margins and inventory growth. On the same day, Defendants surprised investors by revealing the

sudden and highly suspicious departure of Molloy. Finally, on August 1, 2017, the Company cut

2017 guidance and announced a massive restructuring to “evolve” the Company’s business and

restore “brand heat,” including a shift from traditional performance-oriented products to more

fashionable products.

        60.      Under Armour investors lost millions of dollars as a result of these revelations, which

caused the artificial inflation resulting from Defendants’ fraud to dissipate from the Company’s

common stock.




                                                 - 18 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 23 of 113



        G.       Numerous Facts Support Defendants’ Scienter

        61.      Defendants knew of, or at a minimum were severely reckless in disregarding, the

problems facing the Company as a result of declines in the apparel business. This is supported by

numerous additional indicia of scienter, including Plank’s and other Company executives’

statements admitting access to the relevant data and Plank’s highly suspicious Class Period sales of

$138.2 million of Under Armour stock.
                 1.     Defendant Plank’s Knowledge or Reckless Disregard of the
                        Company’s Undisclosed Fundamental Shift and Sales
                        Problems

        62.      Plank made numerous public statements in which he discussed the Company’s

apparel sales growth, sales prices, gross margins, and inventory levels. In fact, Plank provided a

prepared statement on – or was asked and answered detailed questions about – at least one of those

matters during every quarterly earnings call with securities analysts throughout the Class Period, as

well as the 2015 Investor Day.8 Plank echoed these statements in numerous press releases and SEC
filings of the Company throughout the Class Period.9 These statements evidenced Plank’s

knowledge of such matters.

        63.      Plank, and fellow Company executives, also stated that they had systems in place to

closely monitor such aspects of the Company’s business. For example, Plank boasted of an SAP

(Systems Applications Products) software system that provided point-of-sale information and other

detailed business data. The Company was in the process of enhancing this system during the Class

Period. As Plank stated during the 4Q15 earnings call on January 28, 2016:
        The single view of the consumer is something we’re building with the team at SAP
        that combines global point-of-sale, e-commerce and transactional information
        through a single sign-on capability together with our Connected Fitness business to
        create an insight engine that will inform and guide our decision to help grow and
        scale our brand. This will build on our existing SAP platform as we double down
        and continue to make big bets with big partners. We believe that this unique

8
    See ¶¶118, 125, 142-143, 148, 150, 161-162, 195, 197, 209, 214, 224, 230.
9
    See ¶¶124, 130, 141-143, 152, 156, 158, 159, 167, 186-187, 194, 207, 212, 218, 221-222.

                                                - 19 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 24 of 113



        technological advancement will position UA as a best-in-class real-time digital
        enterprise.

        64.      This statement by Plank confirms that, through “point-of-sale” information available

on the Company’s SAP system, Plank had actual knowledge of sales data from the Company’s

retailers. The SportScan data revealed in the Morgan Stanley Report, attached hereto as Exhibit C,

was based on the same point-of-sale data from the Company’s retailers. The sales data showed that,

since spring of 2015, the Company’s North American apparel growth was in decline, the Company

was losing market share, and the Company’s ASPs were dropping.10 Everyone at Under Armour on
the sales team had full visibility into sales data because they had very detailed and up-to-date data

available to them through multiple sources, and the data was regularly reviewed. Multiple reports

showing sales data were distributed every Monday. The sales reports were very detailed, including

breakdowns by regions, retail store, and product styles. Sales management also had a “dashboard”

on their computers or iPads to access Internet-based data where they could review information such

as sales, margins, and inventory turns (including the inventory age by style) for the top lines of

business. Further, Plank repeatedly claimed he had extensive data concerning consumer demand,

buying preferences, and product usage through Under Armour’s Connected Fitness platform. As

Plank boasted at the end of the Class Period, “I can’t think of any companies that would have that

amount of data flow to understand their consumer better.” Thus, Plank had knowledge of (or

recklessly disregarded) the financial declines first revealed by Morgan Stanley.
        65.      The negative financial trends revealed by the Morgan Stanley Report were based, in

part, on industry data compiled by SportScan. Numerous facts establish that the SportScan data

cited in the Morgan Stanley Report was a materially accurate depiction of the internal sales data at

Under Armour. Indeed, retail industry participants, including Under Armour, frequently use

industry data compiled by SportScan. For instance, in connection with a 2005 sale of $167 million

in stock, Under Armour described SportScan as “a leading market research firm that provides

10
     See Morgan Stanley Report at 1, 4-6.

                                                - 20 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 25 of 113



weekly point-of-sale data for the athletic and sporting goods industry” and disclosed that the

Company’s “[i]nformation regarding the market for compression style clothing is derived from

SportsScanINFO.”

        66.      Furthermore, Plank admitted on multiple occasions that industry data, and SportScan

in particular, was reliable and consistent with internal Under Armour data. Prior to and during the

Class Period, Under Armour, and Plank in particular, made repeated statements regarding Under

Armour’s market share. Those statements relied on industry data, including SportScan. For

example, during the October 25, 2016, 3Q16 earnings call, Plank boasted that “[i]n the back-to-

school window of July through September, [Under Armour’s] overall footwear market share nearly

doubled according to industry data.” As an October 26, 2016, Wall Street Journal article noted,

SportScan reported that Under Armour had, “[d]uring the back-to-school period . . . nearly doubled

its share of the footwear market, amassing 8.2% of the market for the 13 weeks ended Oct. 1, up

from 4.6% a year ago, according to industry tracker SportScanInfo.” Other examples include

Plank’s September 16 and October 22, 2015 statements praising the Company’s “40% market share”

in football cleats. See also ¶162 (“we are taking share”).

        67.      Importantly, SportScan captured Under Armour’s core sales channel – North

American wholesale. As Plank said in January 2017: “North American apparel is still our largest

and most profitable business by far.        Accordingly, less-than-expected growth in this area

disproportionately pressures our overall growth rate.” According to SportScan, its sales data

includes sales from 15,000 retail doors across 12 separate retail channels. Under Armour admitted

SportScan captures its largest customers like Dick’s and Foot Locker. The portions of Under

Armour’s business that SportScan does not directly capture are lower-priced and less profitable sales

that are much less indicative of how Under Armour’s overall business is performing. For example,

                                                - 21 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 26 of 113



most of Under Armour’s physical retail locations are Factory House stores, which are a liquidation

channel with low-margin sales. And analyst reports during the Class Period observed Under Armour

“has been increasingly using its website as a clearance channel.”

        68.      Furthermore, Under Armour’s financial disclosures corroborate the Morgan Stanley

Report’s revelations. For instance, Under Armour reported inventory growth that outpaced sales in

3Q15 (35% increase) and 4Q15 (46% increase). Under Armour’s gross margins also declined in

4Q15, contracting 1.9 percentage points to 48%. The extreme inventory increases and gross margins

declines reported by Under Armour on January 28, 2016, for 4Q15, are consistent with the Morgan

Stanley Report’s disclosure on January 10, 2016, based on SportScan data, of decelerating sales

growth, loss of market share, and declining ASPs. In addition, with specific regard to the SportScan

data disclosed in the January 10, 2016, Morgan Stanley Report, which included data for 2015 and

prior, Plank and the Company did not dispute the accuracy of the data for 1Q15, 2Q15, or 3Q15.

        69.      Further evidence of the reliability of the SportScan data is found in an April 10, 2016,

Morgan Stanley report. Therein, Morgan Stanley continued to discuss the declining demand for

Under Armour apparel, particularly in women’s. While Morgan Stanley based that analysis

primarily on SportScan data, Morgan Stanley noted that Under Armour’s SEC filings corroborate the

SportScan data. In particular, Under Armour’s disclosures “show sales to its biggest customer . . .

were -8% in 4Q15,” which is consistent with the declining apparel demand revealed in the Morgan

Stanley Report. Morgan Stanley also noted that Dick’s SEC filings “show a deceleration in UA

sales growth,” which was consistent with the negative trends shown by SportScan. Indeed, Under

Armour sales to Dick’s corroborate the “fundamental shift” of competing on price rather than a

premium brand image. As demand for Under Armour declined and the Company changed course to

increased promotions and lower ASPs to find revenue, Under Armour sales to Dick’s declined

                                                  - 22 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 27 of 113



steadily. As a percentage of Under Armour’s revenue, sales to Dick’s fell from 14.4% in FY14, to

11.5% in FY15, and finally to 10% in FY16. As discussed below, Under Armour and Dick’s

personnel, including Plank and Dick’s CEO, met regularly and exchanged sales data.11

        70.      In an October 2016 report, Morgan Stanley continued to discuss falling ASPs at

Under Armour and how competing on price rather than “brand image and innovation” evidenced the

“fundamental shift” Morgan Stanley first revealed in January 2016. Morgan Stanley noted that its

ASP data was based not only on SportScan, but also “on channel checks and conversations with

retailers.” Based on extensive analysis from multiple sources, Morgan Stanley concluded the

SportScan data was “directionally accurate.”

        71.      In February 2017, Morgan Stanley issued a report lowering its price target for Under

Armour Class A shares from $25 to $20. As it had in prior reports, Morgan Stanley relied on

SportScan data, among other inputs. In support of its continued reliance on SportScan data, Morgan

Stanley compared historical SportScan data on total apparel sales growth and ASPs, such as that it

disclosed in the January 2016 Morgan Stanley Report, to Under Armour’s actual results during that

same period. Morgan Stanley concluded: “SportScan data has accurately depicted directional UAA

sales trends . . . and we continue to view it as the best source for understanding UAA’s US business

at a micro level.”

        72.      Additional evidence of Plank’s scienter is found in Plank’s statement during the 1Q16

call on April 21, 2016 that “probably the thing that drives [North American distribution] for us more

than anything else is just merchandising. . . . And now we’ve really gotten to a point where

understanding that merchandising needs to be a core competency for us. . . . And so we really – we

identified it in 2014, and again this sounds, may sound a little pedestrian, but we identified it in

11
   Defendants publicly downplayed and discredited the Morgan Stanley Report and SportScan data.
See ¶¶38 n.5, 132, 145-150, 260.

                                                - 23 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 28 of 113



2014, we began building the [merchandising] team in 2015.” Through these merchandising efforts,

Plank had firsthand knowledge of issues pertaining to the Company’s apparel sales, including

flagging demand for Under Armour apparel as customers shifted to different styles not provided by

Under Armour (most notably, athletic leisure apparel). In addition, Plank’s statement indicated that

the Company’s formation of a merchandising team was in direct response to a recognized deficiency

at the Company.

        73.      The Company’s inventory also received Plank’s close attention during the Class

Period. As Dickerson stated at the Company’s 2015 Investor Day (with Plank also in attendance):
        On the working capital front, the majority of our focus is going to be on inventory
        management and the efficiency of inventory management. Our ability to improve
        inventory is tied to our value chain initiatives which I’ll break down to near term and
        longer term.

        First, on the near term – over the course of the rest of this year and through 2016, we
        are focused on delivering our products to our consumers more timely, specifically on
        key seasonal floor set dates. This focus specifically in comparison to some prior
        years’ challenges will result in elevated inventory growth rates over this time frame
        to flow product earlier.

        Longer term beyond 2016, many initiatives are underway which should bring added
        efficiencies to how we manage our inventory. These initiatives are focused on how
        we plan and deliver our seasonal products.

        74.      Also during the 2015 Investor Day, the Company’s Chief Information Officer, Paul

Fipps, referenced the availability of inventory data through multiple systems and investments

designed to enhance the Company’s inventory visibility even more:
        Today, we have inventory data in multiple retail, planning, transportation, and
        distribution systems. In the future, the ability to optimize our inventory, combined
        with the visibility of demand from any channel across the globe, in a single planning
        system is extremely powerful. In fact, very few organizations have been able to
        achieve this goal.

        75.      One system through which inventory data was available to Plank was the SAP system

discussed by Plank in the statement quoted above (¶63). The Company’s SAP system served as an

inventory control system and provided reports showing how much inventory was owned by stores in

each of the Company’s business segments (including retail, wholesale, outlets, and liquidation

                                                - 24 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 29 of 113



channels), and how much inventory was being sent to liquidation. The SAP system provided

inventory information for all Under Armour products sold to consumers. Based on this data, Plank,

who was intently focused on inventory, had actual knowledge of, or recklessly disregarded, the

excess inventory problems that plagued the Company during the Class Period, resulting from the

declining sales of apparel.

        76.      Plank’s scienter is further evidenced by his attendance and presentation at meetings

where Company performance was discussed. Plank presented at quarterly “town hall” meetings

throughout the Class Period where Plank discussed the Company’s performance. During two “town

hall” meetings held close together in August or October 2016, Plank discussed how the Company

was having struggles. During the first of those two meetings, Plank discussed having to lower the

Company’s projections. During the second meeting, Plank tried to ease employee’s fears and further

explain the situation.
        77.      Plank also regularly attended one-on-one meetings with the President of Dick’s.

Monthly meetings with Dick’s and Under Armour employees were also held. The monthly meetings

typically took place in Pittsburgh, at the offices of Under Armour or Dick’s. Sales to Dick’s, which

was once Under Armour’s largest customer, soured heading into the Class Period. During the

meetings, as demand for Under Armour products declined, Dick’s told Under Armour that sales of

Under Armour products at Dick’s had begun to downturn significantly. By the end of summer 2016,

sales for all categories were nowhere close to Under Armour’s projections for Dick’s, and Dick’s

was planning for Under Armour sales to be down by at least 25%. Nonetheless, Under Armour’s

senior management pressured sales staff to force unwanted inventory on Under Armour’s customers,

including Dick’s, to pump up sales. This included telling customers that they could return products

later, after Under Armour had booked the sales. Under Armour made “handshake” or “backdoor”

deals with Dick’s where Dick’s was willing to accept more products from Under Armour than

Dick’s thought they needed because Under Armour promised Dick’s they could return any of the
                                                - 25 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 30 of 113



products Dick’s did not sell. Dick’s generally wanted these side agreements documented in emails.

Dick’s was allowed to return a seemingly unlimited amount of product to Under Armour during the

Class Period, resulting in a massive amount of returns.

        78.      Similarly, prior to the March 2016 announcement that Sports Authority would file for

bankruptcy protection, Sports Authority had been open and clear with Under Armour about the big

problems at Sports Authority. Throughout the Class Period, Sports Authority had been returning

massive amounts of products, some of which had to be charged off by Under Armour. The large

amount of returns from Sports Authority, Dick’s and other Under Armour customers required

significant amounts of time and expense processing the returns (Under Armour’s large customers did

not pay for shipping). Returned inventory was often liquidated at lower prices and margins.
                 2.     Expert Opinion Confirms the SportScan Data Revealed by
                        Morgan Stanley Was “Materially Consistent” with Under
                        Armour’s Internal Data

        79.      Professor of Retailing and Director of Retail Studies at Columbia University Business

School Mark A. Cohen, an expert and consultant on a wide range of issues in the retail industry,

reviewed the Morgan Stanley Report, including the SportScan Data cited therein. After review of

the relevant facts and based on his years of experience in the industry, including use of industry data

similar to SportScan while a retail CEO, Professor Cohen concluded, “[t]he fact-based sales data

from SSI Data disclosed by Morgan Stanley was materially consistent with Under Armour’s own

internal corporate data.” Ex. D at 12.

        80.      In reaching his conclusion, Professor Cohen noted the Morgan Stanley Report’s

disclosures regarding declining ASPs and market share, and the “major concern that the company

was, and had been since at least Spring 2015, engaged in a ‘fundamental shift’ away from innovative

premium product to product whose appeal was based upon lowered retail prices.” Ex. D at 7-8.

Professor Cohen further noted, “Morgan Stanley based its exhaustive analysis on specific fact-based

industry data, supplied by SSI Data, a leading data aggregator and data analysis group specializing in

active and athletic merchandise categories.” Id. at 8.

                                                - 26 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 31 of 113



        81.      In assessing the reliability of the SportScan data cited in the Morgan Stanley Report,

Professor Cohen noted that “SSI Data’s efforts encompass virtually all of Under Armour’s core retail

selling channels” and that during his time leading large retailers he had relied on similar industry

data. Id. Indeed, “[a]ggregation of source data by independent companies such as SSI Data . . . is a

widely adopted and relied upon tool.” Id. at 9. Professor Cohen cited several additional facts in

support of his conclusion that “[t]he fact-based sales data from SSI Data disclosed by Morgan

Stanley was materially consistent with Under Armour’s own internal corporate data.” Id. at 12.

                “Under Armour stated that its internal data was consistent with SSI Data sales
                 information when the Company cited to SSI Data in its own SEC filings when trying
                 to sell stock”;

                “Under Armour also confirmed that the fact-based sales data from SSI Data was
                 materially consistent with Under Armour’s own internal corporate data when it
                 repeatedly touted its market share gains based on SSI Data findings (including during
                 the Class Period). Stated differently, either SSI Data was materially consistent with
                 Under Armour’s own internal data, or the Company was misleading investors by
                 touting the SSI Data’s findings of market share gains by the Company. They can’t
                 have it both ways”;

                “the Company never disputed the fact-based sales data from SSI Data for 1Q 2015,
                 2Q 2015, or 3Q 2015”;

                “Under Armour admitted that for 4Q 2015, the fact-based sales data from SSI Data
                 captured approximately 40% of Under Armour’s business”;

                “SSI Data’s sales data encompass virtually all of Under Armour’s core retail selling
                 channels”;

                “the Company did not dispute the accuracy of the approximately 40% of Under
                 Armour’s 4Q 2015 business that SSI Data captured”;

                “Under Armour’s disclosures of dramatically increased inventory levels (that
                 outpaced sales growth), spiking 46% to $783 million in 4Q 2015 after a 36%
                 increase in 3Q 2015 corroborate the SSI Data”;

                “Under Armour’s disclosures of declining gross margins in 4Q 2015, which
                 contracted 1.9 percentage points to 48% corroborate the SSI Data. In other words, if
                 the SSI Data disclosing a loss of market share, decelerating sales growth and
                 declining ASP’s was accurate you’d expect Under Armour to report increased
                 inventory levels and declining gross margins – exactly what happened”;


                                                 - 27 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 32 of 113



                “[T]he Company’s admissions regarding declining sales at its largest customer,
                 Dick’s, further corroborate the SSI Data. In fact, Under Armour admitted that sales
                 to its largest customer were -8% in 4Q 2015 – the only quarter it called out as a little
                 bit challenged for assessing company performance using SSI Data”; and

                “Morgan Stanley’s February 14, 2017, comparison of Under Armour’s reported
                 results with what SSI Data had previously reported regarding Under Armour’s sales
                 demonstrates that the SSI Data was materially consistent with Under Armour’s own
                 internal corporate data. As Morgan Stanley explained, ‘SportScan data has
                 accurately depicted directional UAA sales trends [] and we continue to view it as the
                 linked in best source for understanding UAA’s US business at a micro level.’”

Ex. D at 13-14.

        82.      Professor Cohen’s analysis and conclusion further demonstrate that the SportScan

Data revealed in the Morgan Stanley Report was the same as or materially consistent with the

internal corporate data defendant Plank and other Under Armour executives had access to and

regularly reviewed.

                 3.     Defendant Plank Was Motivated to Maintain a Positive
                        Market Perception of the Company and the Company’s
                        Artificially Inflated Stock Value

        83.      For years, Plank had carefully cultivated a public perception of the Company as an

up-and-coming, fast-growing challenger to Nike’s position as the number one sportswear brand.
Plank was highly motivated to maintain this public perception and, in turn, the Company’s lofty,

artificially inflated common stock prices.

        84.      Plank stood to gain most from the Company’s artificially inflated share prices. He

was the Company’s largest shareholder throughout the Class Period, owning just over 15% of the

Company’s total common stock outstanding. As of October 28, 2015, Plank beneficially owned

35,700,000 shares of Class B common stock (which were not publicly traded but convertible to Class

A common stock) and 76,445 shares of Class A common stock. With such a massive equity stake in

the Company, Plank was highly motivated to keep the share prices artificially inflated.

        85.      Plank profited handsomely from the artificial inflation by selling a massive number of

Under Armour shares during the Class Period. Specifically, over nine days in November 2015 and
                                                  - 28 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 33 of 113



April 2016, Plank sold a total of 2,300,000 Under Armour shares for $138.2 million. With all of

Plank’s shares coming from stock grants at no cost to him, that $138.2 million was 100% profit. As

discussed further in the Declaration of Professor M. Todd Henderson, attached hereto as Exhibit E,

Plank’s Class Period stock sales were highly suspicious in several respects.

        86.      Plank’s Class Period stock sales were suspicious in amount. At the start of the Class

Period, Plank beneficially owned 35,776,445 shares of Under Armour common stock (Class A and

Class B). In order to maintain voting control, as discussed above, Plank’s ownership stake in Under

Armour could not drop below 15% of outstanding stock. Thus, to maintain voting control, Plank

could only sell 3,448,332 shares of Class A and Class B Common Stock. Because Plank made clear

that giving up voting control was not an option and went to great lengths to prevent that from

happening, those shares of Plank’s needed to maintain his 15% ownership were effectively not

available to sell. In November 2015, Plank sold 1,250,000 shares of Class B Common Stock for

proceeds of $99,968,961 million. That sale amounted to roughly 36% of the shares Plank could sell

without losing control of Under Armour. In other words, in one week and while in possession of

material negative information (in particular the undisclosed “fundamental shift” of competing on

price rather than brand strength), Plank sold 36% of the shares he had available to sell.

        87.      As discussed above, just prior to the Class Period, Plank enacted a complicated and

risky plan to protect his voting control and status as the unchallenged leader of Under Armour.

¶¶24-28. Events such as the Company issuing stock-based compensation had diluted Plank’s

ownership share since the IPO. To prevent further dilution and protect Plank’s control, Plank caused

the Company to issue a new class of common stock – Class C Common Stock with zero votes.

Plank advocated for the third class of stock and the need for Plank to maintain control in a June 15,

2015, letter to shareholders. Plank made clear that issuing the Class C Common Stock was intended

to allow Plank to continue selling millions of dollars in Under Armour stock without losing control

of the Company. While Plank told investors “maintaining our founder-led approach is in the best

interests of Under Armour and all of its stockholders,” the real beneficiary was Plank. On April 7,

2016, the Class C Common Stock was issued to all holders of Class A and Class B Common Stock.
                                                - 29 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 34 of 113



As of April 18, 2016, Plank beneficially owned 135,020 shares of Class A Common Stock,

34,450,000 shares of Class B Common Stock, and 34,585,020 shares of Class C Common Stock.

        88.      With the issuance of the Class C shares, Plank could continue his Class Period selling

spree without giving up any more voting power. He did just that. Over four days in April 2016,

Plank sold 1,050,000 Class C shares for $38.2 million in proceeds. As with his November 2015

sales, these were 100% profit. Plank’s April 2016 sale of 1,050,000 shares was a remarkable 42% of

the shares he could sell in 2016 without ceding control of the Company.12 And like the November

2015 sales, the April 2016 sales were made without disclosing the material negative information in

Plank’s possession. In particular, at this time, as disclosed by Morgan Stanley, the Company was

engaged (and had been engaged) in a “fundamental shift” and had abandoned its oft-stated bedrock

principle of not competing on price.

        89.      Importantly, had Plank not effectuated the issuance of zero-vote Class C shares, he

would have been forced to continue selling ten-vote Class B shares as he did in November. Had

Plank sold 1,050,000 shares of Class A or Class B shares in April 2016, rather than Class C, Plank’s

Class Period sales would have amounted to approximately 67% of the shares Plank had available to

sell without losing control of the Company.

        90.      Plank’s Class Period stock sales were out of line with his prior trading. Plank’s Class

Period sales of 2,300,000 shares for proceeds (and profit) of $138.2 million occurred over 9 days in

November 2015 and April 2016. Therefore, Plank averaged 1,150,000 shares per selling month in

the Class Period. During the three years proceedings the Class Period, Plank sold during 14 separate

months. In those months, Plank averaged 339,911 shares sold per month. Thus, Plank sold more

than three and a half times more shares per selling month during the Class Period than during the

prior three years. Likewise, during the Class Period Plank averaged nearly $70 million in stock sales

12
    Pursuant to a charter amendment made in connection with the creation of the Class C Common
Stock, Plank was limited to selling 2,500,000 shares in any given year or his voting control would
unwind. Although the provision allowed for potential rollover of shares if Plank sold less than
2,500,000 shares in a year, thus increasing his annual limit, that did not apply to 2016 because it was
the first year the provision was in effect.

                                                 - 30 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 35 of 113



per selling month. During the prior three years, Plank averaged less than $23 million in stock sales

per selling month. Again, Plank’s Class Period average monthly proceeds during selling months was

three times his average monthly proceeds during selling months for the three years prior to the Class

Period.

          91.    Plank’s $138.2 million Class Period trades were also out of line with Plank’s post-

Class Period trading. Indeed, as the truth concealed by Defendants’ fraud was revealed and Under

Armour’s stock price was punished accordingly, Plank stopped selling. Plank has not sold a single

share of Under Armour stock since April 2016.

          92.    Plank’s Class Period stock sales were also out of line with typical sales by public

company executives. For example, a 2010 study found that “the typical CEO sells only about 1.9%

of her equity incentives each year.” Ex. E at 13 & n.24. In contrast, Plank’s November 2015 sales

of 36% of the total shares he was able to sell without losing control of the Company were about 18

times the average annual sales of CEOs at large public companies. Plank’s April 2016 sale of 42%

of shares available to sell is even more out of line with a typical CEO’s behavior.

          93.    Plank’s Class Period trading was also suspicious in timing. On September 16,

October 25, and November 4, 2015, Plank made a series of misstatements and omissions. ¶¶118,

124-125, 130-131. Beginning November 17, 2015, Plank began selling $100 million of Under

Armour stock. Plank’s November 2015 sales were made near all-time highs for Under Armour

stock. Less than two months after Plank reaped $100 million in illicit trading proceeds, Morgan

Stanley revealed that the Company’s core business was in decline, the Company was losing market

share, ASPs were falling, key margins were contracting and, unbeknownst to Under Armour

investors, the Company was (and had been) engaged in a fundamental shift in Company strategy.

          94.    Plank’s sales in April 2016 ($38.2 million) were likewise suspicious in timing. On

March 2, 2016, one of Under Armour’s biggest customers, Sports Authority, announced it was filing

for bankruptcy. On April 16, 2016, Sport Chalet, another of Under Armour’s wholesale customers,

announced it was going out of business. Despite those announcements, during the April 21, 2016

conference call to discuss 1Q16 results, Plank raised 2016 guidance and made a series of other false
                                                - 31 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 36 of 113



and misleading statements and omissions regarding the Company’s purportedly strong financial

condition, as alleged herein, causing Under Armour stock to continue to trade at artificially inflated

prices.

          95.    A few days later, on April 26, 2016, Sports Authority declared that rather than

restructure and continue to operate in some capacity, as it had previously planned to do, it would

liquidate. That very same day, Plank sold 225,000 shares for nearly $10 million in profit. In total,

between April 26 and April 29, Plank unloaded 908,570 shares for $38.2 million in profit.

          96.    The financial press took note of Plank’s “amazing” timing. A February 7, 2017,

article on TheStreet.com titled, “Under Armour Founder Kevin Plank Has Been Amazing at

Predicting Recent Stock Crashes,” noted “it shouldn’t come as a shock that Plank’s recent stock

trades were a good indicator on the company’s surprising new challenges, and Wall Street’s

subsequent brutal response.” With regard to Plank’s April 2016 sales, the article stated “[t]he sales

were well-timed.”

          97.    Under Armour’s shares began to slide soon after Plank’s April 2016 stock sales, as

the truth continued to leak out in a series of disclosures from May 3, 2016 through August 1, 2017.

Significantly, Plank stopped selling shares altogether after April 2016, demonstrating that his sales

were timed to capitalize on the Company’s artificial stock price inflation, before the truth about the

Company was revealed. As the truth leaked out, and the artificial inflation was removed from the

stock, Plank no longer had the same motivation to sell.

          98.    Plank was also motivated to misrepresent and conceal the Company’s true financial

condition in order to conduct the Bond offering for nearly $600 million in proceeds on June 8, 2016.

On June 6, 2016, Under Armour filed a registration statement on Form S-3ASR (“Registration

Statement”) with the SEC regarding the Bond offering. The Company also filed Forms 424B5 and

FWP with the SEC on June 8, 2016 (with Registration Statement, “Offering Materials”). Pursuant to

the Offering Materials, the Company completed the Bond offering of 3.250% senior unsecured notes

of Under Armour, due June 15, 2026, on June 8, 2016, issuing notes in the aggregate principal

amount of $600 million (“Offering”).
                                                - 32 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 37 of 113



        99.      The Company immediately benefited from the Offering, receiving $593.6 million in

total net proceeds. The Offering terms would have been far less favorable to the Company had the

market known the truth about the Company’s ailing financial condition. As the truth concealed by

Defendants’ Class Period misstatements and omissions was revealed through a series of partial

disclosures, the Bonds were downgraded to junk status on February 1, 2017. Had the Bonds been

issued a junk status rating at the time of their issuance, the Offering would have made less financial

sense and been less advantageous to Under Armour, particularly because Defendants intended to use

the Bond proceeds to repay outstanding debt under its revolving credit facility. Furthermore, Under

Armour reported negative free cash flow in 2015 and 2016. In fact, the Company’s reported

negative cash flow from operations of -$44 million in FY15 was its first negative operating cash

flow year since FY07 and down from $219 million in FY14. Under Armour’s cash position

provided an acute need for the Bond proceeds. These facts were well known to Plank, serving as

additional motive to misrepresent and conceal the Company’s true financial condition and keep the

Bonds above junk status.

                 4.     Expert Opinion Confirms that Plank’s Class Period Stock
                        Sales Were Highly Suspicious

        100.     Professor M. Todd Henderson, an expert on securities regulation and corporate
governance, including executive compensation and insider trading, reviewed Plank’s insider trading

during the Class Period. After review and analysis of the relevant facts, including years of trading

history by Plank, Professor Henderson concluded:
                Based on my research on executive compensation, securities regulation, and
        corporate governance, as well as my experience in consulting with companies
        regarding these issues, my opinion is that Mr. Plank’s Class Period stock sales were
        extremely unusual and suspicious. For instance, during the Class Period, Mr. Plank
        sold more than one third of the stock he had available to sell (while maintaining
        voting control). As explained below, the sale of between 36 percent and 42 percent
        of saleable shares raises serious suspicions about his motives. Moreover, Mr. Plank
        sold over three times more stock per month during the Class Period than his recent

                                                - 33 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 38 of 113



        historical average. This dramatic departure from his past trading practice, coupled
        with the record high prices and the significant stock price declines shortly after his
        sales, as well as the Plaintiffs’ allegations regarding Mr. Plank’s informational
        advantage demonstrates that these stock sales were unusual and suspicious.

Ex. E at 2.

        101.     Professor Henderson examined the amount of Under Armour shares beneficially

owned by Plank as well as the Company’s dual-class stock structure prior to April 2016. Ex. E at 5-

6. Professor Henderson discussed the Company’s “sunset provision” whereby Plank would lose

voting control of Under Armour if his ownership fell below 15% of total shares outstanding. Id. at 6.

Professor Henderson further noted, “Mr. Plank (and the Company) went to extraordinary lengths –

including creating a new class of common shares (Class C) during the Class Period – to preserve Mr.

Plank’s personal control over the Company.” Id. And that “[t]he evidence is overwhelming that Mr.

Plank would not sell below 15 percent and give up control.” Id. at 8. Based on the foregoing,

Professor Henderson determined that, in analyzing the percent of holdings Plank sold during the

Class Period, the “appropriate denominator . . . is not his ‘overall holdings,’ but rather the shares he

could sell while still retaining his position as the controlling shareholder of Under Armour.” Id. at 4.

“Using ‘shares available to be sold’ as the denominator, Mr. Plank sold approximately 36 percent of

his shareholdings” in November 2015. Id. at 6. Professor Henderson opined, “this amount is

extraordinary.” Id. at 9.

        102.     With regard to Plank’s April 2016 sales of 1,050,000 shares for $38.2 million,

Professor Henderson found “[t]hese sales amounted to 42 percent of all shares Mr. Plank could sell

that year without implicating his control over Under Armour.” Id. at 10. That was because

“[a]ccording to the revised charter after the issuance of the Class C shares, Mr. Plank could sell a
maximum of 2.5 million shares in 2016.” Id. at 10. Professor Henderson concluded, “[i]t is

extraordinary for a CEO to sell such a high percentage of their shareholdings in a given year.” Id. at

11.

        103.     Professor Henderson also analyzed Plank’s April 2016 sales in the context of Plank’s

intent on maintaining control of Under Armour. Id. at 9-12. Professor Henderson noted Under
                                                 - 34 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 39 of 113



Armour’s recapitalization to introduce Class C shares. The recapitalization was motivated by “the

concern that sales by Mr. Plank, as well as issuance of new Class A shares for executive

compensation, were causing a dilution of Mr. Plank’s ownership that was approaching the 15-

percent threshold that would ‘unwind’ his position as controlling shareholder.” Id. at 9. Professor

Henderson opined, “Under Armour took significant risks to enable” Plank to sell without

“implicating his voting control.” Id. at 11. Professor Henderson concluded, “Mr. Plank took

immediate and aggressive advantage of the new opportunities to liquidate his shares in Under

Armour after receiving the Class C share dividend in April 2016. Over five days later that month, he

sold 1,050,000 Class C shares for proceeds of $38.3 million.” Id. at 10.

        104.     In evaluating the benefit of the Class C issuance, Professor Henderson analyzed the

percent of available shares Plank would have sold if the recapitalization had not been effectuated.

Without the Class C share issuance, Plank would have had to sell more Class A or Class B shares in

April 2016. “In that case, Mr. Plank’s April 2016 sale of 1,050,000 shares would have, when added

to his 1,250,000 shares sold in November 2015, brought his total Class Period sales of Class A

shares to 2,300,000.” Id. at 12. Had Plank sold 2,300,000 – Class B shares during the Class Period

– as he would have had to do without the risky Class C issuance – Plank’s Class Period sales “would

thus have been approximately 67 percent of the total shares he had available to sell.” Id. at 12. Only

a “radical plan to recapitalize Under Armour” avoided that outcome. Id. at 3.

        105.     Professor Henderson also compared Plank’s Class Period trading with Plank’s trading

history in the three years prior to the Class Period. Id. at 13-14. Professor Henderson observed that,

based on Plank’s November 2015 and April 2016 sales, Plank “sold an average of 1,150,000 during

these two months during the Class Period.” Id. at 13. In the three years prior to the Class Period,

Plank sold during fourteen separate months. “In those months, [Mr. Plank] averaged 339,911 shares

sold per month. In other words, he sold almost three and a half times more shares per month during

the Class Period than his practice during the prior three years selling Under Armour shares.” Id. at

13. Likewise, Professor Henderson observed Plank “averaged sales of nearly $70 million per

month” during the Class Period but only “$23 million in proceeds per month in which he sold” in the
                                                - 35 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 40 of 113



three years prior to the Class Period. Id. at 13-14. Based on these facts, Professor Henderson

concluded Plank’s “Class Period sales were three times more than his recent historical average” and

dramatically out of line with his prior trading practices.” Id. at 14.

        106.     Professor Henderson further noted that Plank “has not sold a single share of Under

Armour stock” since April 2016. Id. “This strongly undercuts any claim that somehow his base

salary was insufficient and therefore excused the earning of abnormal returns from his stock sales

during the Class Period. It also reinforces how unusual [Mr. Plank’s] Class Period sales were.” Id.

        107.     Professor Henderson also compared Plank’s Class Period trading with that of “the

typical public-company executive.” Id. at 12-13. Professor Henderson cited a 2010 study that

concluded, “‘the typical CEO sells only about 1.9% of her equity incentives each year.’” Id. at 13 &

n.24. By comparison, Professor Henderson observed, Plank sold “at least 36 percent of his shares in

several days during November 2015 – about 18 times more than the typical CEO of a large, public

company.” Id. at 13.

        108.     Based on all of the foregoing, Professor Henderson concluded,
                Based on my research, experience and analysis here, Mr. Plank’s Class
        Period stock sales are highly suspicious in timing and amount. At a time when
        Plaintiffs allege Mr. Plank was in possession of material negative information about
        Under Armour’s business, Mr. Plank engaged in massive trades of Under Armour
        stock that were timed at record high prices. As detailed herein, the attributes of these
        trades make them unusual and suspicious.

                Mr. Plank sold at least 36 percent of his available shares during one month
        during the Class Period. After an extraordinary recapitalization of the stock
        precipitated in part by this massive selling, in April 2016, Mr. Plank sold 42 percent
        of his available shares for the year in just a few days. This large-scale dumping of
        shares is dramatically out of line with his prior trading practice over the prior three
        years and atypical for CEOs of large public companies. The sales during the Class
        Period were not just unprecedented, they have never been replicated – Mr. Plank has
        not sold any Under Armour stock in 30 months since that time.

                Moreover, the 36 percent number actually understates the relative level of
        Mr. Plank’s selling. Under Armour undertook a costly and risky recapitalization of
        its stock in order to permit him to sell more shares without imperiling his voting
        control. Had they not done so, Mr. Plank would have had to sell approximately 67
        percent of all his available shares during the Class Period to achieve the same $140

                                                 - 36 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 41 of 113



        million in proceeds. This effective amount is truly extraordinary with respect to his
        own behavior and that of peer executives.

Id. at 14-15.

        H.       The Scienter of Company Executives Is Imputed to Defendant Under
                 Armour

        109.     Defendant Plank’s scienter is imputed to Under Armour. In addition, numerous facts

demonstrate that other members of the Company’s senior management knew or recklessly

disregarded the adverse facts concealed by the Class Period misrepresentations. The scienter of

these Under Armour executives, like that of Plank, is imputed to Under Armour. Because Plank and

other members of Under Armour’s senior management had the requisite scienter, Under Armour had

the requisite scienter.

        110.     In addition to Plank, the extensive information and reporting systems discussed above

(¶¶63-64, 73-75) were available to other Company executives. Everyone at Under Armour on the

sales team had full visibility into detailed and regularly updated sales data. Declining demand,

excess inventory, and margin compression were widely discussed throughout Under Armour.

        111.     Kip Fulks, the Company’s co-founder and Chief Product Officer during the Class

Period, and Plank’s “right-hand man,” attended the monthly sales meetings with Dick’s. Brian

Cummings, Senior Vice President Regional Sales (“Cummings”), also attended these meetings. As

noted, the declining demand for Under Armour products at Dick’s was discussed at these meetings,

and Dick’s provided Under Armour with detailed sales reports. Cummings pressured the Under

Armour sales team to do whatever they could to get the sales, and the sales team was encouraged to

get customers to place orders by telling them that the orders could be cancelled or returned later. For
example, Cummings orchestrated a deal with Dick’s in early 2016 wherein Cummings convinced

Dick’s to order shoes that Dick’s did not want (Dick’s predicted they would have to return 80% of

the shoes). But Cummings agreed that Under Armour would take back any unsold product. Dick’s

ended up returning 80% or more of the deal later in 2016.



                                                - 37 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 42 of 113



        112.     Fulks and Cummings also received internal sales reports every Monday. The sales

team also prepared summaries of the sales data for upper management. In addition, sales

management had a “dashboard” on their computers or tablets to access Internet-based data where

they could review information such as sales, margins, and inventory turns (including the inventory

age by style) for the top lines of business. For example, sales reports in 2016 indicated that the sell-

through for Under Armour’s athleisure products was only around 1% to 2%, when it should have

been closer to 10% to 15%.

        113.     The Company’s extensive inventory reporting systems were not limited to Plank.

Rather, information about excess inventory was widely available. Indeed, the Company’s inventory

problems, including excess inventory across all brands, were topics of frequent discussion. For

example, Matt Mirchin, President North America and later Strategic Advisor Global Revenue

(“Mirchin”), Rob Goodwin, Vice President of North American Merchandising, Bill Healy, Director

Hunt/Fish & Tactical Sales, Kevin Eskridge, Senior Vice President Global Merchandising and later

President Sports Performance, and Cummings discussed excess inventory. Goodwin noted that

Under Armour had the most excess inventory he had ever seen at a company. The amount of excess

inventory grew so large that Under Armour’s liquidation channels became flooded and, for some of

the inventory, there was nowhere to go.
VI.     DEFENDANTS’ FALSE AND MISLEADING STATEMENTS AND
        OMISSIONS

        114.     Throughout the Class Period, Defendants misrepresented the demand for the

Company’s products, sales, and pricing while downplaying issues related to margins, inventory, and

retailer bankruptcies. Defendants’ misstatements and omissions failed to provide a full picture of the

true circumstances at Under Armour. In reality, the Company’s primary product category, apparel,

suffered from reduced customer appeal and demand, which hurt the Company’s revenue and

operating income growth, created excess inventory, forced the Company to make a fundamental



                                                 - 38 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 43 of 113



strategic shift to competing on price rather than premium strength (i.e., dropping sales prices), and

compressed the Company’s margins.

        115.     When Defendants elected to make such positive statements, they were under a duty to

disclose the additional negative information about the Company and its products that would have

made such statements not misleading. Specifically, they were under a duty to disclose the

Company’s slower revenue and operating income growth, lower ASPs, increased discounting and

promotions, elevated inventory, and compressed margins attributable to the Company’s apparel

issues and fundamental shift in strategy (competing on price rather than brand strength) during the

Class Period. This information was material because it would have altered the total mix of

information made available to reasonable investors. However, Defendants failed to reveal this

information, and, instead, omitted and concealed it from investors. In addition, many of Defendants’

statements about sales, demand, market share, pricing, inventory, and margins were explicitly and

materially false and misleading in themselves. Defendants’ material omissions and false and

misleading statements are detailed in this section.

        116.     Defendant Under Armour is liable for the material misstatements and omissions of its

employees alleged herein. Likewise, as CEO, Chairman, and controlling stockholder throughout the

Class Period, Defendant Plank is liable for the material misstatements and omissions of Under

Armour employees alleged herein.

        A.       2015 Investor Day

        117.     The Class Period begins on September 16, 2015. On that day, the Company held its

2015 Investor Day. Plank and other members of Under Armour’s senior management gave

presentations on behalf of the Company.

        118.     Throughout the meeting, Plank and other senior executives repeatedly represented

that the Company was experiencing increased demand and sales growth in key categories. Plank

                                                - 39 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 44 of 113



stated that “[t]he demand for our brand has never been stronger” and represented that the “drivers”

of sales growth were the same as they had been “over the past 10 years.” Chief Merchandising

Officer Stafford told investors that Under Armour’s “men’s business is stronger than ever.” With

respect to women’s products, in particular, Vice President of the Women’s Division, Kelly Cortina,

added, “[d]emand for our product is growing.” And Peter Ruppe, Senior Vice President Footwear,

stated that the Company had “raised margins” in the footwear division.

        119.     Dickerson added that “[a]pparel, our largest category, continues to grow over 20%.”

Stafford told investors that the Company was “increasing our ASPs” in men’s apparel. Defendants

failed to disclose that the Company’s apparel business – its largest and most important business –

was compressing margins as a result of the discounting, promotions, and lower ASPs the Company

was implementing in an attempt to compensate for reduced customer demand for its apparel

products.

        120.     Another Company representative, Susie McCabe, Under Armour’s Senior Vice

President of Global Retail, made clear that Under Armour would be “protect[ing] the brand” through

controlled use of off-price distribution and “not chas[ing] easy profits.”

        121.     With regard to wholesale sales, which accounted for 65% of Under Armour’s sales in

2016, Mirchin, President North America, misleadingly stated that “[Under Armour’s] relationship

and our partnership with Dick’s has never been stronger and our business continues to grow.”

Mirchin stated that the Company had “incredible growth at wholesale.”

        122.     Analysts reacted positively to Defendants’ statements made at Under Armour’s 2015

Investor Day. For example:

                 (a)    in a report dated September 16, 2015, Sterne Agee CRT maintained its “Buy”

rating and stated, “UA continues to be our #1 pick for long-term growth investors.” In support of the
positive outlook, the report noted the “company has been patient and methodical in managing the

growth of the brand by only entering the proper channels”;

                 (b)    on September 16, 2015, KeyBanc Capital Markets issued a report stating “UA

has one of the strongest growth profiles in our coverage, tactical execution continues to improve and
                                                - 40 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 45 of 113



investments should continue to support >20% top-line growth over the next few years. We think

UA’s impressive growth demonstrates the power of strong brands”;

                 (c)    on September 17, 2015, Cowen and Company issued a report raising its

estimates and increasing its price target to $120 from $112, stating, “[m]anagement’s revenue targets

could ultimately be conservative given the acceleration in investments”; and

                 (d)    on September 17, 2015, BB&T Capital Markets issued a report raising its

price target to $115 and commenting, “we came away from UA’s Investor Day enthusiastic about

the brand’s trajectory.”

        123.     Defendants’ misstatements and omissions on September 16, 2015, as set forth in

¶¶118-121 above, were materially false and misleading and omitted material facts for the following

reasons:

                 (a)    Under Armour’s apparel products, which accounted for most of the

Company’s sales, had been suffering from reduced customer appeal and demand since at least spring

2015. This led to a host of financial problems experienced by the Company, including declining

revenue and operating income growth, reduced market share, excess inventory, lower ASPs,

increased discounting and promotions, and compressed margins (see ¶¶37-51, 134-138);

                 (b)    Under Armour was undergoing a “fundamental shift” and was competing on

price rather than brand strength and a premium product, and as part of the “fundamental shift,” the

Company was pursuing high volume low-priced sales to achieve sales targets and maintain the

appearance of growth (see ¶¶134-138);

                 (c)    Defendants failed to disclose these material problems to the market, and,

instead, gave investors the misleadingly positive perception that apparel growth was continuing and

that demand for the Company’s products “has never been stronger” (see ¶118); and

                 (d)    The Company was not “protect[ing] the brand” through controlled use of off-

price distribution and refraining from “chas[ing] easy profits”; rather, the Company was slashing

sales prices and running discounts and promotions in an attempt to maintain aggressive growth


                                               - 41 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 46 of 113



projections, in an attempt to combat the core apparel declines, which compressed margins (see

¶120).
         B.      3Q15 Financial Results

         124.    On October 22, 2015, the Company issued a press release announcing its financial

results for 3Q15. The press released stated gross margin headwinds were “partially offset by

favorable product margins.” During a conference call held that same day to discuss the 3Q15

results, Dickerson stated that “[i]nventory for the quarter increased 36% to $867 million.”

         125.    During the October 22, 2015 conference call, Plank again misrepresented the level of

demand for the Company’s products, which he would later admit had failed to adapt to changing

consumer preferences.¶¶224-225, 230, 241, 251. Plank stated that the Company was experiencing

“unparalleled demand for the Under Armour brand.”

         126.    Dickerson admitted that margins had contracted, but misleadingly blamed such

contraction on relatively benign factors including the strength of the U.S. dollar, exchange rates, and

the emerging footwear business (which carried lower margins), rather than declining sales of

apparel, which led to lower ASPs, discounting, promotions, and reduced gross margins:
                 Moving on to margins, third quarter gross margins contracted 80 basis points
         to 48.8%, compared to 49.6% in the prior year’s period. The following factors were
         the primary drivers during the quarter. First, the continued strength of the US dollar
         negatively impacted gross margins by approximately 90 basis points versus the prior
         year. Second, sales mix negatively impacted gross margin by approximately 50 basis
         points in the third quarter versus the prior year, primarily driven by the continued
         strong performance of our footwear business.

                 Also, on our ongoing focus to better flow of product to service our business
         resulted in higher freight expenses, which negatively impacted gross margin by
         approximately 20 basis points in the quarter versus the prior year. Partially offsetting
         these margin pressures, we continue to see favorable product margins in both our
         North America and international business, which benefited gross margin by
         approximately 90 basis points in the third quarter.

         127.    Dickerson further represented that “we continue to see favorable product margins in

both our North America and international businesses” and that “we will continue to see
improvements in our product margins.” Dickerson was asked for additional detail on the Company’s

                                                  - 42 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 47 of 113



margin contraction during the question-and-answer session with analysts, and made clear that

margins in the apparel business were not to blame, and were actually improving “right now”:
        Omar Saad, Evercore ISI: . . . [O]ne follow-up on the gross margin comments,
        Brad. I understand the headwinds, the FX, the mix shift, et cetera. But you
        mentioned product margin as one of the benefits to the gross margin line, thinking 80
        or 90 bps, something like that. Can you be a little bit more specific and expand upon
        what you mean by product margin driving one of the takes against the puts?

        Dickerson: That’s really probably more on our core apparel business. Overall, our
        core product margins, whether it be through pricing and/or costing, just in general
        across the globe, North American, international, most of our core apparel product
        margins are improving. That’s helping offset some of the other pressures we talked
        about.

        Saad: Is that more generating scale in the business on the cost side? Are you taking
        price strategically, or is it mixed to more premium products? Maybe just expand a
        little bit more?

        Dickerson: Yes, it’s a little bit across the board. . . . But, again, you would expect
        from a perspective of improving product margins that our apparel business would be
        the place we see the most of that; because it’s obviously our longer business and
        existing business, so that’s where we’re seeing it right now.

        128.     Separately, Dickerson failed to attribute elevated inventory levels to the Company’s

slowing apparel sales. Instead, he misleadingly blamed this on a strategic plan to flow product to

customers in a timelier manner, and stated the “bigger driver of” increased inventory levels “is the

flow of product.”

        129.     Analysts reacted positively to Defendants’ statements on October 22, 2015 regarding

Under Armour’s strong 3Q15 financial results. For example:

                 (a)    in a report dated October 22, 2015, Oppenheimer commented that sales

growth “outpaced expectations” and Oppenheimer “look[ed] favorably” upon the results;

                 (b)    on October 22, 2015, SunTrust maintained its “Buy” rating and commented

that Under Armour showed “[s]trength across categories” and its guidance should prove

“conservative”; and




                                                - 43 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 48 of 113



                 (c)    on October 23, 2015, Telsey Advisory Group issued a report maintaining its

“Outperform” rating and saying the results “marked another solid beat and raise quarter” for Under

Armour.

        130.     On November 4, 2015, Under Armour filed a Form 10-Q with the SEC reporting its

financial results for 3Q15, which were also discussed in the Company’s press release and during its

earnings call on October 22, 2015. The Form 10-Q stated that “[w]e believe that our growth in net

revenues has been driven by a growing interest in performance products and the strength of the

Under Armour brand in the marketplace.”

        131.     Plank signed a certification pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”)

stating, in relevant part:
        1.       I have reviewed this quarterly report on Form 10-Q of Under Armour, Inc.;

        2.       Based on my knowledge, this report does not contain any untrue statement of
        a material fact or omit to state a material fact necessary to make the statements made,
        in light of the circumstances under which such statements were made, not misleading
        with respect to the period covered by this report;

        3.     Based on my knowledge, the financial statements, and other financial
        information included in this report, fairly present in all material respects the financial
        condition, results of operations and cash flows of the registrant as of, and for, the
        periods presented in this report;

                                            *       *       *

        5.     The registrant’s other certifying officer and I have disclosed, based on our
        most recent evaluation of internal control over financial reporting, to the registrant’s
        auditors and the audit committee of the registrant’s board of directors (or persons
        performing the equivalent functions):

               a)       all significant deficiencies and material weaknesses in the design or
        operation of internal control over financial reporting which are reasonably likely to
        adversely affect the registrant’s ability to record, process, summarize and report
        financial information; and

               b)      any fraud, whether or not material, that involves management or other
        employees who have a significant role in the registrant’s internal control over
        financial reporting.



                                                  - 44 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 49 of 113



        132.     Defendants’ misstatements and omissions on October 22 and November 4, 2015, as

set forth in ¶¶124-128, 130, 131 above, were materially false and misleading and omitted material

facts for the following reasons:

                 (a)    Under Armour’s apparel products, which accounted for most of the

Company’s sales, had been suffering from reduced customer appeal and demand since at least spring

2015. This led to a host of financial problems experienced by the Company, including declining

revenue and operating income growth, reduced market share, excess inventory, lower ASPs,

increased discounting and promotions, and compressed margins (see ¶¶37-51, 134-138);

                 (b)    Under Armour was undergoing a “fundamental shift” and was competing on

price rather than brand strength and a premium product, and as part of the “fundamental shift,” the

Company was pursuing high volume low-priced sales to achieve sales targets and maintain the

appearance of growth (see ¶¶134-138);

                 (c)    Defendants failed to disclose these material problems to the market, and,

instead, gave investors the misleadingly positive perception that the Company’s growth, including

apparel growth, remained strong and consistent with historical trends (see ¶125);

                 (d)    The Company’s apparel and North American margins were not “improving”

or “offset[ing]” other sources of margin decline. Rather, they were narrowing due to increasing

Company discounts and promotions and falling ASPs of the Company’s products (see ¶127);

                 (e)    The “bigger driver of” the Company’s increasing inventory was not a strategic

plan concerning “the flow of product” but, rather, the declining sales of apparel (see ¶128);

                 (f)    The Company was not experiencing net revenue growth driven by “a growing

interest in performance products and the strength of the Under Armour brand in the marketplace.” In

reality, demand was shifting away from performance products offered by the Company to more

fashion-oriented products offered by the Company’s competitors, and the Company’s brand strength

was diminishing (see ¶130); and




                                                - 45 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 50 of 113



                 (g)    The Company’s Form 10-Q for 3Q15 failed to disclose to the market (in

violation of Item 303 of Regulation S-K, 17 C.F.R. §229.303 (“Item 303”)) the materially adverse

conditions described in this paragraph.
VII.    INVESTORS BEGIN TO LEARN THE TRUTH BUT DEFENDANTS
        CONTINUE TO MISLEAD THE MARKET

        133.     Defendants could only conceal the truth for so long as the Company’s apparel sales

problems worsened, which increasingly slowed the Company’s revenue and operating income

growth and compressed the Company’s margins. The truth was ultimately revealed in a series of

partial disclosures causing a series of sharp declines in the Company’s common stock prices. The

declines would have been swifter and steeper, but Defendants downplayed the negative news and

continued to mislead the market with misrepresentations and omissions regarding the state of the

Company’s financial condition. By continuing to mislead the market in this manner, Defendants

kept the Company’s common stock prices artificially inflated throughout the remainder of the Class

Period. This section details the partial revelations of truth regarding Defendants’ fraud, the resulting

Under Armour common stock price declines, and Defendants’ continued misrepresentations and

omissions that kept the Company’s common stock prices artificially inflated even as the truth began

to leak out.
        A.       Published Retail Data Exposes Growth, Market Share, and ASP
                 Declines at Under Armour

        134.     On Sunday, January 10, 2016, Morgan Stanley issued a report downgrading the

Company, reducing its sales and earnings per share (“EPS”) growth forecasts for the Company, and

significantly reducing its price target for the Company’s stock from $103 to $62 per share.13 Based

on analysis of several data points, including fact-based sales data capturing Under Armour’s core

sales channel provided by SportScan, Morgan Stanley revealed a “fundamental shift” at Under

Armour whereby the Company had, unbeknownst to investors, began competing on price rather than



13
     See Morgan Stanley Report at 1.

                                                 - 46 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 51 of 113



its premium brand image.14 Citing retail data, the report explained that the Company’s North

American apparel business was slowing, leading to market share and average sales price declines:
         Data indicates near-term earnings uncertainty is more than just weather: Recent
         SportScan data shows [Under Armour] is losing market share for the first time in 3
         years in apparel and, more surprisingly, ASPs are falling at an accelerating pace.
         Both trends are more pronounced in women’s apparel, despite major marketing
         investment in this division last year. Though warm weather surely explains some of
         this, we think [Under Armour] may be reaching maturity in US apparel faster than
         previously thought. Though we remain constructive on [Under Armour]’s int’l
         opportunity, we don’t think the shares are priced for a US slowdown.15

         135.    According to the retail data disclosed in the report, the declines were occurring since

at least spring of 2015 (prior to the Class Period):
         Overall, [Under Armour] sales growth [in apparel] has decelerated on both a one-
         and two-year basis since spring 2015 and recently, the data suggests [Under Armour]
         is losing apparel market share (Exhibit 5). Plus, ASP growth has been steadily
         decelerating, from positive low-single-digits gains in 2014 to negative low-single-
         digit growth this year. This compares unfavorably to the industry and Nike, which
         have both experienced steadily increasing ASPs (Exhibit 6).16

         136.    In particular, the report concluded, based on the retail data, that the Company’s sales

of women’s apparel were in sharp decline: “Lately the overall trend of slowing sales growth, falling

ASPs, and market share losses cited above have been more pronounced in women’s apparel.

Women’s apparel sales growth has lagged men’s by roughly 500 bps YTD with slightly higher ASP

declines. Plus, [Under Armour] has lost only a small amount of share in men’s, but share loss in

women’s has been larger and happening for 5 months, while Nike continues to take share (Exhibit

7).”17 This was “concerning because Under Armour invested nearly $15M in a major marketing




14
     See id. at 2.
15
     See id. at 1.
16
     See id. at 4.
17
     See id. at 6.
                                                 - 47 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 52 of 113



campaign in 2014 targeted toward women. . . . To continue its growth story, [Under Armour] must

excel in women’s apparel.”18
         137.    The report also raised concerns about Under Armour’s potential distribution deal with

Kohl’s, a mid-tier department store that ran frequent promotions. “Entering Kohl’s would seem like

Under Armour is risking some of its brand equity to find growth . . . [and] would imply there may

not be as much growth in these other channels as previously thought.”19 Expansion to Kohl’s would

be further evidence of a “fundamental shift” at Under Armour because it “risks eroding the premium

image of the UA brand” in order to try and maintain revenue growth with higher volume lower

priced sales.20 Morgan Stanley further noted that the move to Kohl’s “was not part of UA’s 2018

plan given at its investor day” and expansion into Kohl’s would signal that “growth is becoming

harder to find for UA than previously thought.”21 In subsequent reports, Morgan Stanley explained

further that a move by Under Armour into mid-tier stores “changes the UA investment thesis. One

main reason to own UA is it is a premium brand. Premium brands have reputations for having

higher margins, holding price better, and having more sustainable cash flows long-term. The

market, in turn, would likely not perceive the same growth or margin story that it used to and send

the P/E lower.” Put another way, “adding more mid-tier doors is really UA just taking its brand

down – essentially trading on its premium brand image in exchange for sales growth.”




18
     See id.
19
     See id. at 7.
20
     See id.
21
     See id. at 4. As other analysts at the time noted, Under Armour made clear at Analyst Day that
its focus was on “premium distribution” and “premium locations” in order “to maintain brand
strength.” See Brean Capital’s October 15, 2015 report.

                                                - 48 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 53 of 113



         138.    In addition to the apparel problems, the Morgan Stanley Report, citing the fact-based

retail data, noted that “[Under Armour] running footwear prices are down 20% since January 2013,

while the industry’s are down just 4%. . . . [Under Armour] has always competed on brand image

and innovation, rarely on price. This change in trend is a major concern because this positioning

threatens to erode [Under Armour]’s premium brand image and ultimately its long-term growth

potential.”22 The report also noted that, with respect to the Company’s Curry Two basketball shoes,

Under Armour appeared to be “trad[ing] price for volume growth,” which “risks damaging the

premium image that is the source of the long-term growth potential.”23

         139.    In response to the Morgan Stanley Report, the Company’s Class A common stock

price fell sharply. After closing at $37.50 per share24 on Friday, January 8, 2016, the stock closed at

$34.98 per share on Monday, January 11, 2016 (the first trading day after the report was issued), a

decline of 6.72% ($2.52 per share), on unusually high trading volume of over 29 million shares.

         140.    In the wake of the Morgan Stanley Report, a number of analysts followed suit by

releasing negative commentary on the Company. For example:

                 (a)    on January 21, 2016, BB&T Capital Markets maintained its “Hold” rating,

stating that “[g]iven the current retail environment and warmer than normal temperatures across the

US during Q4, we believe there is risk inventory growth could be even higher level than originally

planned, which adds to our concerns for more conservative H1’16 EPS”;
                 (b)    in a report dated January 25, 2016, Cowen and Company lowered its estimates

and reduced its price target to $95 from $110; and

                 (c)    on January 26, 2016, Deutsche Bank issued a report lowering its price target

and commenting that product discounting was “likely worse than expected.”


22
     See id. at 1.
23
     See id. at 10.
24
    The prices of Class A common stock on or before April 7, 2016 referenced herein have been
adjusted to account for Under Armour’s stock dividend after the close of trading on April 7, 2016.

                                                - 49 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 54 of 113



        B.       Misleadingly Positive 4Q15 and FY15 Financial Results and
                 Downplay of the Morgan Stanley Report

        141.     On January 28, 2016, Defendants issued a press release announcing the Company’s

4Q15 and FY15 financial results. The press release stated that a decline in gross margins “primarily

reflect[ed] negative impacts of approximately 90 basis points from sales mix, specifically from

strong footwear growth, approximately 80 basis points from the continued strength of the U.S.

Dollar, and approximately 30 basis points from higher liquidations.” Defendants held a conference

call that same day to discuss the 4Q15 and FY15 results. During the January 28, 2016 conference

call, Dickerson stated that “[i]nventory for the quarter increased 46% to $783 million compared to

$537 million at December 31, 2014.”

        142.     In the January 28, 2016, press release and conference call, Plank continued to

represent to investors that Under Armour’s core products were in high demand and Under Armour

was and would continue to be a premium brand. Plank stated “‘[o]ur core business remains

incredibly strong’” and that Under Armour’s “growth story is strong, we remain a growth company,

and none of that is wavered.” Although he would later admit the Company’s apparel offerings had

failed to change with consumer preferences, Plank led investors to believe the Company’s revenue

growth was based on high demand for core apparel. Plank stated that “[i]n the fourth quarter,

Apparel growth of 22% show cases that our brand has products for all seasons and temperatures.”

And that “[o]ur brand, our presence, our ability to drive ASPs have never been stronger in North

America.”

        143.     Defendants also discussed the declining margins and increasing inventory, but pinned

the blame on relatively benign and short-term factors (faster growing but lower margin footwear and

international business, the strength of the U.S. dollar, and higher freight expenses) rather than

declines in the Company’s apparel business.

        144.     Dickerson tied excess inventory and liquidations to a designed strategy to deliver

products to customers earlier, as well as recent weather trends, rather than any sales problems caused

by the declining apparel business:

                                                - 50 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 55 of 113



        This growth is largely a result of our strategy to focus on delivering our products to
        our consumers in a more timely manner and thus drive higher fill rates. . . . In
        addition, the recent weather trends have led to some excess inventory creation, which
        we will continue to work through across our normal liquidation channels during the
        first half of 2016.

        145.     Following Dickerson’s opening remarks, an analyst questioned Defendants about the

Morgan Stanley Report showing the Company’s slower growth, loss of market share, and ASP

reductions, as detailed in ¶¶134-138 above and in Exhibit C attached hereto. Dickerson downplayed

the point-of-sale retail data cited in the report (i.e., SportScan data), claiming the data was too

focused on the Company’s large accounts like Dick’s and Foot Locker. In response to the same

question, Dickerson and Plank also reassured investors that, notwithstanding such data, apparel

growth was robust:
        Matthew J. McClintock, Barclays: My question is, Kevin, there seems to be a lot
        of debate in the marketplace on several of your strategies, and you kind of hit upon
        some of this in your prepared remarks. But in particular, the competitive positioning
        of both your Footwear and your Women’s business, and then also the potential
        maturity of the domestic business. I was just wondering if you can give us your
        updated thoughts on those topics? Have there been any strategic changes that we
        should be thinking about? Thanks.

        Dickerson: . . . So utilizing that [SportScan] data as a proxy for our success,
        especially in the fourth quarter, it can be little bit challenged, as we’ve seen
        obviously, because we posted another strong quarter and our Apparel growing over
        20%. So I just wanted to start an answer with just, let’s be careful on some of those
        data sets that are out there, and understand how they relate to our business in
        particular.

        146.     In discussing the Company’s gross margin contraction, Dickerson omitted any

mention of the Company’s declining ASPs in apparel and increased promotions and liquidations, all

of which, unbeknownst to investors, were negatively impacting Under Armour’s gross margins:
        Moving on to margins. Fourth quarter gross margins contracted 190 basis points to
        48% compared to 49.9% in the prior year’s period. The following factors were the
        primary drivers during the quarter: First, sales mix negatively impacted gross margin
        by approximately 90 basis points in the fourth quarter versus the prior year, primarily
        driven by the continued strong performance of our Footwear business. Second, the
        continued strength of the U.S. dollar negatively impacted gross margin by
        approximately 80 basis points versus the prior year. Third, higher inventory
        liquidations negatively impacted gross margin by approximately 30 basis points.
                                                - 51 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 56 of 113



        147.     In discussing 2015 gross margin headwinds, Dickerson stated that “we were able to

offset most of the non-currency related [gross margin] pressure through more favorable product

margins in both our North America and International businesses.”
        148.     Defendants were asked specifically about ASPs of apparel and gross margins, and

Plank and Dickerson responded as follows:
        Omar Saad, Evercore ISI: You kept mentioning premiumization, I think
        specifically to Footwear. Can you just dig a little bit deeper there, and then talk
        about does this translate over to Apparel at some point, we sort of see ASPs going up
        there? And then Brad, maybe you could comment on premiumization, maybe how it
        might flow-through gross margin over time, especially if you look at gross margin
        excluding the mix shift drag and the FX drag and what are the really underlying
        gross margins going to do over time? Thanks.

        Plank: . . . So first of all, on the Apparel side is that, again, a majority of our
        business 70% plus of our business is still in Apparel. So it is our focus, it’s our
        largest team here, and frankly it’s where we’ve built our brand as innovators.

                                           *      *       *

                As we look forward into 2017, we really see the ability to drive efficiency of
        really looking at pricing, and really looking at the ability for us to maximize and
        optimize things like margin. . . . We continue to drive and demonstrate that
        premium position in the marketplace.

                                           *      *       *

        Dickerson: And we were able to offset a lot of that [gross margin contraction] just
        through our general increase and improvement in product margins, specifically on
        the Apparel side.

              So as you look forward in 2016 and beyond, you should see continued
        improvement in places . . . like our Apparel product margins. . . .

                 So I think in all aspects of our business, you will see that improve over
        time. . . . And our ability to improve margins in Apparel is not only possible, but
        it’s happening right now as we speak.

        149.     Further attempting to allay gross margin concerns, Dickerson represented that “we’re

definitely seeing improvements in Footwear margins in general” and that “Footwear margins . . .

have improved.”


                                                - 52 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 57 of 113



        150.     Plank later added, “we do see the ability to continue to drive ASPs and improve
margin by – through premium products as the way that we’ll build it out.”

        151.     Analysts reacted positively to Defendants’ statements on January 28, 2016 regarding

Under Armour’s strong 4Q15 and FY15 financial results. For example:

                 (a)    in a report dated January 28, 2016, SunTrust reiterated its “Buy” rating and

described Under Armour’s “growth engines” as “firing on all cylinders”;
                 (b)    on January 28, 2016, KeyBanc Capital Markets issued a report praising Under

Armour’s “impressive” revenue growth and predicting “+25% top-line growth over the next few

years,” citing “ongoing investments in innovation, as well as new categories and markets,” including

investments in Connected Fitness;

                 (c)    on January 28, 2016, Susquehanna Financial Group, LLP issued a report

describing the results as providing a “sigh of relief” and “tackl[ing] investor concerns,” and

increased its price target to $87 from $73;

                 (d)    on January 28, 2016, Deutsche Bank issued a report noting Under Armour’s

representations that, contrary to the Morgan Stanley Report, the Company remained a premium

brand: “UA m[anagement] made it clear today that they are now pursuing premiumization more

aggressively”;

                 (e)    on January 28, 2016, Cowen and Company issued a report titled “Sentiment

Normalizes Post ‘Sportscan’ Fear” that noted the importance of “the introduction of evermore

premium price points in footwear and apparel [to] improve[] prospects for long-term margin

enhancement; and
                 (f)    on January 28, 2016, Evercore ISI issued a report noting UA’s purported

“increasing success in more premium products.”

        152.     On February 22, 2016, the Company filed with the SEC a Form 10-K reporting

financial results for 4Q15 and FY15, which were also discussed in the Company’s press release and

earnings call on January 28, 2016. The Form 10-K stated that “[w]e believe that our growth in net

                                                - 53 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 58 of 113



revenues has been driven by a growing interest in performance products and the strength of the

Under Armour brand in the marketplace.”

        153.     The Company’s Form 10-K also contained SOX certifications by Plank that were

materially similar to those identified above in ¶131.

        154.     Defendants’ misstatements and omissions on January 28 and February 22, 2016, as

set forth in ¶¶141-150, 152-153 above, were materially false and misleading and omitted material

facts for the following reasons:

                 (a)    Under Armour’s apparel products, which accounted for most of the

Company’s sales, had been suffering from reduced customer appeal and demand since at least spring

2015. This led to a host of financial problems experienced by the Company, including declining

revenue and operating income growth, reduced market share, excess inventory, lower ASPs,

increased discounting and promotions, and compressed margins (see ¶¶37-51, 134-138);

                 (b)    Under Armour was undergoing a “fundamental shift” and was competing on

price rather than brand strength and a premium product, and as part of the “fundamental shift,” the

Company was pursuing high volume low-priced sales to achieve sales targets and maintain the

appearance of growth (see ¶¶134-138);

                 (c)    Defendants failed to disclose these material problems to the market, and,

instead, gave investors the misleadingly positive perception that the Company’s growth, including

apparel growth, remained strong and consistent with historical trends (see ¶142);

                 (d)    Plank’s assertion that the Company’s ability “to drive ASPs have never been

stronger in North America” was false because the Company’s ASPs were falling sharply in North

America as Defendants attempted to compensate for the reduced demand and slowing sales of the

Company’s apparel products, requiring the Company to lower prices (see ¶148);

                 (e)    Defendants’ attempts to downplay the January 10, 2016 Morgan Stanley

Report were false and misleading, as the Company was, in fact, experiencing lower apparel sales

growth, increasing ASPs, and a loss of market share (see ¶145);


                                               - 54 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 59 of 113



                 (f)    The Company’s inventory growth was not “largely a result of our strategy to

focus on delivering our products to our consumers in a more timely manner and thus drive higher fill

rates” or simply due to “recent weather trends have led to some excess inventory creation.” Rather,

it was a symptom of reduced sales and market share due to the Company’s declining apparel

business (see ¶144);

                 (g)    Defendants were not experiencing net revenue growth driven by “a growing

interest in performance products and the strength of the Under Armour brand in the marketplace.” In

reality, demand was shifting away from performance products offered by the Company to more

fashion-oriented products offered by the Company’s competitors, and the Company’s brand strength

was diminishing (see ¶152);

                 (h)    The Company was not “able to offset a lot of that [gross margin contraction]

just through our general increase and improvement in product margins, specifically on the Apparel

side” and improvement in apparel margins was not “happening right now as we speak.” Rather,

apparel margins were deteriorating as a result of reduced ASPs, discounting, and promotions as

Defendants’ scrambled to maintain lofty growth projections in the face of declines in the Company’s

apparel business (see ¶148); and

                 (i)    The Company’s Form 10-K for FY15 failed to disclose to the market (in

violation of Item 303) the materially adverse conditions described in this paragraph.
        C.       Press Release Reiterating 2016 Financial Outlook Despite Sports
                 Authority’s Bankruptcy

        155.     On March 4, 2016, the Company issued a press release confirming its previously

released net revenue and operating income projections for 2016, notwithstanding the bankruptcy of

Sports Authority, one of Under Armour’s largest retail customers, filed on March 2, 2016.

        156.     The March 4, 2016 press release stated that the Company planned to offset the impact

of the bankruptcy on the Company’s full year 2016 results “through continued sales to The Sports

Authority and sales through other channels and customers.”



                                                - 55 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 60 of 113



        157.     Defendants’ misstatements and omissions on March 4, 2016, as set forth in ¶¶155-156

above, were materially false and misleading and omitted material facts for the following reasons:

                 (a)    Under Armour’s apparel products, which accounted for most of the

Company’s sales, had been suffering from reduced customer appeal and demand since at least spring

2015. This led to a host of financial problems experienced by the Company, including declining

revenue and operating income growth, reduced market share, excess inventory, lower ASPs,

increased discounting and promotions, and compressed margins (see ¶¶37-51, 134-138);

                 (b)    Under Armour was undergoing a “fundamental shift” and was competing on

price rather than brand strength and a premium product, and as part of the “fundamental shift,” the

Company was pursuing high volume low-priced sales to achieve sales targets and maintain the

appearance of growth (see ¶¶134-138); and

                 (c)    Defendants failed to disclose these material problems to the market, and,

instead, gave investors the misleadingly positive perception that the Company’s growth, including

apparel growth, remained strong and consistent with historical trends.
        D.       Misleadingly Positive 1Q16 Financial Results and Guidance Raise

        158.     On April 21, 2016, Defendants issued a press release announcing the Company’s

1Q16 financial results. The press release stated a decline in gross margins “primarily reflect[ed]

negative impacts of approximately 100 basis points from higher liquidations and approximately 70

basis points from foreign currency exchange rates, partially offset by approximately 60 basis points

from improved product cost margins.” During a conference call held that same day to discuss the

1Q16 results, Molloy stated that “[i]nventory for the quarter increased 44% to $834 million

compared to $578 million at March 31, 2015.”

        159.     In the April 21, 2016 press release, Plank continued his exceedingly positive

messaging: “For the past 24 consecutive quarters or six years, we have driven net revenue growth

above 20% and we are incredibly proud of our start to 2016 with first quarter net revenue growth of

30%. The strong results posted this quarter truly demonstrate the balanced growth of our brand

across product categories, channels and geographies.”
                                            - 56 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 61 of 113



        160.     Plank was similarly optimistic as to Under Armour’s future growth. Despite the

recent bankruptcy of Sports Authority on March 2, 2016, the Company raised its outlook for FY16
net revenues and operating income to approximately $5.0 billion (26% growth) and a range of $503

to $507 million (23-24% growth), respectively.

        161.     During the question-and-answer session of the April 21, 2016 conference call, Plank

was asked about the health of the Company’s North American wholesale channel. He acknowledged

it was “obviously a tough quarter for some of our partners in sporting goods,” but reassured analysts

of the Company’s continued brand strength and wholesale demand:
        Camilo Lyon, Canaccord Genuity: Kevin, I wanted to get your thoughts on just the
        health of the North America wholesale channel. There’s a lot of moving parts and
        some of your bigger customers have been shutting doors, some of the tertiary players
        are going away. Can you talk about the health of that channel and what that could
        lead to from a channel expansion opportunity and how do you think about
        segmentation, within that strategy?

                                           *      *       *

        Plank: I mean, posting 30% growth in a quarter where . . . one of our largest
        customers, one of our top two or three customers just a few years ago filed for
        bankruptcy. I think putting that kind of number up is something that just continues to
        demonstrate the strength of the brand and how strong our portfolio ultimately is.

                We do believe that there is still an underlying very strong wholesale market
        out there. And we expect to continue to be iconic, to be a destination.

                                           *      *       *

        So . . . our growth is effectively coming from everywhere. And North America is
        something that we feel incredibly strong about.

        162.     In response to a separate question, Plank emphasized that “[a]nd again we are, to be

clear, driving massive growth. We are taking share.” As to footwear, Plank stated “[w]e are a

premium Footwear brand that’s driving ASPs meaningfully higher. . . .”
        163.     During his opening remarks, Molloy discussed rising inventory and declining gross

margins. As to rising inventory levels, Molloy blamed “strategic initiatives we embarked upon early

last year to improve service levels for our wholesale customers,” rather than rising levels caused by

declining apparel sales. Molloy stated further: “As previously mentioned, the strategy to improve
                                              - 57 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 62 of 113



wholesale, customer service levels resulted in elevated inventory investments beginning in the

second quarter of last year.”

        164.     In response to an analyst question later in the call, Molloy stated that the majority of

inventory increases were planned:
        Camilo Lyon, Canaccord Genuity: If you could just disaggregate the composition
        of inventory between planned inventory increases and any sort of excesses that you
        have, given the liquidations they had during the quarter? And coupled with the
        expectations for flat gross margins in Q2. If you could just help us understand. It
        seems like we’re shifting more towards that planned increase, if I’m reading that
        correctly. But just any detail there would be great.

        Molloy: . . . [M]ajority of the growth is planned. But we did have slightly
        excess. . . . But we are working through that. As you can see we worked through it
        through liquidation. We’re continuing to manage through that. . . . So we were
        working through it. But the majority of it is planned.

        165.     As to gross margins, Molloy blamed “higher liquidations to clear through excess

inventory and foreign currency exchange rates,” but stated that product margins were “favorable”

(offsetting the overall gross margin declines), rather than disclosing that apparel product margins

were declining as a result of reduced customer demand, prompting lower sales prices, discounting,

and promotions. In response to an analyst’s question on gross margins, Molloy highlighted “product

margin improvements we’ve seen.”

        166.     Analysts reacted positively to Defendants’ statements on April 21, 2016. For

example:

                 (a)    in a report dated April 21, 2016, Deutsche Bank Market Research raised its

price target to $53 from $47.50 and stated that “not only did [revenues] surpass expectations, but so

did gross & operating margins and EPS” and also noted that the Company’s management “reiterated

that inventories would normalize in 2Q”;

                 (b)    on April 22, 2016, Canaccord Genuity maintained its “BUY” rating, stating

that the Company’s “stellar Q1 is evidence of the broad-based momentum the brand is experiencing

across categories, channels, and geographies, and moreover should allay concerns around its growth

outlook and opportunities”; and

                                                  - 58 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 63 of 113



                 (c)    on April 22, 2016, Telsey Advisory Group issued a report stating that it

continued “to view Under Armour as one of the most compelling growth stories in the space,”

maintaining its “Outperform” rating, raising its 2016 and 2017 EPS estimates, and increasing its

price target to $53.

        167.     On April 29, 2016, Under Armour filed a Form 10-Q with the SEC reporting its

financial results for 1Q16, which were also discussed in the Company’s press release and during its

earnings call on April 21, 2016. The Form 10-Q also stated:

                “We believe that the growth in our business has been driven by a growing interest in
                 performance products and the strength of the Under Armour brand in the
                 marketplace.”

                “The increase in net sales was driven primarily by: Apparel unit sales growth and
                 new offerings in multiple lines led by training and golf.”

                “The decrease in gross margin percentage was primarily driven by the following:
                 approximate 100 basis point decrease driven by increased liquidation as a result of
                 our changing inventory management strategy. . . .”

        168.     The Company’s Form 10-Q also contained SOX certifications by Plank that were

materially similar to those identified above in ¶131.

        169.     Defendants’ misstatements and omissions on April 21 and April 29, 2016, as set forth

in ¶¶158-165, 167-168 above, were materially false and misleading and omitted material facts for the

following reasons:

                 (a)    Under Armour’s apparel products, which accounted for most of the

Company’s sales, had been suffering from reduced customer appeal and demand since at least spring

2015. This led to a host of financial problems experienced by the Company, including declining

revenue and operating income growth, reduced market share, excess inventory, lower ASPs,

increased discounting and promotions, and compressed margins (see ¶¶37-51, 134-138);

                 (b)    Under Armour was undergoing a “fundamental shift” and was competing on

price rather than brand strength and a premium product, and as part of the “fundamental shift,” the

Company was pursuing high volume low-priced sales to achieve sales targets and maintain the

appearance of growth (see ¶¶134-138);
                                                - 59 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 64 of 113



                 (c)   Defendants failed to disclose these material problems to the market, and,

instead, gave investors the misleadingly positive perception that the Company’s growth, including

apparel growth, remained strong and consistent with historical trends (see ¶¶159-161). In reality,

demand was shifting away from performance products offered by the Company to more fashion-

oriented products offered by the Company’s competitors, and the Company’s brand strength was

diminishing;

                 (d)   The decrease in gross margin percentage was not primarily driven by Under

Armour’s “changing inventory management strategy.” Rather, gross margin decreases were

primarily driven by increased discounting and promotions and lower sales prices (see ¶167);

                 (e)   The Company was not “driving massive growth, and . . . taking share.”

Rather, growth and market share were falling as a result of the Company’s apparel sales declines

(see ¶¶162);

                 (f)   The Company’s rising inventory was not merely a result of “strategic

initiatives we embarked upon early last year to improve service levels for our wholesale customers,”

and the majority of the inventory growth was not part of a strategic plan. Rather, it was largely

attributable to declining apparel sales, which led to excess inventory (see ¶162);

                 (g)   The Company’s gross margin declines were not caused by strategically

planned inventory increases and offset by “favorable” product margins. Rather, product margins

were a primary driver of gross margin declines, resulting from falling ASPs, excess inventory, and

liquidations due to lower consumer demand for the Company’s apparel (see ¶165);

                 (h)   The Company was not experiencing net revenue growth driven by “a growing

interest in performance products and the strength of the Under Armour brand in the marketplace.” In

reality, demand was shifting away from performance products offered by the Company to more

fashion-oriented products offered by the Company’s competitors, and the Company’s brand strength

was diminishing (see ¶167); and

                 (i)   The Company’s Form 10-Q for 1Q16 failed to disclose to the market (in

violation of Item 303) the materially adverse conditions described in this paragraph.
                                               - 60 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 65 of 113



        E.        Departures of the Company’s Chief Merchandising Officer and Chief
                  Digital Officer

        170.      After the market closed on May 3, 2016, the Company surprised investors by filing a

Form 8-K with the SEC announcing the departures of two key executives, CMO Stafford and CDO

Thurston, both of whom spoke glowingly about the Company’s financial results and outlook at the

Company’s 2015 Investor Day. The Company provided no reason for the departures. The market

viewed the departures as a signal of potential trouble at Under Armour, particularly coming on the

heels of former CFO Dickerson’s departure and Morgan Stanley’s downgrade and exposure of

problems affecting the Company’s revenue and operating income growth, gross margins, and market

share, and the bankruptcies of three major retail customers of the Company (Sports Authority, Vestis

Retail Group/Sports Chalet, and City Sports).

        171.      As a result of this news, the price of Under Armour’s Class A common stock dropped

significantly. After closing at $42.73 per share on May 3, 2016, the stock dropped 7.54% ($3.22 per

share) to close at $39.51 per share on May 4, 2016, on unusually high trading volume of almost 19

million shares.

        172.      The Company’s Class C common stock, which was issued to Class A common stock

holders on a one-for-one basis after the market closed on April 7, 2016, also dropped on the news of

the departures. The stock price closed at $40.12 per share on May 3, 2016, and fell to $37.39 per

share at the close of trading on May 4, 2016, a drop of 6.80% ($2.73 per share), on unusually high

trading volume of over 4.5 million shares.

        173.      The stock declines would have been greater had Defendants revealed the internal

troubles at the Company that precipitated the departures, including the apparel merchandising issues

discussed above contributing to Stafford’s departure. Instead, they were completely silent as to any

reasons for the departures. In reality, the departures were influenced or precipitated by the

Company’s myriad problems including the declining apparel sales growth, loss of market share,

increased discounting, and elevated inventory levels.



                                                 - 61 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 66 of 113



        174.     Despite Defendants’ efforts to downplay the news, Under Armour’s announcement

that Stafford and Thurston were both resigning from the Company was met with skepticism from

certain analysts. For example:

                 (a)    in a report dated May 4, 2016, Piper Jaffray reiterated its “Neutral” rating and

cautioned that “these frequent departures leave us concerned on the company’s ability to attract and

retain top talent”;

                 (b)    on May 4, 2016, Brean Capital, LLC lowered its rating to “Hold” and

explained its “more cautious stance” was due, in part, to the heighted executional risks associated

with the resignations; and

                 (c)    on May 4, 2016, BB&T Capital Markets issued a report describing the

resignations as “the latest in significant turnover in [the Company’s] C-suite and other

Brand/Segment Presidents over the past several years.”

        175.     Defendants’ misstatements and omissions regarding the Stafford and Thurston

departures on May 3, 2016, as set forth in ¶¶170, 173 above, were materially misleading because

they failed to disclose problems at the Company that contributed to such departures, namely the

declines in the Company’s apparel business resulting from lower customer demand.
        F.       Reduced Financial Guidance Tied to the Sports Authority
                 Bankruptcy

        176.     On May 31, 2016, the Company issued a press release titled, “Under Armour Updates
2016 Outlook,” which lowered the Company’s 2016 financial guidance, after Defendants had

provided strong reassurances as to the Company’s financial health and raised 2016 financial

guidance just a month earlier. The Company’s updated projection included: (a) FY16 net revenues

of approximately $4.925 billion (down from the previously projected $5.0 billion); and (b) FY16

operating income in a range of $440 million to $445 million (down from the previously projected

$503 million to $507 million). The Company also announced an impairment charge of $23 million

and FY16 revenues of $43 million from Sports Authority (instead of the originally planned $163



                                                 - 62 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 67 of 113



million) “given the recent decision of the bankruptcy court to approve the liquidation of The Sports

Authority’s business rather than a restructuring or sale of the ongoing business.”

        177.     As a result of this announcement, the Company’s stock fell from $37.73 at the close

of trading on May 31, 2016 to $36.25 at the close of trading on June 1, 2016, representing a decline

of 3.92% ($1.48 per share), on unusually high trading volume of over 19 million shares.

        178.     Similarly, the Company’s Class C common stock fell 3.57% ($1.25 per share) on this

news, dropping from a close of $34.97 per share on May 31, 2016 to a close of $33.72 per share on

June 1, 2016, on unusually high trading volume of over 3 million shares.

        179.     In response to this news, analysts issued reports downgrading Under Armour’s stock

and commenting on the disconcerting update related to the bankruptcy. For example:

                 (a)    on May 31, 2016, Credit Suisse issued a report skeptical of Under Armour’s

prior guidance stating, “[i]t looks like this optimism was somewhat misplaced as the liquidation of

The Sports Authority leaves a $120M revenue gap relative to prior expectations,” and lowering its

price target from $38 to $35;

                 (b)    on May 31, 2016, Susquehanna Financial Group, LLP issued a report

lowering its price target and expressing “surprise[] [at] the magnitude of the announcement

(operating income lowered by ~12%) just a month after 1Q results where guidance was raised

despite pressure at [Sports Authority] (announced liquidation a week after UA reported)”;

                 (c)    on May 31, 2016, Piper Jaffray issued a report lowering its estimates and

decreasing its price target from $43 to $35, citing the Company’s $23M impairment charge in 2Q16

and operating profit forecast of $17 to $19 million, in sharp contrast to the prior forecast of $40 to

$42 million; and

                 (d)    On June 1, 2016, Wells Fargo issued a report lowering its estimates and

decreasing its valuation range from $38-$42 to $34-$38.

        180.     The stock declines on June 1, 2016 would have been larger had Defendants revealed

the full truth to investors regarding the Company’s financial problems. However, Plank continued to

mislead the market in the May 31, 2016 press release, stating “our brand’s momentum is stronger
                                                - 63 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 68 of 113



than ever as we continue to see growth and increased demand across all categories and geographies.”

This statement was materially false and misleading and omitted material facts because growth in and

demand for the Company’s apparel business were in decline, not increasing (see ¶¶37-51, 134-138).

        181.     As Defendants continued to mislead, the market continued to be deceived. Indeed,

despite the partial revelation of the truth on May 31, 2016, a Deutsche Bank report stated, “[n]otably,

m[anagement] reiterated 2Q’s rev[enue] plan of ‘growth in high 20%s’, allaying palpable fears that

trends slowed since 1Q.”
        G.       Under Armour Bond Offering

        182.     On June 6, 2016, Under Armour filed the Registration Statement with the SEC

concerning the Bond offering. The Company filed additional Offering Materials, Forms 424B5 and

FWP with the SEC on June 8, 2016. Pursuant to the Registration Statement and Offering Materials,

the Company completed the Bond offering of 3.250% senior unsecured notes of Under Armour, due

June 15, 2026, on June 8, 2016, issuing notes in the aggregate principal amount of $600 million.

        183.     The Offering Materials incorporated by reference the Company’s Form 10-K for

4Q15 and FY15 and Form 10-Q for 1Q16, which contained the false and misleading statements and

omissions of material fact detailed in ¶¶152, 167 above.

        184.     One month after the Bond offering was completed, on July 8, 2016, Morgan Stanley

issued a report with additional analysis regarding Under Armour’s strategy and fundamental shift to

competing on price rather than brand strength, which the Company had not disclosed and indeed

refuted. Morgan Stanley again analyzed Under Armour’s declining ASPs, noting that although

wholesale sales are up, “the sales increase can be explained by the ASP decline.” The report

recognized that historically and, according to Defendants’ Class Period misrepresentations to date,

Under Armour “is a premium brand.” But, based on SportScan data, Morgan Stanley stated that,

“seven straight quarters of 2.5% ASP declines, on average, challenges that notion.” Morgan Stanley

also analyzed women’s apparel, as it had in January, concluding that “UA’s women’s apparel sales

growth rate in the US wholesale channel has decelerated.” With regard to footwear, Morgan Stanley

noted that “two low priced styles . . . drove 9% of the FY15 growth in running footwear. . . . We
                                               - 64 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 69 of 113



believe selling low priced footwear threatens to erode UA premium brand image and limit its long-

term growth potential.”

        185.     The July 8, 2016, Morgan Stanley report also looked at the impact of a potential move

by Under Armour into Kohl’s. The report noted “UA knows there is risk in entering this channel”

and “UA has not pursued [Kohl’s] or [JCPenney] until now because a) these channels may cause

erosion of UA’s premium brand image and UA didn’t want to take the risk, and b) it had so many

other growth avenues. We think the reason UA is preparing to enter Kohl’s or JC Penney now is it

needs to find new avenues to maintain the sales growth rates the market expects. Otherwise, it

probably wouldn’t want to take the risk.” Overall, Morgan Stanley viewed the declining ASPs,

emphasis on low-priced footwear, decelerating women’s wholesale apparel, and a potential move

into a mid-tier store like Kohl’s and concluded that the “strategies UA is using to stimulate sales

growth jeopardize its brand equity.”
        H.       Disappointing 2Q16 Financial Results: Partial Revelations of a
                 Growth Slowdown

        186.     On July 26, 2016, just three months after raising guidance, the Company issued a

press release announcing disappointing 2Q16 financial results. The Company reported that

operating income and net income decreased 29% (to $19 million) and 58% (to $6 million) from the

prior year period, respectively, in connection with the $23 million impairment related to the

liquidation of Sports Authority. Moreover, apparel sales rose only 18.9% over the prior year period,
the first time apparel sales growth had dropped below 20% in nearly seven years.

        187.     The Company also reported 2Q16 gross margin of 47.7%, compared with 48.4% in

the prior year’s period, “primarily reflecting negative impacts of approximately 130 basis points

from sales mix driven by strong growth in footwear and international, partially offset by

approximately 50 basis points from improved product cost margins.” Earnings were only $0.01 per

share, $0.03 lower than the year-ago quarter.




                                                - 65 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 70 of 113



        188.     On the same day, Under Armour hosted a conference call to discuss its 2Q16

financial results. In his opening remarks, Molloy added that the Company expected its gross margin

percentage to decline slightly for both 3Q16 and FY16.

        189.     During the question-and-answer session that followed, Molloy was asked how the

Sports Authority dynamic would affect sales for the remainder of FY16. Molloy stated that “we did

ship product in the first quarter and the second quarter to [Sports Authority]. . . . It is about 300

basis points to 400 basis points of our growth in the back half of the year without shipping to [Sports

Authority]. We have made up some of that, but not all of it.”

        190.     Separately, the Company forecast 3Q16 sales growth of about 20%, its slowest

growth in over six years, citing the Sports Authority bankruptcy.

        191.     On this news, the Company’s Class A common stock fell from a close of $43.59 per

share on July 25, 2016 to a close of $41.36 per share the following day, July 26, 2016, a decline of

5.12% ($2.23 per share), on unusually heavy trading volume of nearly 18 million shares. The stock

dropped an additional 3.97% ($1.64 per share) the next trading day, closing at $39.72 per share on

July 27, 2016, on unusually high trading volume averaging over 9 million shares per day, as the

market continued to digest the news. The total stock price decline over this two-day period was

8.88% ($3.87 per share).

        192.     The Company’s Class C common stock also fell on this news, dropping from $38.78

per share at the close of trading on July 25, 2016 to $37.50 per share at the close of trading on July

26, 2016, a decline of 3.33% ($1.28 per share), on usually high trading volume of over 3.6 million

shares. The stock continued to fall an additional 4.19% ($1.57 per share) the following day to close

at $35.93 per share on July 27, 2016, on higher-than-average volume of over 1.1 million shares,

representing a total decline of 7.35% ($2.85 per share) over the two-day period.

        193.     The stock declines would have been larger had the Company revealed the full truth to

investors. But Defendants continued to mislead investors and downplayed the negative news.

        194.     The July 26, 2016 press release stated that a decline in gross margins “primarily

reflect[ed] negative impacts of approximately 130 basis points from sales mix driven by strong
                                                - 66 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 71 of 113



growth in footwear and international, partially offset by approximately 50 basis points from

improved product cost margins.” In a conference call to discuss the 2Q16 results that same day,

Molloy reported “[i]nventory for the quarter increased 30% to $1.1 billion compared to $837 million

at June 30, 2015.”

        195.     Plank continued to insist that Under Armour remained “a growth company” and

falsely stated that “[o]ur second-quarter results are strong evidence that demand for Under Armour

has never been higher.”
        196.     Echoing this message, in his opening earnings call comments, Molloy emphasized

“the consistent growth across our diverse product lines and channels [that] delivered another
quarter of strong results,” including growth in apparel revenues.

        197.     During the question-and-answer session that followed, an analyst inquired about

“athletic inventory in the channel today” and whether Plank was comfortable with the promotional

backdrop. Plank admitted to a high level of promotion as well as a shifting retail environment, but

misleadingly stated that the level of promotion was the same as in prior years, and that the

Company’s core base of apparel was growing, notwithstanding shifting fashion trends such as

athletic leisure:
        Matthew Robert Boss, JPMorgan: Kevin, can you talk about athletic inventory in
        the channel today? It sounds like inventory for you guys will be in line with sales by
        the end of this quarter. Nike expects to be clean by August. I guess are you
        comfortable with the promotional backdrop you see out there today? And then larger
        picture, what would you say to those calling for a top in the athletic cycle out there?

        Plank: Yes, I’m not going to say I’m comfortable with the promotion out there in the
        market today, but I don’t know if that’s different than what we’ve seen in the last
        several years, either.

                                          *       *       *

        I think there’s a shift happening. I think the way the people are dressing is changing,
        and it’s altering. And so I don’t know if it’ll be as extreme as just women’s buying
        black tights and whether people can make a career out of that, and obviously there
        have been a lot of people jumping in the boat on women’s, specifically in the
        athleisure trend. But the good news is that we’re not grounded in trend, we’re
        grounded in sport. That’ll keep us here, and the trends will come and go. But we’re
        also watching our core base continue to grow for us, as well.
                                                  - 67 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 72 of 113



        198.     With regard to the Company’s deteriorating margins, Molloy again falsely attributed

the declines largely to benign factors, concealing the margin declines caused by reduced demand for

apparel, increased promotions and liquidations, and declining ASPs. Molloy instead falsely

represented that the Company’s product margins were improving.
                Moving on to margins, second quarter gross margins decreased 70 basis
        points to 47.7% compared to 48.4% in the prior year’s period. Sales mix negatively
        impacted the second quarter by approximately 130 basis points, primarily driven by
        the continued strength of our footwear and international growth. Partially
        offsetting this negative impact were continued favorable product margins,
        benefiting gross margin by approximately 50 basis points.

        199.     Plank also announced that the Company was expanding its wholesale distribution to

include Kohl’s. Plank falsely represented that there was “nothing reactionary about Kohl’s” a mid-

tier department store with frequent steep discounting but rather, “[t]his was a proactive move for us.”

        200.     Despite Defendants’ continued false and misleading statements, a number of analysts

reacted negatively to Defendants’ statements on July 26, 2016, regarding Under Armour’s 2Q16

financial results and declining average sales prices. For example:

                 (a)    on July 26, 2016, Macquarie Research issued a report lowering its estimates

and decreasing its price target to $40 from $47; and

                 (b)    on July 27, 2016, a Morgan Stanley report dug below the surface of Under

Armour’s announcement, stating, “[s]ales are growing solidly, but ASPs are fading. UA competes

on brand image and innovation, rarely on price. This trend change is a concern because it suggests a

fundamental shift in the UA story.” With regard to the Company’s expansion into Kohl’s, which

Morgan Stanley had discussed in prior reports, the report noted it “is not a positive in our view,”

voicing concern that “it is potentially brand dilutive.”

        201.     On August 3, 2016, Under Armour filed a Form 10-Q with the SEC reporting its

financial results for 2Q16, which were also discussed in the Company’s press release and during its

earnings call on July 26, 2016. The Form 10-Q stated that “[w]e believe that the growth in our

business has been driven by a growing interest in performance products and the strength of the

Under Armour brand in the marketplace.”
                                                - 68 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 73 of 113



        202.     The Company’s Form 10-Q also contained SOX certifications by Plank that were

materially similar to those identified above in ¶131.

        203.     Defendants’ misstatement and omissions on July 26 and August 3, 2016, as set forth

in ¶¶186-190, 194-199, 201-202 above, were materially false and misleading and omitted material

facts for the following reasons:

                 (a)    Under Armour’s apparel products, which accounted for most of the

Company’s sales, had been suffering from reduced customer appeal and demand since at least spring

2015. This led to a host of financial problems experienced by the Company, including declining

revenue and operating income growth, reduced market share, excess inventory, lower ASPs,

increased discounting and promotions, and compressed margins (see ¶¶37-51, 134-138);

                 (b)    Under Armour was undergoing a “fundamental shift” and was competing on

price rather than brand strength and a premium product, and as part of the “fundamental shift,” the

Company was pursuing high volume low-priced sales to achieve sales targets and maintain the

appearance of growth (see ¶¶134-138);

                 (c)    Defendants failed to disclose these material problems to the market, and,

instead, gave investors the misleadingly positive perception that the Company’s growth, including

apparel growth, remained strong and consistent with historical trends (see ¶195);

                 (d)    The statement that “demand for Under Armour has never been higher” was

false and misleading because customer demand for the Company’s apparel products, which

accounted for the majority of sales, was suffering and in decline (see ¶195);

                 (e)    The Company was not experiencing consistent growth across all product lines

and channels. Rather, growth was slowing due to the declining apparel business (see ¶196);

                 (f)    The Company’s promotions were growing and were not the same as “the last

several years,” as Plank misleadingly implied; rather, they were much higher, as the Company ran an

increasing number of promotions of apparel products throughout the Class Period (see ¶197);

                 (g)    The statement that Under Armour was “watching our core base continue to

grow” despite changing fashion trends was misleading because the Company’s failure to capitalize
                                               - 69 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 74 of 113



on changing fashion trends, such as the athletic leisure trend, was reducing demand for the

Company’s products and thus reducing the Company’s core base (see ¶197);

                 (h)   The statements indicating that the gross margin decline was temporary due to

rising product margins, and driven by the footwear and international businesses, were misleading

because they implied that apparel margins were strong and failed to disclose that gross margin

declines were also driven by slower apparel sales, promotions, discounts, lower sales prices, and

liquidations (see ¶¶194-198);

                 (i)   The Company was not experiencing net revenue growth driven by “a growing

interest in performance products and the strength of the Under Armour brand in the marketplace.” In

reality, demand was shifting away from performance products offered by the Company to more

fashion-oriented products offered by the Company’s competitors, and the Company’s brand strength

was diminishing (see ¶201); and

                 (j)   The Company’s Form 10-Q for 2Q16 failed to disclose to the market (in

violation of Item 303) the materially adverse conditions described in this paragraph.
        I.       Goldman Sachs Global Retailing Conference

        204.     On September 7, 2016, Molloy represented the Company at the Goldman Sachs

Global Retailing Conference. Molloy assured Goldman Sachs analysts that the Company’s

inventory positions were strong and the Company’s promotions were constrained. When asked how

Molloy would “characterize inventory levels at retail levels, not just for you guys but sort of across

the category right now,” Molloy responded that inventory was now “really healthy” and improved,

and that despite excess inventory earlier in the year, the Company had not participated “too much” in

promotions:
        Yeah, for us we’re in a really good position [with inventory levels]. We feel really
        healthy and it’s our understanding that the marketplace is in a healthy position, too.
        Came out of the winter season, there was a lot of excess inventory. You then
        combine that with the Sports Authority bankruptcies and some other smaller
        bankruptcies. It was flush with inventory. It was a promotional environment. We
        didn’t participate – have to participate too much in that promotional environment.


                                                - 70 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 75 of 113



        But from what we can understand that as of the end of August that most of the
        domestic retail partners are in really good inventory positions. We know we are.

        205.     In response to additional questions on inventory, Molloy stated that “retail is pretty

good and inventories are clean” and that “we feel really good about – and I think everyone’s

encouraged that the inventory positions got cleaned up a lot sooner than many expected.”

        206.     Molloy’s September 7, 2016 misstatements and omissions set forth in ¶¶204-205

above were materially false and misleading and omitted material facts because the Company’s

inventory levels were not healthy, clean, in a good position, or “cleaned up a lot sooner than many

expected.” Rather, inventory levels were inflated and continued to grow due to declining customer

demand for, and declining sales of, the Company’s apparel. Moreover, Defendants were indeed

participating in, and creating, a “promotional environment” by running heavy and increasing

promotions and discounts in response to the Company’s apparel sales declines and inflated inventory

levels, which had to be liquidated at a steep discount (see ¶¶37-51, 134-138).
        J.       Disappointing 3Q16 Financial Results: Further Revelations of a
                 Growth Slowdown and Compressed Margins

        207.     On October 25, 2016, the Company issued its 3Q16 earnings release. Defendants

surprised investors by reporting 3Q16 gross margin of only 47.5%, compared with 48.8% in the

prior year’s period. On the same day, Under Armour hosted a conference call to discuss its 3Q16

financial results. Plank and Molloy participated in the call on behalf of the Company. In his

opening remarks, Molloy stated that the Company’s margins “declined more than planned” due to

factors including higher discounts, promotions, and liquidations. Looking forward, Molloy added

that “[g]ross margins for the full-year are expected to decline approximately 80 basis points

compared to last year driven by the same factors that we have experienced through the year.”

        208.     During the conference call, Molloy further revealed that apparel growth would be less

than projected at the Company’s 2015 Investor Day: “[T]he landscape for our business and our

industry continues to evolve . . . . North America apparel growth is slowing across the industry.



                                                 - 71 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 76 of 113



While we expect to continue to significantly outpace the apparel industry, the growth rate going

forward will be less than expected from our Investor Day in 2015.”

        209.     Molloy also revealed that the Company would not be able to meet the 2018 operating

income projection of $800 million that was originally provided at the Company’s 2015 Investor Day,

stating instead that “we expect annual operating income growth in the mid-teens each of the next two

years.” In the question-and-answer session that followed, Plank provided additional detail on

problems that led Defendants to lower operating income guidance, stating that “in North America,

it’s a place that provided incredible air cover for our brand for a very long time and I think like we’re

seeing in a lot of places that, that is modifying, it’s changing. . . . [D]emand for the Under Armour

brand . . . certainly hasn’t reappeared dollar-for-dollar in our immediate distribution.”

        210.     The Company’s stock fell sharply as a result of this negative news. Under Armour’s

Class A common stock dropped from a close of $37.90 per share on October 24, 2016, to a close of

$32.89 per share the following day, October 25, 2016, a decline of 13.22% ($5.01 per share), on

unusually heavy trading volume of over 58 million shares. The stock dropped an additional 5.93%

($1.95 per share) over the next three trading days, closing at $30.94 per share on October 28, 2016,

on higher-than-average trading volume averaging over 17 million shares per day, as the market

continued to digest the news. The total stock price decline over this four-day period was 18.36%

($6.96 per share).

        211.     The Company’s Class C common stock also dropped precipitously on this news, from

a close of $32.90 per share on October 24, 2016, to a close of $28.37 per share the following day,

October 25, 2016, representing a decline of 13.77% ($4.53 per share), on unusually heavy trading

volume of over 6.8 million shares. The stock dropped an additional 8.67% ($2.46 per share) over the

next three trading days, closing at $25.91 per share on October 28, 2016, on higher-than-average

trading volume averaging over 4 million shares per day, representing a total decline over this four-

day period of 21.25% ($6.99 per share).

        212.     The stock declines would have been larger had Defendants revealed the full truth

regarding the Company’s problems. Instead, Defendants continued to mislead investors and
                                                 - 72 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 77 of 113



downplay the negative news. In an October 25, 2016 press release, Defendants stated that a decline

in gross margins “primarily reflect[ed] negative impacts from the timing of liquidation, increased

promotions, and foreign exchange rates, partially offset by continued product cost margin

improvements.” During the October 25, 2016 conference call to discuss 3Q16 results, Molloy stated

that “[i]nventory for the quarter increased 12% to $971 million.”

        213.     Plank boasted during the October 25, 2016 earnings call that “[w]e are a growth

company. And with our 26th consecutive quarter of 20%-plus revenue growth, we continue to
demonstrate our ability to drive a bigger and better company quarter-after-quarter. Our financial

results are an incredible accomplishment for any brand and something that we believe separates us

from others in our business.” Plank insisted that “our demand is still there” and that “[revenue]

growth remains intact.”

        214.     Plank also stated during the earnings call that “with apparel remaining incredibly

profitable . . . there’s not an end to the North American apparel story. That continues to march on
for us as well.”

        215.     Defendants continued to conceal the full extent and causes of the Company’s

deteriorating margins and operating income, pointing investors to the fast growing footwear and

international businesses becoming greater sources of revenue (affecting the sales “mix”) and the

need for additional investment “on multiple fronts” to take advantage of growth opportunities (as

opposed to the declining apparel business being a source of the margin and operating income issues).

Molloy also represented that “we’re already seeing improvements in our footwear margins.”
        216.     With regard to inventory, Molloy assured investors that “[d]espite liquidations having

been a headwind on margin rates for most of this year, we now believe that our inventory position is

healthier.” In response to an analyst question later in the call, Molloy falsely stated that the

Company was “in really good shape from an inventory perspective” and “growth rates [have] come

down, but the inventory is in great shape.”




                                                 - 73 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 78 of 113



        217.     Notwithstanding Defendants’ attempts to put a positive spin on the disappointing

3Q16 results, analysts reacted negatively to Defendants’ statements on October 25, 2016. For

example:

                 (a)    on October 25, 2016, Morgan Stanley issued a report calling Under Armour’s

updated guidance “surprisingly weak,” noting “UA’s entry into low-end channels has raised the risk

its brand equity erodes”;

                 (b)    on October 25, 2016, Wells Fargo Equity Research issued a report stating the

Company’s new 2017/2018 outlook was “far worse than expected”;

                 (c)    on October 25, 2016, William Blair issued a report downgrading Under

Armour to “Market Perform” and noting the new earnings growth guidance was “down materially

from the company’s last analyst day goal”;

                 (d)    on October 25, 2016, Piper Jaffray issued a report in response to the

Company’s disclosures, commenting “[c]learly we and the Street were blindsided by

m[anagement]’s update to its long-term guidance on the call”;

                 (e)    on October 26, 2016, Cowen and Company issued a report lowering its price

target to $35 and downgrading its rating to “Market Perform,” noting the Company had

“substantially reduced its operating income target to ~ $585MM vs. our prior estimate of $760MM”;

and

                 (f)    On October 27, 2016, Morgan Stanley issued a report in response to the

Company’s October 25, 2016 disclosures. The report noted that although the market had been led to

believe Under Armour’s contracting margins were due to investment for future growth, the poor

results and margin guidance “suggests UA is increasing discounting and pursuing business in lower-

margin channels to meet its sales goals.” Morgan Stanley concluded, “UA’s brand momentum is

slowing.” The report further noted, with the recent announcement of an expansion into Kohl’s

alongside worsening margins and falling ASPs, “Under Armour’s brand strategy seems increasingly

risky. On one hand the company tries to elevate the brand . . . [o]n the other hand, it allows its brand


                                                 - 74 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 79 of 113



to be sold at deep discounts.” The report warned, “[i]f the brand equity erodes, it will be almost

impossible to get back and growth will be increasingly hard to come by.”

        218.     On November 2, 2016, Under Armour filed a Form 10-Q with the SEC reporting its

financial results for 3Q16, which were also discussed in the Company’s press release and during its

earnings call on October 25, 2016. The Form 10-Q stated that “[w]e believe that the growth in our

business has been driven by a growing interest in performance products and the strength of the

Under Armour brand in the marketplace.”

        219.     The Company’s Form 10-Q also contained SOX certifications by Plank that were

materially similar to those identified above in ¶131.

        220.     Defendants’ misstatements and omissions on October 25 and November 2, 2016, as

set forth in ¶¶207-209, 212-216, 218-219 above, were materially false and misleading and omitted

material facts for the following reasons:

                 (a)    Under Armour’s apparel products, which accounted for most of the

Company’s sales, had been suffering from reduced customer appeal and demand since at least spring

2015. This led to a host of financial problems experienced by the Company, including declining

revenue and operating income growth, reduced market share, excess inventory, lower ASPs,

increased discounting and promotions, and compressed margins (see ¶¶37-51, 134-138);

                 (b)    Under Armour was undergoing a “fundamental shift” and was competing on

price rather than brand strength and a premium product, and as part of the “fundamental shift,” the

Company was pursuing high volume low-priced sales to achieve sales targets and maintain the

appearance of growth (see ¶¶134-138);

                 (c)    Defendants failed to disclose these material problems to the market, and,

instead, gave investors the misleadingly positive perception that the Company’s growth, including

apparel growth, remained strong and consistent with historical trends (see ¶¶213-214);

                 (d)    The pressure on the Company’s margins and operating income was not driven

solely by the footwear and international businesses becoming greater sources of revenue and the

need for additional investment to take advantage of growth opportunities, as Defendants
                                               - 75 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 80 of 113



misleadingly stated. Such pressure was also a function of the declining apparel business, which

reduced sales and ASPs, while increasing promotions, discounts, inventory, and liquidations (see

¶¶212, 215);

                 (e)    The Company’s inventory position was not “healthier” or in “great shape.”

Rather, inventory was a major problem and continued to get worse, causing a high level of inventory

that the Company was forced to liquidate at discounted prices, as demand for the Company’s apparel

products continued to suffer (see ¶216);

                 (f)    The Company was not experiencing net revenue growth driven by “a growing

interest in performance products and the strength of the Under Armour brand in the marketplace.” In

reality, demand was shifting away from performance products offered by the Company to more

fashion-oriented products offered by the Company’s competitors, and the Company’s brand strength

was diminishing (see ¶218); and

                 (g)    The Company’s Form 10-Q for 3Q16 failed to disclose to the market (in

violation of Item 303) the materially adverse conditions described in this paragraph.
        K.       Disappointing 4Q16 & FY16 Financial Results: Revelations of a
                 Severe Growth Slowdown and the Sudden Resignation of CFO Molloy

        221.     The Company finally began to more fully reveal the extent of its problems to

investors on January 31, 2017. On that day, Under Armour stunned investors with a press release

announcing dramatically lower-than-expected growth and other financial problems during 4Q16 and
FY16. In the press release, Plank attributed the declines to “numerous challenges and disruptions in

North American retail [that] tempered our fourth quarter results.” Specifically, the Company

revealed that:

                Net revenues grew only 12% (to $1.3 billion) in 4Q16 (the Company’s
                 crucial holiday season), breaking a streak of 26 consecutive quarters with
                 greater than 20% revenue growth. Net revenues in FY16 were $4.8 billion,
                 lower than the Company’s guidance of $4.925 billion issued just a few
                 months prior, on October 25, 2016.




                                               - 76 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 81 of 113



                Operating income dropped 6% to $167 million in 4Q16 and increased only
                 3% to $420 million in FY16 (lower than the projected range of $440 to $445
                 million, an increase of 8-9%, for FY16).

                FY16 gross margin dropped from 48.1% to 46.5%.

                4Q16 EPS were $0.23, lower than analysts’ consensus estimate of $0.25.

                FY16 inventory increased 17%.

        222.     Moreover, the press release provided a surprisingly negative outlook for 2017. Net

revenues were expected to grow only 11-12%, down sharply from the more than 20% revenue

achieved by the Company for 26 consecutive quarters. In addition, gross margin was “expected to

be slightly down compared to the prior year,” and operating margin was expected to fall to

approximately $320 million.

        223.     Coupled with the negative financial results and outlook, the Company announced that

Molloy had decided to leave the Company “due to personal reasons.” Molloy’s sudden departure

was highly suspicious since he was only at Under Armour for 13 months. In addition, Molloy was

the fourth high-level senior executive to depart within that time frame, following Dickerson (who

Molloy replaced as CFO), Stafford (CMO), and Thurston (CDO). Molloy was replaced by Dave

Bergman (“Bergman”), the Company’s SVP of Corporate Finance.
        224.     During a conference call with analysts on the same day, January 31, 2017, Defendants

elaborated on the news revealed in the Company’s earnings release. Plank, Molloy, and Bergman

participated in the call on behalf of the Company. In his opening remarks, Plank provided reasons

for the poor results, citing a host of reasons including 2016 bankruptcies, channel dislocation,

destocking, slower customer traffic, and poor product assortment, resulting in “significant

promotional activities,” lower pricing, and a “discounted environment”:
                While it’s certainly not new news, throughout 2016 bankruptcies, channel
        dislocation and destocking combined to disrupt the overall North American retail
        landscape.

                                           *      *       *


                                                - 77 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 82 of 113



                So first, I’d like to explain a few things: what happened, what we learned and
        what we’re doing about it. So let’s start with what happened. In the fourth quarter,
        slower traffic caused significant promotional activities earlier, deeper and broader
        than expected. This commoditized some of our more basic core product that had
        previously sold through for us in years past.

                This, in addition to higher demand for more lifestyle silhouettes caused us to
        be out of balance with our assortment. So we lost top line volume as we worked to
        adapt [through] our mix and pricing. Now, to be fair, we did comp positively in the
        quarter in both our own retail stores and our e-commerce channel, but ultimately the
        result was below original plan.

               There was also lower channel recapture of bankruptcy volume that we’d
        expected, as pricing came down in the points of distribution that we serve. Finally,
        we say out of balance with our cold weather product assortment that was on the floor,
        which in years past have been able to absorb through full price sales.

                                           *      *       *

              We learned that when we play in a discounted environment, we can drive
        volume and win, but the role both we and our retailers expect us to play is as a
        premium full-price brand.

        225.     While Plank couched these issues as having emerged in 4Q16, in reality, this was a

continuation of problems known, or recklessly disregarded, by Defendants throughout the Class

Period. Plank added that, going forward, the Company would attempt to address these issues by

evolving “to better align with what consumers want, with what consumers need” and, in particular,

“accelerating our lifestyle product offering to capture broader demand.”

        226.     In his opening remarks, Molloy added that “for reasons Kevin [Plank] detailed,

apparel revenue came in lighter than we had originally anticipated” and that sales to wholesale

customers were “moderated by the challenges in our North American business that we have spoken

to today.” He emphasized that “North American apparel is still our largest and most profitable

business by far. Accordingly, less-than-expected growth in this area disproportionately pressures

our overall growth rate.”

        227.     Molloy also stated that “[f]ourth quarter gross margin decreased 320 basis points to

44.8%, compared to 48% in the prior year’s period. The decrease includes a negative impact of

approximately 230 basis points, driven by higher discounts and promotions,” as well as lower
                                                - 78 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 83 of 113



margins resulting from footwear and international sales. As to full-year gross margins, Molloy cited

a decline of “160 basis points to 46.5% . . . primarily due to actions to better manage our inventory

including discounting, especially in the back half of the year.”

        228.     Discussing the updated outlook for 2017, Bergman stated that “based on the macro

factors we’ve discussed on today’s call, and proactive actions to manage inventory levels down in

the marketplace, we expect full year revenues to be up approximately 11% to 12% to nearly $5.4

billion in 2017.” Regarding the first quarter of 2017 (“1Q17”), Bergman stated:
        We anticipate the first quarter to grow at a mid-single digit rate as fourth quarter
        conditions in North America carry over and we will have not yet lapsed some of the
        significant bankruptcies we saw in 2016. We’re expecting first quarter gross margin
        to be down almost 100 basis points year-over-year, as many of the same factors from
        the fourth quarter pressure our margins, including foreign currency impacts and
        higher promotions and discounts.

        229.     Bergman also signaled that inventory levels would continue to rise for most of 2017:

“In our efforts to manage the brand appropriately for the marketplace, we are planning for inventory

growth to be higher than revenue growth for the first three quarters of 2017 and coming more in line

with revenue growth during the fourth quarter.”

        230.     During a question-and-answer session with analysts, Plank confirmed the shift in

consumer preference towards more fashion-oriented athletic apparel and referenced increased

competition and heavy discounting in Under Armour’s “core basic” performance-oriented athletic

apparel:
        Omar Saad, Evercore ISI: [M]aybe if you could expand on a comment you made I
        think in the prepared remarks around some trends going on in the apparel business,
        maybe moving away from performance more to fashion or lifestyle? I know the UA
        Sportswear line is still kind of pretty nascent, but maybe elaborate on what you’re
        seeing from that standpoint.

        Is there something pretty deep going on at the consumer level? A shift towards more
        fashion-oriented athletic apparel versus performance oriented? Obviously, Under
        Armour is known for its technical performance. And if this is the case, how do you
        evolve the brand a little bit to be really relevant on both sides of that fence?

        Plank: Yes. . . .


                                                - 79 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 84 of 113



        We need to become more fashionable with the products that we have out there.
        And one of the things we found is that some of the core basics were some of the
        challenges that we saw, is that we were counting on core basics as we have in years
        past to do more work for us. But the consumer today frankly has more options.

        [F]rankly most of those options are from good brands that we compete with, that
        are heavily discounting as well. So what you’ll see is that I don’t think it’s one shift
        of abandoning one for the other. Obviously, with things like the investment we’re
        making in [Under Armour Sportswear] in sport lifestyle in general, but we need to
        become more fashion. The consumer wants it all.

        231.     Plank responded to a separate question by stating that the retail market for apparel

was being “disrupted” and that “promotions and the consumer environment, all those things are very,

very real, but we could have done a better job with our merchandising mix to be more proactive and

more thoughtful about where they were going.”

        232.     Separately, an analyst from UBS inquired about 2017 gross margins as to the North

American market:
        I would’ve thought . . . that would largely be down next year due to more
        markdowns. And then your guidance and inventory seems to sound like it will be
        improving through the year relative to the rate of revenue growth. What do you think
        is the realistic near term recapture rate for the gross margin after 2017 after some
        inventory clearing?

Bergman confirmed that “[w]e should see a little bit less pressure from the promotional environment,

especially in the back half of the year, but we’ll still see a lot of pressure from that in the front half of

the year.”

        233.     On this news, the price of Under Armour stock plummeted. After closing at $28.94

per share on January 30, 2017, shares of Class A common stock dropped 25.74% ($7.45 per share) in
a single trading day, closing at $21.49 per share on January 31, 2017, on unusually high trading

volume of approximately 54 million shares. This represented the largest single-day stock price

decline in the Company’s history. The stock continued to drop an additional 3.91% ($0.84 per

share) over the next two trading days, closing at $20.65 per share on February 2, 2017, on unusually

high trading volume averaging over 16 million shares per day, as the market continued to digest the

news. The total stock price decline over this three-day period was 28.65% ($8.29 per share).
                                                   - 80 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 85 of 113



        234.     Shares of Under Armour’s Class C common stock also fell sharply as a result of this

news. After closing at $25.09 per share on January 30, 2017, shares of Class C common stock

dropped 23.40% ($5.87 per share) in a single trading day, closing at $19.22 per share on January 31,
2017, on unusually high trading volume of approximately 57 million shares. The stock dropped an

additional 5.72% ($1.10 per share) over the next two trading days, closing at $18.12 per share on

February 2, 2017, on unusually high trading volume averaging nearly 14 million shares per day,

representing a total decline of 27.78% ($6.97 per share) over this three-day period.
        235.     In wake of this news, several analysts and media issued negative reports on the

Company, citing its disappointing financial results and decreased guidance, and the unexpected

departure of Molloy. For example:

                 (a)    on January 31, 2017, Barclays issued a report dramatically lowering its price

target from $50 to $20 and stating, “[w]e were wrong and missed the severity of this downside

scenario”;

                 (b)    on January 31, 2017, Deutsche Bank Markets Research issued a report

reducing its estimates and lowering its price target 40.6% from $32 to $19, noting that Under

Armour’s wholesale growth slowed to 5%, apparel growth slowed to 7%, and Molloy’s departure

“after just one year, add[ed] greater uncertainty to the story”;

                 (c)    on January 31, 2017, a CNN Money article reported that, in addition to

missing sales and earnings forecasts and providing lower-than-expected 2017 guidance, “[Under

Armour] said its chief financial officer was stepping down for ‘personal reasons.’ Wall Street often

assumes that an executive leaving for ‘personal reasons’ is a sign that a company is in trouble and

that someone needs to take the fall. Under Armour (UAA) tanked on this trifecta of bad news.

Shares plunged nearly 25% in early trading Tuesday. That put the stock on track for its worst one-

day drop ever”;

                 (d)    on January 31, 2017, Reuters released an article titled, “Under Armour’s

founder-led approach wears thin.” The article observed that the Company “reported its slowest top-

line growth in eight years and signaled more challenges ahead. Its chief financial officer is also
                                                - 81 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 86 of 113



bailing. The news wiped a quarter off the company’s market value. Chief Executive Kevin Plank’s

strategy of maintaining power [by controlling the Company’s voting stock] is underperforming

badly. . . . revenue growth slowed dramatically to 12 percent because of deep discounting caused by

slower foot traffic”;

                 (e)    on February 1, 2017, Telsey Advisory Group issued a report stating that “the

magnitude of the miss on sales and gross margin in 4Q16, coupled with the magnitude of the guide-

down for 2017 came as a pretty big shock” and “we believe there are certainly reasons to revisit the

investment thesis as estimates and multiples are revised downwards”;

                 (f)    on February 1, 2017, Oppenheimer issued a report calling Under Armour’s

announcement an “unprecedented 4Q16 miss” and observing “11 downgrades on the Street thus far”;

and

                 (g)    on February 3, 2017, Sporting Goods Monitor issued a report expressing its

disappointment with Under Armour’s announcement, stating that “2017 guidance sees revenue

growth at half of the rate we, and Wall Street, expected” and Under Armour’s management “severely

over-promised at the [C]ompany’s 2015 Investor Day and again in more recent earnings calls.”
VIII. POST-CLASS PERIOD REVELATIONS

        236.     Following the Class Period, Defendants’ financial downturn continued and additional

revelations came out about the nature and severity of the problems experienced by Defendants

throughout the Class Period.

        237.     For example, on February 9, 2017, The Motley Fool published an article titled, “5

Signs Under Armour Inc. Needs New Management,” which stated that:
        Under Armour needs a leader who makes realistic promises. At the end of fiscal
        2015, [Under Armour] estimated its annual revenue would rise 25% to $4.95 billion
        in 2016. However, its 2016 revenue actually rose just 22% to $4.8 billion, and
        [Under Armour] now expects sales to rise just 11-12% in 2017.

        That slowdown casts doubts on Plank’s claim that Under Armour can generate $7.5
        billion in annual revenues in fiscal 2018. Plank insists that the company is still on
        track to hit that target, but that would require its top line growth to accelerate to over
        40% in 2018 – which hardly seems realistic.

                                                  - 82 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 87 of 113



        238.     A February 14, 2017, Morgan Stanley report recognized that – according to the

Company’s own data – 2016 sales growth rates were “overstated,” due to the increased reliance on

“low quality” sales that caused Day sales outstanding to increase to a nine year high. The Morgan

Stanley report stated:

        Plus UAA accounts receivable increased 44% in FY16 on top of 55% growth in
        FY15 (Exhibit 11). Day sales outstanding increased to 47 days (Exhibit 12), a nine
        year high, and this is even more surprising considering DTC makes up a much bigger
        percentage of sales than it did nine years ago. These data points signal some of
        UAA’s recent sales may have been low quality and thus recent sales growth rates
        may be overstated.

The Company’s data further corroborates Plank’s admission that 2016 growth was achieved by

driving volume in a “discounted environment,” and not by sticking to the role the market expected

Under Armour to continue to “play” “as a premium full-price brand.”

        239.     On April 3, 2017, FBR Capital Markets (“FBR”) downgraded Under Armour’s rating

to underperform and slashed the Company’s Class A common stock price target from $20 to $14

based on “recent checks, proprietary surveys, unfavorable trends, and our apparel/footwear analysis

pointing to continued sales/margin pressure.” FBR observed an “intensifying” price war with Nike,

which, “coupled with the [North American] athletic apparel inventory glut, could cause UA apparel

growth/margins to be worse than expected.”

        240.     On April 27, 2017, the Company announced 1Q17 results including total net revenue

growth of only 7%, a far cry from the consistent 20% growth Defendants reported and projected

throughout the Class Period. Net revenue growth from the Company’s apparel business also grew

only 7%, the North American business was down 1%, gross margin was down 70 basis points (to

45.2%) “due to continued inventory management efforts,” and inventory increased 8%.

        241.     On the same day, April 27, 2017, Plank and Bergman (the new CFO following

Molloy’s suspicious departure) discussed the Company’s struggles during an earnings call with

analysts.     Much of the call focused on the Company’s sales declines, heavy promotional

environment, and need to evolve the Company’s apparel fashion. Plank stated that the Company
                                               - 83 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 88 of 113



was “reinventing” its “core basics,” including the introduction of new offerings to address consumer

demand for lifestyle products. Plank also admitted that the Company “knew” of the “pervasive”

promotional environment in North America and “could have done a better job” in the “back half of

2016.”
         242.    Evercore issued an analyst report on April 27, 2017, following the Company’s 1Q17

results. The report noted “North America was negative for first time in the history of the company -

despite N[orth ]A[merican] store count up 8% and initial shipments into Kohl’s, both of which

should have contributed to growth.”

         243.    An April 27, 2017, report from Susquehanna noted the Company’s “hasty distribution

strategy” was reactionary to declines in Under Armour’s wholesale business and “hurt the sanctity of

the Under Armour brand:”

                 We continue to raise flags about Under Armour’s expanded distribution into
         the moderate/family channel (KSS, DSW, Famous Footwear, SCVL). It is true, as
         CEO Plank pointed out on the earnings call, that Under Armour has about 10,000
         fewer points of distribution vs. Nike. Nike has successfully done business in the
         moderate/family channel for years without hurting its brand. However, Under
         Armour has yet to build out the product depth, grassroots expertise, and overall
         marketing prowess that allows for a successfully segmented business across
         channels. A proper strategy takes time and resources, yet UAA is moving quickly
         and hastily down-market. We believe that the decision to expand into the moderate
         channel is a result of the liquidation of TSA and Sport Chalet, the pending
         liquidations of Gander Mountain & MC Sports. As a result, the sanctity of the Under
         Armour brand is being put at risk.

                 We believe that the reason North American revenue was only down 1.1% is
         because of the initial orders sold into Kohl’s. The assortment sold into Kohl’s was,
         in our view, too broad, lacked appropriate segmentation, and will do more harm than
         good to the Under Armour brand.

         244.    On June 20, 2017, David Butler published an article on SeekingAlpha.com titled,

“Underperforming Under Armour.” Butler stated that “[e]verything really peaked in 2014 when UA

was bringing in 32% revenue growth, 32% growth in gross income, and 28% growth in net income.

Ever since, things have been slowing. It’s not a trendy shift either. We’ve seen almost two and half


                                                - 84 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 89 of 113



years of decreasing business growth. The company isn’t maneuvering to maintain margins in spite

of the slowdown either.”

        245.     On June 26, 2017, Kenra Investors published an article on SeekingAlpha.com titled,

“Under Armour: Negative Signals Still Abound.” The article discussed continual declines in the

Company’s brand power and customer interest dating back to 2015, stating,
               There are several datasets that show ongoing weakness for Under Armour. . .
        . Google Trends is a good benchmark to track a brand’s popularity and also a decent
        one to have an idea of how digital sales are evolving. . . . [T]here is a strong
        downtrend [that] started in mid-2015, and search interest [in Under Armour]
        actually became negative since a few months ago.

The article concluded that the Company’s “[b]rick and mortar sales are declining, the sentiment

towards the brand is not positive, and search interest is in a sharp downtrend. . . . So many negative

signs make me think the company could soon see sales growth in negative territory, fueling the

downtrend that started in 2015.”

        246.     Another June 26, 2017 article titled, “Under Armour Continues to Lose Popularity,”

by L&F Capital Management (published on SeekingAlpha.com), discussed Under Armour’s

declining brand strength as reflected in a recent earnings call by Finish Line, one of Under Armour’s

main sporting goods retail customers. The author’s takeaway was that “Nike (NKE) and Adidas

(OTCQX:ADDYY) continue to dominate the athletic retail scene, while Under Armour’s (UAA)

popularity continues to fade.” The article continued:
        It almost goes without saying that the Under Armour brand isn’t what it was just two
        years ago, but the damage may be much worse than what investors think. In
        comparing this [Finish Line] earnings call to previous calls, we observed a dramatic
        shift in [Finish Line] management’s sentiment on the Under Armour brand. For
        example, on the Q1 call just two years ago, Under Armour was mentioned 9 times.
        On Friday morning’s call, Under Armour was mentioned just once. . . . and it was a
        part of a broader discussion regarding multiple brands.

        247.     On July 21, 2017, The Motley Fool published an article titled, “Why Under Armour

Inc. Stock Is Down 30% This Year.” The article observed that “Shares of Under Armour

(NYSE:UA) (NYSE:UAA) have been falling this year, with the sportswear stock down 30% . . . .

                                                - 85 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 90 of 113



The stock collapsed following an ugly fourth-quarter earnings report at the beginning of the year [on

January 31, 2017] and it’s been unable to recover since, trading sideways.” Specifically, the article

noted that wholesale revenue was up just 5% in 4Q16 and that “[g]ross margin fell 320 basis points

in the [fourth] quarter to 44.8%, a sign the company was forced to discount products as it misread

demand.” The article concluded that “Under Armour’s slowing growth is a sign that the company

needs to change if it wants to one day reach the size of rivals Nike and Adidas . . . . The company

needs to establish itself as a fashion brand as well as a performance one.”

        248.     News from the Company worsened on August 1, 2017, when it reported financial

results for the second quarter of 2017. The Company issued a press release reporting total net

revenue growth and apparel net revenue growth of 9% and 11%, respectively, far below the quarterly

20%+ growth reported and projected by Defendants throughout the Class Period. Footwear also

performed surprisingly poorly, with net revenue declining 2%. The Company blamed the revenue

declines on a “dynamic and promotional retail environment in North America [that] continued to

temper results.” The Company also reported an operating loss of $5 million, a net loss of $12.3

million, and $0.03 decline in diluted EPS. Gross margin declined 190 basis points (to 45.8%) based

in part on “inventory management initiatives” with inventory again increasing 8%.

        249.     In conjunction with this negative news, the Company also announced on August 1,

2017 that it was implementing a massive restructuring plan “to more closely align its financial

resources to support the [C]ompany’s efforts to better serve the evolving needs of the changing

consumer and customer landscape.” As a result, the Company announced expected “restructuring

and related charges” of $110 to $130 million in 2017, including “approximately $20 million of

inventory related charges and approximately $40 million of intangibles and other asset related

impairments.” The restructuring will involve a reduction of 2% of the Company’s global workforce

(about 280 jobs), roughly half coming from the Company’s headquarters in Baltimore.

        250.     During the August 1, 2017 earnings call that followed, Plank discussed the

restructuring in more depth. He stated that “[t]he landscape is evolving quickly. Therefore, we too

must evolve quickly. This evolution requires a pivot, and we’re doing just that.” He later explained
                                               - 86 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 91 of 113



that “we are clearly operating in a different environment, particularly in our largest market, North

America. With our largest growth drivers including international, footwear and DTC continuing to

scale but still not yet large enough to offset the magnitude of North America on our overall business,

the terrain has changed and so must we.”

          251.   Later in the call, Plank was asked by an analyst “what’s happening with the business

and some of the trends especially the top line, can you just give us an update where you think the

brand health is and the vision for the business today?” He acknowledged that “we’re not pleased

with where we’re positioned right now” and explained that the Company was trying to evolve from
performance-oriented products to “style, innovation, lifestyle, things that look like people want to

wear.” To that end, he later added that:
          [W]e’ve adjusted the balance of product we’ve had, which is decreas[ing] many of
          the core and key items that we’ve had. We used to have – we’re a very much a key
          item focused, a big logo hoodie and things in-store, and now we’ve got a lot of
          balance of that around versatility, layering, and newness . . . . We will be telling our
          story in the back half of this year, and you’ll see increased brand heat coming from
          us, frankly spending against that.

          252.   The Company’s negative news on August 1, 2017 also involved a reduction in

guidance for FY17. Total net revenue was expected to grow only 9%-11% (vs. previous guidance of

11-12%), “reflecting moderation in the [C]ompany’s North American business,” while adjusted

diluted EPS was projected to be in the range of $0.37-$0.40 (lower than analysts’ expectation of

$0.42).

          253.   As a result of this news, the Company’s common stock prices fell precipitously.

After closing at $20.02 per share on July 31, 2017, the Company’s Class A common stock price

dropped 8.59% ($1.72 per share) to close at $18.30 per share on August 1, 2017, on unusually high

trading volume of over 22 million shares. The Company’s Class C common stock price also

dropped on the news, closing at $18.11 per share on July 31, 2017, and falling to $16.23 per share at

the close of trading on August 1, 2017, a drop of 10.38% ($1.88 per share) on unusually high trading

volume of over 23 million shares.


                                                   - 87 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 92 of 113



        254.     Following the Company’s revelations on August 1, 2017, Business Insider published

an article on the same day observing that “Under Armour is losing ground with US customers. . . .

[I]ts North American sales increased a meager 0.3% in the most recent quarter – a far cry from its

long history of double-digit revenue growth. The company is now cutting its full-year sales forecast

because of weak demand in North America.” Regarding the reasons for this decline, the article

observed that “[t]he company has been facing fierce competition from Nike and Adidas in the

US . . . [and] US customers are abandoning the brand because it lacks a clear identity.” The article

further noted that “Plank has previously acknowledged [on January 31, 2017] that [he] misread the

trend of athleisure, instead relying on logos and basic styles of sportswear.”
        255.     Susquehanna issued a report following the Company’s 2Q17 results on August 1,

2017. The report noted that despite expansion into more mid-tier retailers, “2Q17 North American

revenue only increased 0.3%. 2Q17 wholesale revenue increased 3.1%, which implies a material

drop in North American revenue.” The report further stated the “problem . . . is that incremental

shipments in the moderate retail channel . . . are being more than offset by order cancellations from

Under Amour’s best, and most brand appropriate retailers, such as Dick’s Sporting Goods.”

Susquehanna concluded “the heart of UAA current problems stem from the decision to open

distribution to the moderate channel prior to having a broad enough product assortment in order to

appropriately execute a segmentation strategy.”

IX.     VERIFIED DERIVATIVE COMPLAINT

        256.     On July 23, 2018, former Under Armour employee Brock Anderson, along with

shareholder Balraj Paul, filed a verified derivative complaint on behalf of Under Armour “against

certain current and former officers and directors of the Company for breaches of fiduciary duties,

insider selling, and unjust enrichment.” Mr. Anderson worked at Under Armour for nearly all of the

Class Period (September 2015 through November 2016) as a Merchandising Manager. Mr.

Anderson’s job duties included, among others, “[i]nitiat[ing] seasonal business plans for all Outdoor
                                              - 88 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 93 of 113



categories across Outdoor/Action Sports Specialty, Sporting Goods, Department Stores, & Mall

channels focusing on strategic initiatives, revenue targets, local market characteristics, style/SKU

efficiencies, demand, forecasts, current inventory levels, segmentation/differentiation, &

distribution” and “[a]nalyz[ing], understand[ing], & clearly communicat[ing] sales history, market

trends/forces.”

        257.      The Anderson Complaint alleges Plank and other defendants caused Under Armour to

issue materially false and misleading statements, including many of the statements alleged herein to

be false and misleading. For example, the Anderson Complaint alleges Plank’s September 16, 2015

statement that “demand for our brand has never been stronger” and Dickerson’s October 22, 2015

statement that “most of our core apparel product margins are improving” were materially false and

misleading when made. Other examples include Plank’s January 28, 2016 statement that “[o]ur core

business remains incredibly strong,” April 21, 2016, statement that Under Armour was “driving

massive growth, and we are taking share,” and May 31, 2016, statement that “our brand’s
momentum is stronger than ever as we continue to see growth and increased demand across all

categories and geographies.”

        258.      The Anderson Complaint alleges that Plank and the other defendants concealed the
“true facts, which were known or recklessly disregarded by” Plank. Those “true facts” alleged in the

Anderson Complaint to have been concealed include, among others, that: “Under Armour’s apparel
products . . . suffered from reduced customer appeal and demand”; the “Company’s apparel and

North American margins were not ‘improving’ or ‘offset[ing]’ other sources of margin decline, but

rather were deteriorating due to increasing Company discounts and promotions, and falling ASPs of

the Company’s products”; the “Company’s inventory increases . . . were due to declining sales of the

Company’s apparel”; “the Company’s ASPs were falling sharply in North America”; and “growth

and market share were falling as a result of the Company’s apparel sales declines.”




                                                - 89 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 94 of 113



X.      LOSS CAUSATION AND ECONOMIC LOSS

        259.     During the Class Period, as detailed herein, Defendants engaged in a scheme to

deceive the market and a course of conduct which artificially inflated the prices of Under Armour’s

common stock and operated as a fraud or deceit on Class Period purchasers of Under Armour’s

common stock. When Defendants’ prior misrepresentations and fraudulent conduct were revealed

and became apparent to the market, the prices of Under Armour’s common stock fell as the prior

artificial inflation came out. The truth was not revealed to the market all at once, but, rather, the

truth began to emerge, and the risk caused by Defendants’ fraud materialized, through partial

revelations that cast doubt on the veracity of Defendants’ Class Period statements. As a result of
their purchases of Under Armour’s common stock during the Class Period, Plaintiffs and the other

members of the Class (defined in ¶286 below) suffered economic loss, i.e., damages, under the

federal securities laws as the truth was revealed.
        A.       January 10, 2016 Revelations

        260.     The truth began to emerge on Sunday, January 10, 2016, when, as detailed in ¶¶134-

138 above, Morgan Stanley issued a report detailing slower growth of the Company’s North

American apparel sales, falling sales prices, and reduced market share. As a result of the

information revealed to the market, the Company’s Class A common stock dropped approximately

6.72% on unusually high trading volume. At the Company’s next earnings call on January 28, 2016,

the Company downplayed the report and reassured investors of the Company’s strong financial

condition.
        B.       May 3, 2016 Revelations

        261.     The truth continued to emerge after the market closed on May 3, 2016, when, as

detailed in ¶170 above, the Company surprised investors by announcing the sudden departures of

key executives Stafford and Thurston. These departures, coming on the heels of Dickerson’s

departure, the Morgan Stanley Report exposing problems at the Company, and three major retail

customer bankruptcies, were viewed by investors as a signal that there were undisclosed problems at


                                               - 90 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 95 of 113



the Company. As a result, the Company’s Class A common stock dropped approximately 7.54% on

unusually high trading volume. The Company’s Class C common stock, which was issued to Class

A common stock holders on a one-for-one basis after the market closed on April 7, 2016, also

experienced a price decline as a result of this news, falling approximately 6.80% on unusually high

trading volume. The declines would have been more dramatic had Defendants disclosed the declines

in sales demand and resulting financial problems that led to the departures of Stafford and Thurston.

Instead, Defendants were completely silent on the reasons for their departures.
        C.       May 31, 2016 Revelations

        262.     As detailed in ¶176 above, the Company surprised investors on May 31, 2016 by

revealing that, contrary to the Company’s positive statements and guidance raise just a month earlier,

2016 revenue and operating income would be much lower than projected, citing the Sports Authority

bankruptcy. As a result of the information revealed to the market, the Company’s Class A common

stock and Class C common stock prices dropped approximately 3.92% and 3.57%, respectively, on

unusually high trading volume. The drops would have been more dramatic had Defendants

disclosed the true extent of the financial difficulties facing the Company. Instead, Defendants

misleadingly stated that Under Armour’s momentum was stronger than ever, and that the Company

continued to experience growth and increased demand across all product categories and geographies.
        D.       July 26, 2016 Revelations

        263.     The truth continued to emerge on July 26, 2016, when, as detailed in ¶¶186-190

above, the Company surprised investors by revealing slowdowns in apparel sales growth, operating

income, and net income. As a result of the information revealed to the market, the Company’s Class

A common stock and Class C common stock prices dropped approximately 5.12% and 3.56%,

respectively, on unusually high trading volume. The drops were tempered by Defendants’ attempts

to blunt the negative results by making misleadingly positive statements regarding the Company’s

sales demand and revenue growth, and their failure to disclose the true extent of financial difficulties

facing the Company.


                                                 - 91 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 96 of 113



        E.       October 25, 2016 Revelations

        264.     As detailed in ¶¶207-209 above, on October 25, 2016, the Company revealed a

slowdown in North American apparel growth and compressed margins attributed to higher discounts,

promotions, and liquidations. As a result of the information, Under Armour’s Class A common

stock and Class C common stock prices dropped approximately 18.36% and 21.25%, respectively,

on unusually high trading volume. The drops would have been more dramatic had Defendants

disclosed the true extent of the sales declines and associated financial difficulties facing the

Company. But Defendants failed to do so and, instead, reassured investors that the Company’s

overall growth and demand were strong and stated that the Company’s inventory position was
healthier.
        F.       January 31, 2017 Revelations

        265.     On January 31, 2017, the Company shocked investors by announcing a severe

slowdown in growth and dramatically reduced financial projections attributed to problems in the

North American apparel business, as well as compressed margins, inventory growth, and the sudden

departure of Molloy, as detailed further in ¶¶221-232 above. As a result, the Company’s Class A

common stock and Class C common stock prices plummeted approximately 28.65% and 27.78%,

respectively, on unusually high trading volume.
        G.       August 1, 2017 Revelations

        266.     On August 1, 2017, the Company’s common stock prices fell precipitously when the

Company reported another quarter of poor North American sales, lowered 2017 guidance, and

announced a massive restructuring including hundreds of job cuts, as detailed further in ¶¶248-252

above. The Company’s Class A common stock and Class C common stock prices dropped 8.59%

and 10.38%, respectively, on unusually high trading volume.

        267.     As a result of their purchases of Under Armour common stock during the Class

Period, Plaintiffs and the other members of the Class suffered economic loss, i.e., damages, under

the federal securities laws. By failing to disclose to investors the adverse facts detailed herein,


                                               - 92 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 97 of 113



Defendants presented a misleading picture of Under Armour’s business and prospects. Defendants’

false and misleading statements had the intended effect and caused Under Armour common stock to

trade at artificially inflated levels throughout the Class Period.

          268.   When the truth about the Company was disclosed to the market in a series of

revelations during the Class Period, the prices of Under Armour’s common stock declined. These

declines removed the inflation from the prices of Under Armour’s common stock, causing real

economic loss to investors who had purchased Under Armour’s common stock during the Class

Period.

          269.   The declines in the prices of Under Armour’s common stock after the revelations

came to light were a direct result of the nature and extent of Defendants’ fraudulent

misrepresentations being revealed to investors and the market. The timing and magnitude of the

price declines in Under Armour common stock negate any inference that the losses suffered by

Plaintiffs and the other members of the Class were caused by changed market conditions,

macroeconomic or industry factors, or Company-specific facts unrelated to Defendants’ fraudulent

conduct. This is evidenced by the chart below, which demonstrates the clear divergence of the

Company’s Class A common stock prices from the Company’s benchmark indices and peer

company stock prices25 as the revelations of the truth became known to the market:




25
    Under Armour has identified the S&P 500 Index and S&P Apparel, Accessories and Luxury
Good Index as benchmarks for its Class A Common Stock performance in its FY16 Form 10-K,
filed with the SEC on February 23, 2017. In addition, the peer comparison above is based on the
stock prices of the following publicly traded industry competitors identified in the Company’s FY16
Form 10-K: Nike, Inc. (NKE US Equity), Adidas AG (ADDYY US Equity), Lululemon Athletica
Inc. (LULU US Equity), Columbia Sportswear Company (COLM US Equity), and Puma SE
(PMMAF US Equity).

                                                - 93 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 98 of 113




  09/16/2015        03/07/2016        08/23/2016        02/10/2017        08/01/2017
           12/09/2015        05/31/2016        11/15/2016        05/08/2017
        270.     The economic losses, i.e., damages, suffered by Plaintiffs and the other members of

the Class were a direct result of Defendants’ fraudulent scheme to artificially inflate the prices of

Under Armour common stock and the subsequent significant declines in the value of Under Armour

common stock when Defendants’ prior misrepresentations and fraudulent conduct were revealed.
XI.     PRESUMPTION OF RELIANCE

        271.     A class-wide presumption of reliance is appropriate with respect to the Exchange Act

claims in this action under the United States Supreme Court’s holding in Affiliated Ute Citizens v.

United States, 406 U.S. 128 (1972), because such claims are grounded on Defendants’ material

omissions. Because this action involves Defendants’ failure to disclose material adverse information

regarding the Company’s business operations and financial prospects – information that Defendants

were obligated to disclose – positive proof of reliance is not a prerequisite to recovery. All that is
necessary is that the facts withheld be material in the sense that a reasonable investor might have

considered them important in making investment decisions. Given the importance of Defendants’

material Class Period omissions set forth above, that requirement is satisfied here.
                                                - 94 -
1495422_1
            Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 99 of 113



        272.     A class-wide presumption of reliance is also appropriate with respect to the Exchange

Act claims in this action under the fraud-on-the-market doctrine. As a result of Defendants’

materially false and misleading statements, the Company’s publicly traded common stock traded at

artificially inflated prices during the Class Period on a market that was open, well-developed, and

efficient at all times. Plaintiffs and other members of the Class (defined in ¶286 below) purchased or

otherwise acquired the Company’s publicly traded common stock relying upon the integrity of the

market price of those securities and the market information relating to Under Armour, and have been

damaged thereby.

        273.     At all relevant times, the market for the Company’s common stock was an efficient

market for the following reasons, among others:

                 (a)    As a regulated issuer, Under Armour regularly made public filings with the

SEC and related press releases;

                 (b)    Under Armour regularly communicated with public investors via established

market communication mechanisms, including through regular disseminations of press releases on

the national circuits of major newswire services and through other wide-ranging public disclosures,

such as communications with the financial press, and other similar reporting services;

                 (c)    Under Armour was followed by several securities analysts employed by major

brokerage firms, such as Morgan Stanley, Deutsche Bank, Canaccord Genuity, Wells Fargo, Credit

Suisse, Barclays, UBS, Jeffries, Cowen and Company, and Piper Jaffray, among others, who wrote

research reports that were distributed to the brokerage firms’ sales force and the public at large.

Each of these reports was publicly available and entered the public marketplace; and

                 (d)    Certain of the Company’s securities, Class A common stock and Class C

common stock, met the requirements for listing and were listed and actively traded on the NYSE, a

highly efficient and automated market.

        274.     As a result of the foregoing, the market for the Company’s common stock promptly

digested current information regarding Under Armour from all publicly available sources and

reflected such information in the prices of the Company’s common stock.
                                                - 95 -
1495422_1
         Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 100 of 113



         275.   Under these circumstances, all purchasers of the Company’s common stock during

the Class Period suffered similar injury through their purchase of the Company’s common stock at

artificially inflated prices.

         276.   At the times they purchased or otherwise acquired the Company’s common stock,

Plaintiffs and other members of the Exchange Act Class were without knowledge of the facts

concerning the wrongful conduct alleged herein and could not reasonably have discovered those

facts.

         277.   As a result of the above circumstances, the presumption of reliance applies.

         278.   In sum, Plaintiffs will rely, in part, upon the presumption of reliance established by

the fraud-on-the-market doctrine in that:

                (a)      Defendants made public misrepresentations during the Class Period;

                (b)      the misrepresentations were material;

                (c)      the Company’s common stock traded in an efficient market;

                (d)      the misrepresentations alleged would tend to induce a reasonable investor to

misjudge the value of the Company’s common stock; and

                (e)      Plaintiffs and other members of the Class purchased or otherwise acquired the

Company’s common stock between the time Defendants misrepresented material facts and the time

the true facts were disclosed, without knowledge that the facts were misrepresented.
XII.     NO SAFE HARBOR

         279.   The federal statutory safe harbor providing for forward-looking statements under

certain circumstances does not apply to any of the allegedly false and misleading statements pleaded

in this Complaint. Many of the specific statements pleaded herein were not identified as “forward-

looking statements” when made. To the extent there were any forward-looking statements, there

were no meaningful cautionary statements accompanying them. To be meaningful, cautionary

statements must identify important factors that could cause actual results to differ materially from

those in the purportedly forward-looking statements. Such cautions were loudly absent from Under

Armour’s Class Period filings.
                                                 - 96 -
1495422_1
        Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 101 of 113



        280.   For example, Under Armour’s 2014 Form 10-K, filed with the SEC on February 20,

2015, contained the following boilerplate “caution”:
        A decline in sales to, or the loss of, one or more of our key customers could result
        in a material loss of net revenues and negatively impact our prospects for growth.

        281.   The generic nature of this disclosure is illustrated by the fact that it was simply

repeated verbatim from the Company’s 2013 Form 10-K, filed with the SEC on February 21, 2014,

and was again repeated in the Company’s 2015 and 2016 Form 10-Ks filed with the SEC on

February 22, 2016 and February 23, 2017, respectively, when the problems plaguing the Company

were well known internally.

        282.   Similarly, Under Armour issued the following risk warning in both its 2013 and 2014

Form 10-Ks concerning the decline of brand image, net revenues, and profitability:
        If we continue to grow at a rapid pace, we may not be able to effectively manage
        our growth and the increased complexity of a global business and as a result our
        brand image, net revenues and profitability may decline.

        283.   A substantially similar warning appeared in the Company’s 2015 and 2016 Form 10-

Ks:
        We must continue to effectively manage our growth and the increased complexity
        of a global business or we may not achieve our long-term growth targets and our
        brand image, net revenues and profitability may decline.

        284.   The Company’s supposed risk warnings, both individually and collectively, failed to

warn the market of the true risks detailed herein. These warnings were not meaningfully different

from year-to-year, but, instead, were merely boilerplate language that failed to develop with time as

the very risks they sought to warn of began to materialize. Therefore, these “cautions” were

untethered to the known problems at hand, rendering them meaningless. Given the scope and

magnitude of Defendants’ fraud, as detailed herein, the risk warnings were themselves false and

misleading and did not shield Defendants from liability. The risk warnings were false and

misleading because they did not disclose that Defendants were actually engaging in the very actions

about which they purportedly warned and/or had actual knowledge of material adverse facts

undermining such disclosures.
                                               - 97 -
1495422_1
        Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 102 of 113



        285.   Moreover, to the extent that any statements pleaded herein are forward-looking,

Defendants are liable for them because, at the time each of them was made, the particular speaker

knew it was false or misleading, for the reasons detailed herein, and/or the forward-looking

statement was authorized and/or approved by an executive officer of Under Armour who knew it

was false or misleading when made.
XIII. CLASS ACTION ALLEGATIONS

        286.   Plaintiffs bring this action as a class action pursuant to Rule 23(a) and (b)(3) of the

Federal Rules of Civil Procedure alleging violations of Sections 10(b), 20(a), and 20A of the

Exchange Act, and Rule 10b-5 promulgated thereunder by the SEC, on behalf of all persons or

entities that purchased or acquired publicly traded common stock of Under Armour during the Class

Period, and who were damaged thereby (“Class”). Excluded from the Class are Defendants, the

officers and directors of the Company at all relevant times, members of their immediate families and

their legal representatives, heirs, successors, or assigns, and any entity in which Defendants have or

had a controlling interest.

        287.   Members of the Class are so numerous that joinder of all members is impracticable.

According to the Company’s SEC filings, as of January 31, 2017, Under Armour had more than 183

million shares of Class A common stock and more than 220 million shares of Class C Common

stock outstanding. While the exact number of members of the Class can only be determined by

appropriate discovery, Plaintiffs believe that members of the Class number at least in the hundreds, if

not the thousands, and that they are geographically dispersed.

        288.   Plaintiffs’ claims are typical of the claims of the members of the Class because

Plaintiffs and all of the members of the Class sustained damages arising out of Defendants’ wrongful

conduct complained of herein.

        289.   Plaintiffs will fairly and adequately protect the interests of the members of the Class

and have retained counsel experienced and competent in class actions and securities litigation.

Plaintiffs have no interests that are contrary to, or in conflict with, the members of the Class that

Plaintiffs seek to represent.
                                                - 98 -
1495422_1
        Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 103 of 113



        290.    A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy because joinder of all members is impracticable. Furthermore, as

the damages suffered by individual members of the Class may be relatively small, the expense and

burden of individual litigation make it impossible for the members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as a

class action.

        291.    Questions of law and fact common to the members of the Class predominate over any

questions that may affect only individual members in that Defendants have acted on grounds

generally applicable to the entire Class. Among the questions of law and fact common to the Class

are:

                (a)    whether Defendants violated the federal securities laws as alleged herein;

                (b)    whether Defendants’ publicly disseminated press releases and statements

during the Class Period omitted and/or misrepresented material facts;

                (c)    whether Defendants failed to convey material facts or to correct material facts

previously disseminated;

                (d)    whether Defendants participated in and pursued the fraudulent scheme or

course of business complained of herein in violation of the Exchange Act;

                (e)    whether Defendants acted willfully, with knowledge or recklessness, in

omitting and/or misrepresenting material facts in violation of the Exchange Act;

                (f)    whether the market prices of the Company’s common stock during the Class

Period were artificially inflated due to the material nondisclosures and/or misrepresentations

complained of herein; and

                (g)    whether the members of the Class have sustained damages as a result of the

decline in value of the Company’s common stock when the truth was revealed and the artificial

inflation came out, and, if so, what is the appropriate measure of damages.




                                               - 99 -
1495422_1
         Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 104 of 113



                                              COUNT I

            Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated
                 Thereunder Against Defendants Under Armour and Plank

         292.   Plaintiffs repeat and reallege the allegations set forth in ¶¶1-291 above as though fully

set forth herein. This claim is asserted against Defendants Plank and Under Armour.

         293.   During the Class Period, Defendants carried out a plan, scheme, and course of

conduct which was intended to and, throughout the Class Period, did: (a) deceive the investing

public, Plaintiffs, and other Class members, as alleged herein; (b) artificially inflate and maintain the

market price of the Company’s publicly traded common stock; and (c) cause Plaintiffs and other

members of the Class to purchase the Company’s publicly traded common stock at artificially

inflated prices. In furtherance of this unlawful scheme, plan, and course of conduct, Defendants took

the actions set forth herein.

         294.   Defendants: (a) employed devices, schemes, and artifices to defraud; (b) made untrue

statements of material fact and/or omitted to state material facts necessary to make the statements not

misleading; and (c) engaged in acts, practices, and a course of business which operated as a fraud

and deceit upon the purchasers of the Company’s common stock in an effort to maintain artificially

high market prices for the Company’s common stock in violation of Section 10(b) of the Exchange

Act and Rule 10b-5. Defendants are sued as primary participants in the wrongful and illegal conduct

charged herein. Defendant Plank is also sued as a controlling person of Under Armour, as alleged

below.

         295.   In addition to the duties of full disclosure imposed on Defendants as a result of their

making affirmative statements and reports, or participating in the making of affirmative statements

and reports to the investing public, they each had a duty to promptly disseminate truthful information

that would be material to investors in compliance with the integrated disclosure provisions of the

SEC as embodied in SEC Regulation S-X (17 C.F.R. §210.01, et seq.) and S-K (17 C.F.R. §229.10,

et seq.) and other SEC regulations, including accurate and truthful information with respect to the

Company’s operations, sales, financial condition, and operational performance, so that the market

                                                - 100 -
1495422_1
        Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 105 of 113



prices of the Company’s publicly traded securities would be based on truthful, complete, and

accurate information.

        296.    Defendants, individually and in concert, directly and indirectly, by the use, means, or

instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about the Company’s financial

and operational results and prospects as specified herein.

        297.    Defendants each employed devices, schemes, and artifices to defraud, while in

possession of material adverse non-public information and engaged in acts, practices, and a course of

conduct as alleged herein in an effort to assure investors of the Company’s value, performance, and

continued substantial sales and financial growth, which included the making of, or the participation

in the making of, untrue statements of material facts about the Company’s financial and operational

results and prospects and omitting to state material facts necessary to make the statements made

about the Company’s financial and operational results and prospects not misleading in light of the

circumstances under which they were made, as set forth more particularly herein, and engaged in

transactions, practices, and a course of business which operated as a fraud and deceit upon the

purchasers of the Company’s common stock during the Class Period.

        298.    Defendant Plank’s primary liability and controlling person liability arise from the

following facts, among others: (a) Plank was a high-level executive at the Company during the Class

Period; (b) Plank, by virtue of his responsibilities and activities as CEO and Chairman was privy to,

and participated in, the creation, development, and reporting of the Company’s projections and

financial condition; (c) Plank enjoyed significant personal contact and familiarity with, was advised

of, and had access to other members of the Company’s management team, internal reports, and other

data and information about the Company’s financial and operational results and prospects at all

relevant times; and (d) Plank was aware of the Company’s dissemination of information to the

investing public which he knew, or recklessly disregarded, was materially false and misleading.

        299.    Each of the Defendants had actual knowledge of the misrepresentations and

omissions of material facts set forth herein, or acted with reckless disregard for the truth, in that each
                                                 - 101 -
1495422_1
        Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 106 of 113



failed to ascertain and disclose such facts, even though such facts were available to each of them.

Such Defendants’ material misrepresentations and/or omissions were done knowingly or with

recklessness and for the purpose and effect of concealing information regarding the Company’s true

financial and operational results and prospects from the investing public and supporting the

artificially inflated price of its common stock. As demonstrated by Defendants’ misstatements and

omissions throughout the Class Period regarding the Company’s true financial and operational

results and prospects, Defendants, if they did not have actual knowledge of the misrepresentations

and omissions alleged, were reckless in failing to obtain such knowledge by deliberately refraining

from taking those steps necessary to discover whether those statements were false or misleading.

        300.   As a result of the dissemination of the materially false and misleading information

and failure to disclose material facts, as set forth above, the market prices of the Company’s

common stock were artificially inflated during the Class Period. In ignorance of the fact that market

prices of the Company’s publicly traded common stock were artificially inflated, and relying directly

or indirectly on the false and misleading statements made by Defendants, or upon the integrity of the

market in which the securities trade, and/or on the absence of material adverse information that was

known to, or disregarded with recklessness by, Defendants, but not disclosed in public statements by

Defendants during the Class Period, Plaintiffs and other members of the Class acquired the

Company’s common stock during the Class Period at artificially high prices and were damaged

thereby, as evidenced by, among others, the common stock price declines above.

        301.   At the time of said misrepresentations and omissions, Plaintiffs and other members of

the Class were ignorant of their falsity and believed them to be true. Had Plaintiffs and other

members of the Class and the marketplace known of the Company’s fraudulent practices, the true

nature and prospects of the Company’s financial and operating results and prospects, or the

Company’s true intrinsic value, which were not disclosed by Defendants, Plaintiffs and other

members of the Class would not have purchased or otherwise acquired their Under Armour publicly

traded common stock during the Class Period; or, if they had acquired such common stock during

the Class Period, they would not have done so at the artificially inflated prices which they paid.
                                               - 102 -
1495422_1
        Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 107 of 113



        302.   By virtue of the foregoing, Defendants, and each of them, have each violated Section

10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder.

        303.   As a direct and proximate result of Defendants’ wrongful conduct, Plaintiffs and other

members of the Class suffered damages in connection with their respective purchases and sales of

the Company’s common stock during the Class Period, as evidenced by, among others, the common

stock price declines discussed above, when the artificial inflation was removed from the Company’s

common stock.
                                             COUNT II

                     For Violations of Section 20(a) of the Exchange Act Against
                            Defendants Under Armour and Plank

        304.   Plaintiffs repeat and reallege the allegations set forth in ¶¶1-291 above as though fully

set forth herein. This claim is asserted against Defendants Plank and Under Amour.

        305.   Defendant Plank acted as a controlling person of Under Armour within the meaning

of Section 20(a) of the Exchange Act as alleged herein. By virtue of his high-level position with the

Company, participation in, and/or awareness of, the Company’s operations, and/or intimate

knowledge of the Company’s fraudulent practices and the Company’s actual results and future

prospects, Plank had the power to influence and control, and did influence and control, directly or

indirectly, the decision making of the Company, including the content and dissemination of the

various statements which Plaintiffs contend are false and misleading. Plank was provided with, or

had unlimited access to, copies of the Company’s reports, press releases, public filings, and other

statements alleged by Plaintiffs to be misleading prior to and/or shortly after these statements were

issued and had the ability to prevent the issuance of the statements or cause the statements to be

corrected. In addition, Plank had direct involvement in the day-to-day operations of the Company

and, therefore, is presumed to have had the power to control or influence the particular transactions

giving rise to the securities violations as alleged herein and exercised the same. Under Armour

controlled Plank and the Company’s other officers and employees.



                                               - 103 -
1495422_1
        Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 108 of 113



        306.   As set forth above, the Defendants each violated Section 10(b) and Rule 10b-5 by

their acts and omissions as alleged in this Complaint. By virtue of their control, Defendants are

liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate result of

Defendants’ wrongful conduct, Plaintiffs and other members of the Class suffered damages in

connection with their purchases of the Company’s common stock during the Class Period, as

evidenced by, among others, the common stock price declines discussed above, when the artificial

inflation was released from the Company’s common stock.
                                            COUNT III

                           For Violation of Section 20A of the Exchange Act
                                   Against Defendant Plank

        307.   Plaintiffs repeat and reallege the allegations set forth in ¶¶1-291 above as though fully

set forth herein. This claim is asserted against Defendant Plank on behalf of Plaintiffs who were

damaged by Defendant Plank’s insider trading.

        308.   As detailed herein, Plank was in possession of material, non-public information

concerning Under Armour. Plank took advantage of his possession of material, non-public

information regarding Under Armour to obtain millions of dollars in insider trading profits during

the Class Period.

        309.   Defendant Plank’s sales of Under Armour stock were made contemporaneously with

Plaintiffs Aberdeen’s and Monroe’s purchases, and other Class Members’ purchases, of Under

Armour stock during the Class Period.

        310.   For example, in November 2015, Plank sold the following shares of Under Armour

common stock for total proceeds of $99,968,961.

                Date                  Share Price           No. of Shares              Proceeds
                  11/23/2015                 $92.46                 199,920              $18,484,603
                  11/23/2015                 $93.00                       80                  $7,440
                  11/23/2015                 $92.46                  24,991               $2,310,668
                  11/23/2015                 $93.00                        9                    $837
                  11/20/2015                 $92.72                       80                  $7,418
                  11/20/2015                 $92.04                  68,917               $6,343,121
                  11/20/2015                 $91.24                 131,003              $11,952,714
                                               - 104 -
1495422_1
        Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 109 of 113



                 Date               Share Price           No. of Shares          Proceeds
                   11/20/2015              $92.72                       9                  $834
                   11/20/2015              $92.04                   8,615              $792,925
                   11/20/2015              $91.24                  16,376            $1,494,146
                   11/19/2015              $89.60                     320               $28,672
                   11/19/2015              $88.89                 158,001           $14,044,709
                   11/19/2015              $88.42                  41,679            $3,685,257
                   11/19/2015              $89.60                      40                $3,584
                   11/19/2015              $88.89                  19,751            $1,755,666
                   11/19/2015              $88.42                   5,209              $460,580
                   11/18/2015              $85.39                  89,002            $7,599,881
                   11/18/2015              $87.09                  10,838              $943,881
                   11/18/2015              $86.42                 100,160            $8,655,827
                   11/18/2015              $85.39                  11,125              $949,964
                   11/18/2015              $87.09                   1,355              $118,007
                   11/18/2015              $86.42                  12,520            $1,081,978
                   11/17/2015              $87.31                   1,200              $104,772
                   11/17/2015              $86.17                  28,676            $2,471,011
                   11/17/2015              $85.42                 170,124           $14,531,992
                   11/17/2015              $87.31                     151               $13,184
                   11/17/2015              $86.17                   3,584              $308,833
                   11/17/2015              $85.42                  21,265            $1,816,456

        311.    Plaintiff Monroe purchased the following shares of Under Armour common stock,

among others:

                Date                Share Price           No. of Shares           Proceeds
        11/20/2015               91.62                 676                   $61,935

        312.    In addition, Defendant Plank sold the following shares of Under Armour common
stock in April 2016 for total proceeds of $38,262,467.

                 Date               Share Price           No. of Shares           Proceeds
                    4/29/2016              $40.84                 197,680            $8,073,251
                    4/29/2016              $41.58                    2,320              $96,466
                    4/29/2016              $40.84                  24,709            $1,009,116
                    4/29/2016              $41.58                      291              $12,100
                    4/28/2016              $42.92                  48,446            $2,079,302
                    4/28/2016              $42.45                 151,554            $6,433,467
                    4/28/2016              $42.92                    6,056             $259,924
                    4/28/2016              $42.45                  18,944              $804,173
                    4/27/2016              $43.00                  33,762            $1,451,766
                    4/27/2016              $42.39                 166,238            $7,046,829
                    4/27/2016              $43.00                    4,220             $181,460
                                             - 105 -
1495422_1
        Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 110 of 113



                 Date                 Share Price            No. of Shares             Proceeds
                    4/27/2016                $42.39                   20,780                $880,864
                    4/26/2016                $44.15                  200,000              $8,830,000
                    4/26/2016                $44.15                   25,000              $1,103,750

        313.    Plaintiff Aberdeen purchased the following shares of Under Armour common stock,

among others:

                 Date                 Share Price            No. of Shares            Proceeds
        5/4/2016                   $40.07                 43,317                 $1,735,712
        5/3/2016                   $42.76                 9,953                  $425,590
        5/2/2016                   $43.67                 5,119                  $223,547
        4/29/2016                  $43.70                 2,997                  $130,969
        4/27/2016                  $45.07                 3,014                  $135,841
        4/26/2016                  $46.75                 15,641                 $731,217
        4/25/2016                  $46.48                 2,275                  $105,742
        4/22/2016                  $46.74                 3,413                  $159,524
        4/20/2016                  $43.93                 11,375                 $499,704
        4/19/2016                  $43.96                 2,958                  $130,034

        314.    Plaintiffs and other Class members, who purchased shares of Under Armour common

stock contemporaneously with sales by Plank suffered damages because: (1) in reliance on the

integrity of the market, they paid artificially inflated prices as a result of the violations of §§10(b)

and 20(a) of the Exchange Act as alleged herein; and (2) they would not have purchased the common

stock at the prices they paid, or at all, if they had been aware that the market prices had been

artificially inflated by the false and misleading statements and concealment alleged herein.
                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs Aberdeen and Monroe, on their own behalf and on behalf of the

Class, pray for relief and judgment, as follows:

        A.      Declaring that this action is a proper class action, pursuant to Rule 23 of the Federal

Rules of Civil Procedure, and Plaintiffs as representatives of the Class, and designating Plaintiffs’

counsel as Class Counsel;




                                                - 106 -
1495422_1
        Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 111 of 113



        B.     Awarding compensatory damages in favor of Plaintiffs and the other members of the

Class against all Defendants, jointly and severally, for all damages sustained as a result of

Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

        C.     Awarding Plaintiffs and the Class their reasonable costs and expenses incurred in this

action, including attorneys’ fees and expert fees;

        D.     Awarding rescission or a rescissionary measure of damages; and

        E.     Such other and further relief as the Court deems appropriate.

                                  JURY TRIAL DEMANDED

        Plaintiffs hereby demand a trial by jury.

 DATED: November 16, 2018                      ROBBINS GELLER RUDMAN
                                                & DOWD LLP
                                               MARK SOLOMON
                                               ROBERT R. HENSSLER JR.
                                               AUSTIN P. BRANE
                                               CHRISTOPHER R. KINNON

                                                           /s/ Robert R. Henssler Jr.
                                                          ROBERT R. HENSSLER JR.
                                               655 West Broadway, Suite 1900
                                               San Diego, CA 92101
                                               Telephone: 619/231-1058
                                               619/231-7423 (fax)
                                               marks@rgrdlaw.com
                                               bhenssler@rgrdlaw.com
                                               abrane@rgrdlaw.com
                                               ckinnon@rgrdlaw.com

                                               ROBBINS GELLER RUDMAN
                                                 & DOWD LLP
                                               PAUL J. GELLER
                                               JACK REISE
                                               120 East Palmetto Park Road, Suite 500
                                               Boca Raton, FL 33432
                                               Telephone: 561/750-3000
                                               561/750-3364 (fax)
                                               pgeller@rgrdlaw.com
                                               jreise@rgrdlaw.com
                                              - 107 -
1495422_1
        Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 112 of 113




                                      Lead Counsel for Plaintiff

                                      SILVERMAN THOMPSON SLUTKIN
                                        & WHITE LLC
                                      Andrew C. White, Federal Bar No. 0821
                                      awhite@mdattorney.com
                                      William Sinclair, Federal Bar No. 28833
                                      bsinclair@mdattorney.com
                                      Pierce C. Murphy, Federal Bar No. 30030
                                      pmurphy@mdattorney.com
                                      201 N. Charles Street, 26th Floor
                                      Baltimore, MD 21201
                                      Telephone: 410/385-2225
                                      410/547-2432 (fax)

                                      Local Counsel for Plaintiffs




                                     - 108 -
1495422_1
        Case 1:17-cv-00388-RDB Document 78 Filed 11/16/18 Page 113 of 113



                                 CERTIFICATE OF SERVICE

        I hereby certify that on November 16, 2018, I electronically filed the foregoing

CONSOLIDATED SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL

SECURITIES LAWS with the Clerk of the Court using CM/ECF, which will deliver the document

to all counsel of record who have appeared in the action.


                                                         /s/ Robert R. Henssler Jr.
                                                        ROBERT R. HENSSLER JR.




1495422_1
